Exhibit 10.1

 

EXECUTION VERSION

 

 

 

CUSIP No. 48652MAG5 (Term)

CUSIP No. 48562MAF7 (Revolver)

CUSIP No. 48562MAEO (Deal)

 

CREDIT AGREEMENT

 

Dated as of October 31, 2011

 

among

 

KAPSTONE KRAFT PAPER CORPORATION,

as the Borrower,

 

KAPSTONE PAPER AND PACKAGING CORPORATION,

as the Parent,

 

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as Guarantors,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

BARCLAYS BANK PLC

as Syndication Agent

 

and

 

FIFTH THIRD BANK

 

and

 

TD BANK, N.A.

as co-Documentation Agents

 

Arranged By:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

BARCLAYS CAPITAL

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

28

1.03

Accounting Terms

29

1.04

Rounding

30

1.05

Times of Day

30

1.06

Letter of Credit Amounts

30

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

30

2.01

Initial Term Loan and Revolving Credit Loans

30

2.02

Borrowings, Conversions and Continuations of Loans

31

2.03

Letters of Credit

35

2.04

Swing Line Loans

43

2.05

Prepayments

46

2.06

Termination or Reduction of Commitments

48

2.07

Repayment of Loans

49

2.08

Interest

50

2.09

Fees

50

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

51

2.11

Evidence of Debt

52

2.12

Payments Generally; Administrative Agent’s Clawback

52

2.13

Sharing of Payments by Lenders

54

2.14

Cash Collateral

55

2.15

Defaulting Lenders

56

Section 2.16    Extensions of Term Loans; Replacement of Revolving Credit
Commitments

57

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

59

3.01

Taxes

59

3.02

Illegality

62

3.03

Inability to Determine Rates

63

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

63

3.05

Compensation for Losses

64

3.06

Mitigation Obligations; Replacement of Lenders

65

3.07

Survival

65

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

66

4.01

Conditions to Closing Date

66

4.02

Conditions to all Credit Extensions

72

ARTICLE V

REPRESENTATIONS AND WARRANTIES

73

5.01

Organization

73

5.02

Authorization; No Conflict

73

5.03

Validity and Binding Nature

73

5.04

Financial Condition

73

5.05

No Material Adverse Change

74

5.06

Litigation and Contingent Liabilities

74

5.07

Ownership of Properties; Liens

74

 

--------------------------------------------------------------------------------


 

5.08

Equity Ownership; Subsidiaries

74

5.09

ERISA Compliance

74

5.10

Investment Company Act

75

5.11

Regulation U

75

5.12

Taxes

75

5.13

Solvency, etc.

75

5.14

Environmental Matters

75

5.15

Insurance

76

5.16

Real Property

76

5.17

Information

76

5.18

Intellectual Property

76

5.19

Labor Matters

76

5.20

No Default

76

5.21

Related Agreements, etc.

77

5.22

Casualty, Etc.

77

5.23

Collateral Documents

77

5.24

Material Contracts

77

ARTICLE VI

AFFIRMATIVE COVENANTS

78

6.01

Reports, Certificates and Other Information

78

6.02

Certificates; Other Information

78

6.03

Books, Records and Inspections

81

6.04

Maintenance of Property; Insurance

81

6.05

Compliance with Laws; Payment of Taxes and Liabilities

81

6.06

Maintenance of Existence, etc.

82

6.07

Use of Proceeds

82

6.08

ERISA Compliance

82

6.09

Environmental Matters

82

6.10

Further Assurances

83

6.11

Deposit Accounts

84

6.12

Compliance with Terms of Leaseholds

84

6.13

Material Contracts

84

6.14

Post-Closing Obligations

84

ARTICLE VII

NEGATIVE COVENANTS

84

7.01

Debt

84

7.02

Liens

86

7.03

Operating Leases

87

7.04

Restricted Payments

87

7.05

Mergers, Consolidations, Acquisitions, Sales

88

7.06

Modification of Organization Documents

88

7.07

Transactions with Affiliates

88

7.08

Reserved

89

7.09

Inconsistent Agreements

89

7.10

Business Activities; Issuance of Equity

89

7.11

Investments

89

7.12

Restriction of Amendments to Certain Documents

90

7.13

Accounting Changes; Fiscal Year

90

 

--------------------------------------------------------------------------------


 

7.14

Financial Covenants

90

7.15

Prepayments, Etc. of Debt

91

7.16

Amendment, Etc. of Debt

91

7.17

Use of Proceeds

91

7.18

Holding Company

91

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

92

8.01

Events of Default

92

8.02

Remedies Upon Event of Default

93

8.03

Application of Funds

94

ARTICLE IX

ADMINISTRATIVE AGENT

95

9.01

Appointment and Authority

95

9.02

Rights as a Lender

95

9.03

Exculpatory Provisions

95

9.04

Reliance by Administrative Agent

96

9.05

Delegation of Duties

96

9.06

Resignation of Administrative Agent

97

9.07

Non-Reliance on Administrative Agent and Other Lenders

97

9.08

No Other Duties, Etc.

98

9.09

Administrative Agent May File Proofs of Claim

98

9.10

Collateral and Guaranty Matters

98

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

99

9.12

Lenders’ Enforcement Rights

99

ARTICLE X

GUARANTY

100

10.01

The Guaranty

100

10.02

Obligations Unconditional

100

10.03

Reinstatement

101

10.04

Certain Additional Waivers

101

10.05

Remedies

101

10.06

Rights of Contribution

102

10.07

Guarantee of Payment; Continuing Guarantee

102

ARTICLE XI

MISCELLANEOUS

103

11.01

Amendments, Etc.

103

11.02

Notices; Effectiveness; Electronic Communications

105

11.03

No Waiver; Cumulative Remedies

107

11.04

Expenses; Indemnity; Damage Waiver

108

11.05

Payments Set Aside

110

11.06

Successors and Assigns

110

11.07

Treatment of Certain Information; Confidentiality

114

11.08

Right of Setoff

115

11.09

Interest Rate Limitation

115

11.10

Counterparts; Integration; Effectiveness

116

11.11

Survival of Representations and Warranties

116

11.12

Severability

116

11.13

Replacement of Lenders

116

11.14

Governing Law; Jurisdiction; Etc.

117

11.15

Waiver of Jury Trial

118

 

--------------------------------------------------------------------------------


 

11.16

No Advisory or Fiduciary Responsibility

118

11.17

Electronic Execution of Assignments and Certain Other Documents

119

11.18

USA PATRIOT Act Notice

119

 

 

 

SIGNATURES

 

S-1

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01

Existing Letters of Credit

2.01

Commitments and Applicable Percentages

4.01(a)(v)(E)

Excluded Estoppel and Consent Agreements

5.08

Ownership of Loan Parties and Subsidiaries

5.12

Taxes

5.14

Environmental Matters

5.16

Real Property

5.19

Labor Matters

5.22

Casualty, Etc.

6.14

Post-Closing Obligations

7.01

Existing Debt

7.02

Existing Liens

7.11

Investments

7.18

Holding Company Contracts

11.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

Form of

 

 

 

A

Committed Loan Notice

B

Swing Line Loan Notice

C-1

Term Note

C-2

Incremental Term Note

C-3

Revolving Credit Note

C-4

Swing Line Note

D

Compliance Certificate

E-1

Assignment and Assumption

E-2

Administrative Questionnaire

F

Security Agreement

G

Mortgage

H

Secured Party Designation Notice

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of October 31, 2011 among KAPSTONE
KRAFT PAPER CORPORATION, a Delaware corporation (the “Borrower”), KAPSTONE PAPER
AND PACKAGING CORPORATION, a Delaware corporation (the “Parent”), certain
subsidiaries of the Borrower identified on the signature pages hereto as
guarantors and such other subsidiaries of the Borrower as may from time to time
become party hereto (together with the Parent, the “Guarantors”), the lenders
from time to time party hereto (the “Lenders”) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

The Borrower has requested that the Lenders provide term loan facilities and a
revolving credit facility, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue letters of
credit, in each case, on the terms and subject to the conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                           Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Account Debtor” has the meaning set forth in the Security Agreement.

 

“Account or Accounts” has the meaning set forth in the UCC.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

 

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may be in the form of an amendment and restatement), including an
Incremental Term Loan Lender Joinder Agreement, in form reasonably satisfactory
to the Administrative Agent providing for Incremental Term Loans, Extended Term
Loans or Extended Revolving Credit Commitments in accordance with the terms of
this Agreement.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

--------------------------------------------------------------------------------


 

“Administrative Agent Fee Letter” means the fee letter, dated September 22,
2011, among the Borrower, the Administrative Agent and MLPFS, as amended.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means with respect to any Lender at any time (a) with
respect to such Lender’s portion of the outstanding Term Loans of any Class at
any time, the percentage (carried out to the ninth decimal place) of the
outstanding principal amount of the Term Loans of such Class held by such Lender
at such time and (b) with respect to the Revolving Credit Facility, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Lender’s Revolving Credit Commitment at such time,
subject to adjustment as provided in Section 2.15.  If the commitment of each
Lender to make Revolving Credit Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02, or if
the Revolving Credit Commitments have expired, then the Applicable Percentage of
each Lender in respect of the Revolving Credit Facility shall be determined
based on the Applicable Percentage of such Lender in respect of the Revolving
Credit Facility most recently in effect, giving effect to any subsequent
assignments.  The initial Applicable Percentage of each Lender in respect of the
Revolving Credit Facility and the Initial Term Loan is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, (a) with respect to the Term Loans of any Class other
than the Initial Term Loan, any percentage(s) per annum set forth in the related
Additional Credit Extension Amendment, and (b) with respect to the Initial Term
Loan and the Revolving Credit Facility, the applicable percentage per annum set
forth below determined by reference to the Total Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a):

 

Applicable Rate

 

Pricing
Level

 

Total Leverage Ratio

 

Eurodollar
Rate Loans

 

Letter of
Credit Fee

 

Base Rate
Loans

 

Unused
Fee

 

I

 

³ 2.75x

 

2.50

%

2.50

%

1.50

%

0.50

%

II

 

³ 2.25x but < 2.75x

 

2.25

%

2.25

%

1.25

%

0.45

%

III

 

³1.75x but < 2.25x

 

2.00

%

2.00

%

1.00

%

0.40

%

IV

 

³ 1.25x but < 1.75x

 

1.75

%

1.75

%

0.75

%

0.35

%

V

 

<1.25x

 

1.50

%

1.50

%

0.50

%

0.30

%

 

2

--------------------------------------------------------------------------------


 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that (a) if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level I shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until the first Business Day
immediately following the date such Compliance Certificate is delivered and
(b) the Applicable Rate in effect from the Closing Date to the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a) for the fiscal quarter ending December 31, 2011
shall be determined based upon Pricing Level III.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Applicable Revolving Credit Percentage” means with respect to any Lender at any
time, such Lender’s Applicable Percentage in respect of the Revolving Credit
Facility at such time.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means MLPFS and Barclays Capital, the investment banking division of
Barclays Bank PLC, each in its capacity as joint lead arranger and joint
bookrunner.

 

“Asset Disposition” means the sale, lease, assignment or other transfer for
value by any Loan Party to any Person (other than a Loan Party) of any asset or
right of such Loan Party (including, the loss, destruction or damage of any
portion thereof or any actual condemnation, confiscation, requisition, seizure
or taking thereof) other than dispositions permitted pursuant to clauses (i) —
(iii) and (iv)(B) of Section 7.05(b).

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
(a) the Parent and its Subsidiaries for the Fiscal Years ended December 31,
2008, December 31, 2009 and December 31, 2010 and (b) USCA and its Subsidiaries
(including the Disposed Subsidiaries) for the Fiscal Years ended December 31,
2008, December 31, 2009 and December 31, 2010, in each case along with the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such Fiscal Years, including the notes thereto.

 

“Availability” means the amount by which the Revolving Credit Facility exceeds
the sum of (x) the Outstanding Amount of Revolving Credit Loans plus (y) the
Outstanding Amount of Swing Line Loans plus (z) the Outstanding Amount of L/C
Obligations.

 

“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Revolving Credit Commitments pursuant
to Section 2.06, and (c) the date of termination of the

 

3

--------------------------------------------------------------------------------


 

commitment of each Lender to make Revolving Credit Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Borrower, including expenditures in respect of Capital Leases, but
excluding any such expenditures for which the Borrower has been reimbursed
pursuant to the Pine Acquisition Documents and expenditures made in connection
with the replacement, substitution or restoration of assets to the extent
financed (a) from insurance proceeds (or other similar recoveries) paid on
account of the loss of or damage to the assets being replaced or restored or
(b) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced.

 

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations, warrants, options or other rights for the purchase
or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests) or any other equivalent of such ownership interest.

 

4

--------------------------------------------------------------------------------


 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (a) the Administrative Agent and (b) the
L/C Issuer or the Swing Line Lender (as applicable).  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Cash Equivalent Investment” means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by S&P or P-l by Moody’s, (c) any certificate of deposit, time deposit or
banker’s acceptance, maturing not more than one year after such time, or any
overnight Federal Funds transaction that is issued or sold by any Lender or its
holding company (or by a commercial banking institution that is a member of the
Federal Reserve System and has a combined capital and surplus and undivided
profits of not less than $500,000,000), (d) any repurchase agreement entered
into with any Lender (or commercial banking institution of the nature referred
to in clause (c) ) which (i) is secured by a fully perfected security interest
in any obligation of the type described in any of clauses (a) through (c) above
and (ii) has a market value at the time such repurchase agreement is entered
into of not less than 100% of the repurchase obligation of such Lender (or other
commercial banking institution) thereunder and (e) money market accounts or
mutual funds which invest exclusively in assets satisfying the foregoing
requirements, and (f) other short term liquid investments approved in writing by
the Administrative Agent.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
credit card processing, purchase card, ACH transactions, electronic funds
transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender (even if such
Person thereafter ceases to be a Lender or such Person’s Affiliate ceases to be
a Lender) and (b) has delivered a Secured Party Designation Notice to the
Administrative Agent on or before the date on which such determination is being
made.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

5

--------------------------------------------------------------------------------


 

“Change of Control” means the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of more than 35% of the Capital
Securities of the Parent entitled to vote for members of the board of directors
or equivalent governing body of the Parent on a fully diluted basis; provided
that the acquisition by any one or more Exempt Persons (as defined below)
(acting singly or in concert) of the “beneficial ownership” of 35% or more of
the Capital Securities of the Parent entitled to vote for members of the board
of directors or equivalent governing body of the Parent on a fully diluted basis
shall not be a Change of Control; (b) a majority of the members of the Board of
Directors of Parent shall cease to be Continuing Members (as defined below); or
(c) Parent shall cease to own and control 100% of each class of the outstanding
Capital Securities of the Borrower.  For purposes of the foregoing,
(x) “Continuing Member” means a member of the Board of Directors of Parent who
either (i) was a member of Parent’s Board of Directors on the day before the
Closing Date and has been such continuously thereafter or (ii) became a member
of such Board of Directors on or after the Closing Date and whose election or
nomination for election by the stockholders of Parent was approved by a vote of
the majority of the Continuing Members then members of Parent’s Board of
Directors and (y) “Exempt Person” means each member of the class consisting of: 
(i) Roger Stone, (ii) Matthew Kaplan and (iii) so long as voting control is
retained by such Person, any spouse, lineal descendant, parent or sibling of
such Person, or any trust or similar estate planning entity controlled by such
Person or whose beneficiaries or owners are solely comprised of such Person’s
spouse, lineal descendant, parent or sibling.

 

“Charleston IDR Bonds” means (a) that certain Industrial Development Revenue
Bond, Series 1998 (Westvaco Corporation Project) in favor of KapStone Charleston
Kraft LLC evidencing $420,000,000 owing by Charleston County, South Carolina,
dated as of October 30, 1998 and (b) that certain Industrial Development Revenue
Bond, Series 1998 (Cogen South L.L.C. Project) in favor of KapStone Charleston
Kraft LLC (pursuant to assignment from Cogen South L.L.C.) evidencing
$160,000,000 owing by Charleston County, South Carolina, dated as of
December 15, 1998.

 

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Lenders under the Revolving Credit Facility or Lenders holding a portion of
a Class of Term Loans, (b) when used with respect to Commitments, refers to
whether such Commitments are Revolving Credit Commitments or Commitments with
respect to a particular Class of Term Loans and (c) when used with respect to
Loans or a Borrowing, refers to whether such Loans, or the Loans comprising such
Borrowing, are Revolving Credit Loans, the Initial Term Loan, Extended Term
Loans (with the same economic terms and amortization schedule) or Incremental
Term Loans (with the same economic terms and amortization schedule).

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the holders of the Obligations.

 

“Collateral Documents” means, collectively, the Security Agreement; any Deposit
Account Control Agreement; the Mortgages; each other mortgage, collateral
assignment, security agreement,

 

6

--------------------------------------------------------------------------------


 

pledge agreement or other similar agreement delivered to the Administrative
Agent pursuant to Section 6.10; and each other agreement, instrument or document
that creates or purports to create a Lien in favor of the Administrative Agent
for the benefit of the holders of the Obligations.

 

“Commitment” means, as to each Lender, the Revolving Credit Commitment of such
Lender, the Initial Term Loan Commitment of such Lender and/or the Incremental
Term Loan Commitment of such Lender.

 

“Committed Loan Notice” means a notice of (a) a Borrowing of (i) Revolving
Credit Loans or (ii) a Term Loan, (b) a conversion of Loans from one Type to the
other, or (c) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated Net Income” means, with respect to the Parent and its Subsidiaries
for any period, the net income (or loss) of the Parent and its Subsidiaries for
such period, excluding any gains or losses from discontinued operations.

 

“Contingent Liability” means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor or (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person;
(d) agrees to lease property or to purchase securities, property or services
from such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) induces the issuance of any letter of
credit for the benefit of such other Person; or (f) undertakes or agrees
otherwise to assure a creditor against loss. The amount of any Contingent
Liability which is in the form of a guaranty of Debt shall (subject to the
limitation set forth below and any other limitation set forth herein) be deemed
to be the outstanding principal amount (or maximum permitted principal amount,
if larger) of the indebtedness, obligation or other liability guaranteed or
supported thereby.  The amount of any Contingent Liability which is not in the
form of a guaranty of Debt shall be equal to the reasonably anticipated maximum
amount of such Contingent Liability as determined by such Person in good faith.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

7

--------------------------------------------------------------------------------


 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (d) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person; provided that if such
Person has not assumed or otherwise become liable for such indebtedness, such
indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (e) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (f) net
obligations under all Hedging Obligations of such Person, (g) all Contingent
Liabilities of such Person, (h) all Debt of any partnership of which such Person
is a general partner, (i) the principal portion of all obligations of such
Person under Synthetic Lease Obligations and other Off-Balance Sheet Liabilities
(excluding Operating Leases to the extent they would otherwise be included) and
(j) any Capital Securities or other equity instrument, whether or not
mandatorily redeemable, that under GAAP is characterized as debt, whether
pursuant to financial accounting standards board issuance No. 150 or otherwise.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate with respect to the applicable Facility plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
(3) Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three (3) Business Days after written request by the Administrative Agent
or the Borrower, to confirm in a manner satisfactory to the Administrative Agent
or the Borrower, as applicable, that it will comply with its funding obligations
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided, that, a Lender shall not

 

8

--------------------------------------------------------------------------------


 

be a Defaulting Lender solely by virtue of the ownership or acquisition of any
common stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority.

 

“Deposit Account Control Agreement” shall mean an agreement, among a Loan Party,
a depository institution, and the Administrative Agent, which agreement is in a
form acceptable to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in Article 9 of the
Uniform Commercial Code) over the deposit account(s) described therein, as the
same may be amended, modified, extended, restated, replaced, or supplemented
from time to time.

 

“Discretionary L/C Issuer” has the meaning specified in Section 2.03(b)(v).

 

“Disposed Subsidiaries” has the meaning specified in the Pine Merger Agreement.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted (or added) in determining such Consolidated Net Income for
such period (without duplication), (a) Interest Expense, (b) income tax expense,
(c) depreciation and amortization, (d) extraordinary losses (or less gains), net
of related tax effects, (e) other non-cash charges or losses (or less gains or
income) for which no cash outlay (or cash receipt) is foreseeable, (f) expenses
and fees incurred prior to the one-year anniversary of the Closing Date to
consummate the transactions contemplated by the Loan Documents (including,
without limitation, the Related Transactions) in an aggregate amount not
exceeding $16,000,000, (g) Restructuring Charges and (h) losses (or less gains)
from Asset Dispositions. For purposes of calculating the Total Leverage Ratio
and the Fixed Charge Coverage Ratio, (i) EBITDA shall be deemed to be:
$49,181,000 for the Fiscal Quarter ending March 31, 2011, $55,543,000 for the
Fiscal Quarter ending June 30, 2011 and $52,856,000 for the Fiscal Quarter
ending September 30, 2011 and (ii) EBITDA for the period from October 1, 2011 to
the Closing Date shall be determined in a manner consistent with clause
(i) above.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environmental Claims” means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

 

“Environmental Laws” means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
Governmental Authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other

 

9

--------------------------------------------------------------------------------


 

Loan Party or any of their respective Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Substances, (c) exposure to any Hazardous Substances, (d) the release
or threatened release of any Hazardous Substances into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Section 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Multiple
Employer Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
was treated as a substantial employer under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan to which the
Borrower or any ERISA Affiliate is making contributions is in reorganization;
(d) receipt by the Borrower of notification that a Multiemployer Plan to which
the Borrower or any ERISA Affiliate is making contributions is in
reorganization; (e) the filing of a notice of intent to terminate a Pension
Plan; (f) the institution by the PBGC of proceedings to terminate a Pension
Plan; (g) the determination that any Pension Plan is considered an at-risk plan
or receipt by the Borrower of notification that a Multiemployer Plan to which
the Borrower or any ERISA Affiliate is making contributions is in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA, as applicable; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate, but, in each case, only if such event or circumstance is reasonably
expected to have a Material Adverse Effect.

 

“Eurodollar Rate” (a)           for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two London Banking Days prior to the commencement of
such Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately
11:00 a.m., London time determined two London Banking Days prior to such date
for Dollar deposits being delivered in the London interbank market for a term of
one month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank

 

10

--------------------------------------------------------------------------------


 

of America’s London Branch to major banks in the London interbank Eurodollar
market at their request at the date and time of determination.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or with which it has a present or former connection
(other than a connection arising solely from such recipient having executed,
delivered, enforced, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under, or
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan Document or, in the case of any Lender,
in which its applicable Lending Office is located, (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which such Lender or such recipient of any payment is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (iii) and (e) any Taxes imposed on any
“withholdable payment” payable to such recipient as a result of the failure of
such recipient to satisfy the applicable requirements in FATCA to establish that
such payment is exempt from withholding under FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
June 12, 2008 among the Borrower, the Administrative Agent and a syndicate of
lenders, as amended or otherwise modified prior to the date hereof.

 

“Existing Letters of Credit” means each of the letters of credit described by
date of issuance, amount, purpose and the date of expiry on Schedule 1.01
hereto, which letters of credit were issued for the account of (a) in the case
of the first three letters of credit listed on Schedule 1.01, the Borrower and
(b) in the case of the last letter of credit listed on Schedule 1.01, U.S.
Corrugated, Inc. (now known as KapStone Container Corporation).

 

“Extended Term Loans” has the meaning specified in Section 2.16(a).

 

“Extended Revolving Credit Commitments” means revolving credit commitments
established pursuant to Section 2.16(c) that are substantially identical to the
Revolving Credit Commitments except that such Extended Revolving Credit
Commitments may have a later maturity date and different provisions with respect
to interest rates and fees than those applicable to the Revolving Credit
Commitments.

 

“Extending Lender” has the meaning specified in Section 2.16(a).

 

11

--------------------------------------------------------------------------------


 

“Extension” has the meaning specified in Section 2.16(a).

 

“Extension Offer” has the meaning specified in Section 2.16(a).

 

“Facility” means (a) any Class of the Term Loans or (b) the Revolving Credit
Facility, as the context may require; and “Facilities” means all of them.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means the Administrative Agent Fee Letter and the Joint Fee
Letter.

 

“FILOT Lease” means, collectively, (i) the amended and restated lease agreement
dated as of July 1, 2008 between Charleston County, South Carolina and KapStone
Charleston Kraft LLC and (ii) the amended and restated lease agreement dated as
of July 1, 2008 between Charleston County, South Carolina and KapStone
Charleston Kraft LLC (successor by assignment from Cogen South LLC).

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2011”) refer to the Fiscal Year ending on December 31 of
such calendar year.

 

“Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Quarter,
for the period of four consecutive Fiscal Quarters ending in such date, the
ratio of (a) the total for such period of (i) EBITDA minus (ii) the sum of
income taxes paid in cash by the Loan Parties (other than any taxes paid on
alternative fuel mixture tax credits received prior to the Closing Date by any
Loan Party, to the extent such taxes were accrued for prior to the Closing Date)
minus (iii) cash dividends paid by the Parent during such period minus (iv) all
Capital Expenditures that are not financed by third party Debt (other than Debt
consisting of Revolving Credit Loans) to (b) the sum for such period of (i) cash
Interest Expense plus (ii) scheduled payments of principal of Funded Debt
(including the Term Loans but excluding the Revolving Credit Loans and the
Intercompany Subordinated Debt); provided, with respect to each of clauses
(a)(ii), (a)(iii), (a)(iv), (b)(i) and (b)(ii) above, for any Fiscal Quarter
ending prior to the end of the third full Fiscal Quarter following the Closing
Date, the relevant amount shall be determined not by taking the actual amount
for such four consecutive Fiscal Quarter period then ended but instead by
dividing (x) the actual amount of such item from the Closing Date to such Fiscal
Quarter end by (y) the number of days from (and including) the Closing Date to
(and including) such Fiscal Quarter end and multiplying the quotient by 365.

 

12

--------------------------------------------------------------------------------


 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” means, as to any Person, all Debt of such Person, other than
(a) Hedging Obligations that are not yet due and payable and (b) Debt in respect
of insurance premium financings in the ordinary course of business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

 

“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the holders of the Obligations, together with each joinder agreement delivered
pursuant to Section 6.10.

 

“Guarantors” has the meaning specified in the introductory paragraph hereto.

 

“Hazardous Substances” means (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas, mold, oil and pesticides; (b) any
chemicals, materials, pollutant or substances defined as or included in the
definition of “hazardous substances”,

 

13

--------------------------------------------------------------------------------


 

“hazardous waste”, “hazardous materials”, “extremely hazardous substances”,
“restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, “pollutants” or words of similar import, under any applicable
Environmental Law; and (c) any other chemical, material or substance, the
exposure to, or release of which is prohibited, limited or regulated by any
Governmental Authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

 

“Hedge Bank” means any Person that (a) at the time it enters into a Secured
Hedge Agreement, is a Lender or an Affiliate of a Lender (even if such Person
thereafter ceases to be a Lender or such Person’s Affiliate ceases to be a
Lender) and (b) has delivered a Secured Party Designation Notice to the
Administrative Agent on or before the date on which such determination is being
made.

 

“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Swap Contract.

 

“Incremental Term Loan” shall have the meaning provided in Section 2.01(c).

 

“Incremental Term Loan Commitment” means, as to each Incremental Term Loan
Lender, the commitment of such Incremental Term Loan Lender to make Incremental
Term Loans hereunder pursuant to any Incremental Term Loan Lender Joinder
Agreement.

 

“Incremental Term Loan Lender” means each of the Persons identified as an
“Incremental Term Loan Lender” in an Incremental Term Loan Lender Joinder
Agreement, together with their respective successors and assigns.

 

“Incremental Term Loan Lender Joinder Agreement” means a joinder agreement, in
form and substance acceptable to the Administrative Agent, executed and
delivered in accordance with the provisions of Section 2.02(f)(ii).

 

“Incremental Term Loan Maturity Date” shall be as set forth in the Incremental
Term Loan Lender Joinder Agreement.

 

“Incremental Term Note” means a promissory note made by the Borrower in favor of
a Lender evidencing Incremental Term Loans made by such Lender, substantially in
the form of Exhibit C-2.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Indenture” means the Indenture, dated May 30, 2007, by and among U.S.
Corrugated, Inc. as Issuer, U.S. Display Group, Inc., as Guarantor, and Wells
Fargo Bank, National Association, as Trustee and Collateral Agent, the First
Supplemental Indenture, dated February 26, 2008, by and among U.S.
Corrugated, Inc., as Issuer, U.S. Display Group, Inc., as Guarantor, Anderson
Packaging, Inc., as Additional Guarantor, and Wells Fargo Bank, National
Association, as Trustee and Collateral Agent, and Second Supplemental Indenture,
dated as of July 22, 2008, by and among U.S. Corrugated, Inc., as Issuer, U.S.
Display Group, Inc. and Anderson Packaging, Inc., as Guarantors, Timberline
Packaging, Inc., as Additional Guarantor, and Wells Fargo Bank, National
Association, as Trustee and Collateral Agent.

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Term Loan” has the meaning specified in Section 2.01(a).

 

14

--------------------------------------------------------------------------------


 

“Initial Term Loan Commitment” means, as to each Lender, its obligation to make
its portion of the Initial Term Loan to the Borrower on the Closing Date
pursuant to Section 2.01(a), in the principal amount set forth opposite such
Lender’s name on Schedule 2.01. The aggregate principal amount of the Initial
Term Loan Commitments of all of the Lenders as in effect on the Closing Date is
THREE HUNDRED SEVENTY-FIVE MILLION DOLLARS ($375,000,000).

 

“Intercompany Subordinated Debt” means unsecured Debt of the Borrower to Parent
in respect of the loan made by Parent to the Borrower pursuant to the
Intercompany Subordinated Loan Agreement.

 

“Intercompany Subordinated Loan Agreement” means that certain Intercompany Loan
Agreement, dated as of January 2, 2007, by and between the Borrower, as
Borrower, and the Parent, as Lender, as amended in accordance with the
Intercompany Subordination Agreement.

 

“Intercompany Subordination Agreement” means that certain Subordination and
Intercreditor Agreement, dated as of the date hereof, by and among Parent,
Borrower and the Administrative Agent, as amended, restated or otherwise
modified from time to time pursuant to the terms thereof.

 

“Interest Expense” means for any period the consolidated interest expense of the
Parent and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each calendar quarter and the Maturity Date of
the Facility under which such Loan was made (with Swing Line Loans being deemed
made under the Revolving Credit Facility for purposes of this definition).

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Interim Financial Statements” means the unaudited consolidated balance sheet of
(a) the Parent and its Subsidiaries for each Fiscal Quarter ending at least 45
days prior to the Closing Date beginning with the Fiscal Quarter ended March 31,
2011, and the related consolidated statements of income or operations and cash
flows of the Parent and its Subsidiaries for such Fiscal Quarter periods,
including the notes thereto and (b) the Target (and, as applicable, the Disposed
Subsidiaries) for each Fiscal Quarter ending at least 45 days prior to the
Closing Date beginning with the Fiscal Quarter ended March 31, 2011,

 

15

--------------------------------------------------------------------------------


 

and the related consolidated statements of income or operations of the Target
(and, as applicable, the Disposed Subsidiaries) for such Fiscal Quarter periods.

 

“Inventory” is defined in the Security Agreement.

 

“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any Debt or Capital Security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business) or by making an
Acquisition.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Joint Fee Letter” means the fee letter, dated September 22, 2011, among the
Borrower, the Administrative Agent, MLPFS and Barclays Bank PLC, as amended.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Revolving
Credit Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Credit Loans.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (a) with respect to any Letters of Credit (other than the
Existing Letters of Credit), Bank of America in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder, (b) with respect to each Existing Letter of Credit, the Lender
identified on Schedule 1.01 as the issuer of such Existing Letter of Credit and
(c) any Discretionary L/C Issuer.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but

 

16

--------------------------------------------------------------------------------


 

any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto, and
includes each Class of Lenders and, as the context requires, includes the Swing
Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $30,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of any Class of Term Loans, a Revolving Credit Loan or a Swing Line
Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Fee Letters,
(c) the Notes, (d) the Collateral Documents, (e) each Issuer Document, (f) each
Additional Credit Extension Amendment, (g) each Secured Hedge Agreement,
(h) each Secured Cash Management Agreement and (i) the Intercompany
Subordination Agreement; provided that for purposes of the definition of
“Material Adverse Effect” and Articles IV through IX, “Loan Documents” shall not
include Secured Hedge Agreements or Secured Cash Management Agreements, except
when used in the definition of “Obligations”.

 

“Loan Parties” means, collectively the Borrower, the Parent and each other
Guarantor; provided that, USCA and the “Retained Subsidiaries” (as such term is
defined in the Pine Merger Agreement) shall be considered Loan Parties for
purposes hereof only upon consummation of the Pine Acquisition and the
effectiveness of the Post-Acquisition Consolidation.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Margin Stock” means any “margin stock” as defined in Regulation U.

 

17

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets or business of
the Loan Parties taken as a whole, (b) a material impairment of the ability of
any Loan Party to perform any of its respective Obligations under any Loan
Document, (c) a material adverse effect upon any substantial portion of the
collateral under the Collateral Documents or upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document or
(d) a material adverse effect upon the rights and remedies of the Administrative
Agent and the Lenders under any Loan Document or their ability to enforce or
otherwise enjoy such rights and remedies.

 

“Material Contract” means, with respect to any Person, (a) each contract or
other agreement, written or oral, to which such Person is a party involving
aggregate consideration payable to or by such Person of $15,000,000 or more in
any Fiscal Year and (b) any other contract, agreement, permit or license,
written or oral, to which such Person is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

 

“Material Foreign Subsidiary” means as of any date of determination, any Foreign
Subsidiary (a) whose total revenues (determined in accordance with GAAP) are
greater than 5% of the total revenues of the Parent and its Subsidiaries on a
consolidated basis or (b) whose total assets (determined in accordance with
GAAP) are greater than 5% of the total assets of the Parent and its Subsidiaries
on a consolidated basis, in each case based on the financial statements most
recently delivered pursuant to Section 6.01.

 

“Material Real Property” means any real property owned by any Loan Party with a
book value in excess of $3,500,000.

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility and the
Initial Term Loan, October 31, 2016 and (b) with respect to any other Class of
Term Loans, the date specified as the “Maturity Date” therefor in the applicable
Additional Credit Extension Amendment.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Monthly Financial Statements” means the unaudited monthly summary financial
information for (a) the Parent and its Subsidiaries for each month ending at
least 30 days prior to the Closing Date beginning with the month ended June 30,
2011 and (b) the Target (and, as applicable, the Disposed Subsidiaries) for each
month ending at least 30 days prior to the Closing Date beginning with the month
ended June 30, 2011.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” has the meaning specified in Section 4.01(a)(v).

 

“Mortgage Policy” has the meaning specified in Section 4.01(a)(v)(B).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a plan subject to Title IV of ERISA which has two
or more contributing sponsors (including the Borrower or any ERISA Affiliate) at
least two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

 

18

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” means:

 

(a)           with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Loan Party pursuant to
such Asset Disposition net of (i) the direct costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees), (ii) taxes paid or reasonably estimated by the
Borrower to be payable as a result thereof (after taking into account any
available tax credit or deduction and any tax sharing arrangements),
(iii) amounts required to be applied to the repayment of the principal amount,
premium or penalty, if any, interest and other amounts with respect to any Debt
secured by a Lien on the asset subject to such Asset Disposition (other than the
Obligations) and (iv) any reserve established in accordance with GAAP for
adjustments in respect of (x) the sale price thereof and (y) any liabilities
associated therewith and retained by any Loan Party after such Asset
Disposition, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction, it being understood that “Net Cash
Proceeds” shall include the amount of any reversal (without the satisfaction of
any applicable liabilities in cash in a corresponding amount) of any reserve
described in this clause (iv);

 

(b)           with respect to any issuance or exercise of Capital Securities,
the aggregate cash proceeds received by any Loan Party pursuant to such issuance
or exercise, net of (i) taxes paid or reasonably estimated by the Borrower to be
payable as a result thereof (after taking into account any available tax credit
or deduction and any tax sharing arrangements) and (ii) the direct costs
relating to such issuance or exercise (including sales and underwriters’
commissions); and

 

(c)           with respect to any issuance of Debt, the aggregate cash proceeds
received by any Loan Party pursuant to such issuance, net of (i) taxes paid or
reasonably estimated by the Borrower to be payable as a result thereof (after
taking into account any available tax credit or deduction and any tax sharing
arrangements) and (ii) the direct costs of such issuance (including up-front,
underwriters’ and placement fees).

 

“Note” means a Term Note, a Revolving Credit Note, a Swing Line Note or an
Incremental Term Note, as the context may require.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“OFAC” has the meaning specified in Section 6.05.

 

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization or similar transaction (including any accounts receivable
purchase facility) (i) the unrecovered investment of purchasers or transferees
of assets so transferred and (ii) any other payment, recourse, repurchase, hold

 

19

--------------------------------------------------------------------------------


 

harmless, indemnity or similar obligation of such Person or any of its
Subsidiaries in respect of assets transferred or payments made in respect
thereof, other than limited recourse provisions that are customary for
transactions of such type and that neither (x) have the effect of limiting the
loss or credit risk of such purchasers or transferees with respect to payment or
performance by the obligors of the assets so transferred nor (y) impair the
characterization of the transaction as a true sale under applicable Laws
(including Debtor Relief Laws); or (b) the monetary obligations under any
financing lease transaction (excluding any Operating Lease) or Synthetic Lease
Obligation which, upon the application of any Debtor Relief Law to such Person
or any of its Subsidiaries, would be characterized as indebtedness; or (c) the
monetary obligations under any sale and leaseback transaction which does not
create a liability on the consolidated balance sheet of such Person and its
Subsidiaries; or (d) any other monetary obligation arising with respect to any
other transaction which (i) upon the application of any Debtor Relief Law to
such Person or any of its Subsidiaries, would be characterized as indebtedness
or (ii) is the functional equivalent of or takes the place of borrowing but
which does not constitute a liability on the consolidated balance sheet of such
Person and its Subsidiaries (for purposes of this clause (d), any transaction
structured to provide tax deductibility as interest expense of any dividend,
coupon or other periodic payment will be deemed to be the functional equivalent
of a borrowing).

 

“Operating Lease” means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease and obligations in respect of the FILOT Lease to the extent the
Charleston IDR Bonds are held by a Loan Party.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (a) with respect to any Class of Term Loans,
Revolving Credit Loans and/or Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Term Loans, Revolving Credit Loans and/or
Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

 

20

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Act” means the Pension Protection Act of 2006, as amended.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (other than a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the Code.

 

“Permitted Acquisition” means any Proposed Acquisition which is either
(a) approved in writing by the Required Lenders or (b) which satisfies each of
the following conditions:

 

(i)            Other than Debt permitted under Section 7.01, none of the Loan
Parties shall incur or assume any Debt in connection with such Proposed
Acquisition.  No earn-out or similar payment obligations shall be incurred in
connection with such Proposed Acquisition unless approved in writing by the
Administrative Agent;

 

(ii)           Before and after giving effect to such Proposed Acquisition, no
Default or Event of Default shall have occurred and be continuing;

 

(iii)          Before and after giving effect to such Proposed Acquisition, the
Total Leverage Ratio as of the last day of the most recent Fiscal Quarter for
which a Compliance Certificate has been delivered is less than or equal to the
maximum Total Leverage Ratio permitted pursuant to Section 7.14(a) minus 0.25;

 

(iv)          After giving effect to such Proposed Acquisition on a Pro Forma
Basis, the Borrower shall be in compliance on a Pro Forma Basis with the
financial covenant set forth in Section 7.14(b), recomputed for the most recent
Fiscal Quarter for which financial statements have been delivered;

 

(v)           Upon consummation of such Proposed Acquisition, the Loan Parties
shall have taken all actions required to be taken with respect to such Permitted
Acquisition pursuant to Section 6.10 (in the case of a Proposed Acquisition
where the total consideration (including all transaction costs and all Debt,
liabilities and Contingent Liabilities incurred or assumed in connection
therewith) exceeds $50,000,000, without giving effect to any post-acquisition
grace periods thereunder except with respect to (A) real estate collateral
matters and (B) Deposit Account Control Agreements, in each case to the extent
such matters cannot be completed by such consummation using commercially
reasonable efforts);

 

(vi)          If the total consideration (including all transaction costs and
all Debt, liabilities and Contingent Liabilities incurred or assumed in
connection therewith) for such Proposed Acquisition exceeds $50,000,000, not
less than ten (10) Business Days prior to consummating such Proposed
Acquisition, the Borrower shall deliver to the Administrative Agent an
acquisition summary with respect to such Proposed Acquisition, such summary to
include (A) a reasonably

 

21

--------------------------------------------------------------------------------


 

detailed description of the business to be acquired (including financial
information) and operating results (including financial statements in form and
substance reasonably satisfactory to the Administrative Agent), (B) the terms
and conditions, including economic terms, of the Proposed Acquisition, and
(C) pro forma financial projections for the Loan Parties for the four Fiscal
Quarters following the date of such Proposed Acquisition, together with a
calculation of the Borrower’s compliance on a Pro Forma Basis with the financial
covenants set forth in Section 7.14 for such period, in each case in form and
substance reasonably satisfactory to the Administrative Agent;

 

(vii)         If the total consideration (including all transaction costs and
all Debt, liabilities and Contingent Liabilities incurred or assumed in
connection therewith) for such Proposed Acquisition exceeds $50,000,000, the
Administrative Agent shall have been furnished with copies of the Borrower’s
business, legal and environmental due diligence reasonably requested by the
Administrative Agent with respect to the proposed business and assets to be
acquired, with results reasonably satisfactory to the Administrative Agent;

 

(viii)        The Proposed Acquisition Target shall be engaged in the same or
similar line of business as the Loan Parties and their Subsidiaries or
businesses reasonably related or ancillary thereto; and

 

(ix)           Prior to consummating such Proposed Acquisition, the Borrower
shall provide the Administrative Agent with all acquisition documents relating
thereto and such other information (including officer’s certificates and
opinions of counsel) as the Administrative Agent shall reasonably request in
order to confirm that the conditions set forth herein have been satisfied.

 

“Permitted Lien” means a Lien expressly permitted hereunder pursuant to
Section 7.02.

 

“Permitted Parent Dividends” means dividends paid by the Borrower to the Parent
so long as, before and after giving effect to such dividends, (a) the Total
Leverage Ratio, on a Pro Forma Basis, as of the last day of the most recent
Fiscal Quarter for which a Compliance Certificate has been delivered is less
than 2.25:1.00, (b) the Borrower has Availability of at least $75 million under
the Revolving Credit Facility, (c) no Default or Event of Default has occurred
and is continuing on the date of any such distribution or would result therefrom
and (d) the Borrower is in compliance on a Pro Forma Basis with the financial
covenant set forth in Section 7.14(b) as of the last day of the most recent
Fiscal Quarter for which a Compliance Certificate has been delivered.

 

“Permitted Securitization Transaction” means any Securitization Transaction
entered into by the Borrower or any of its Subsidiaries so long as (i) no
Default will otherwise exist after giving effect to such transaction and
(ii) such transaction is permitted pursuant to Section 7.05(b).

 

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Pine Acquisition” shall mean the acquisition by the Borrower of the Target
pursuant to the Pine Acquisition Documents.

 

“Pine Acquisition Documents” has the meaning set forth in
Section 4.01(a)(xi)(A).

 

“Pine Merger Agreement” has the meaning set forth in Section 4.01(a)(xi)(A).

 

22

--------------------------------------------------------------------------------


 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” has the meaning specified in Section 1(b) of the Security
Agreement.

 

“Pledged Equity” has the meaning specified in Section 1(b) of the Security
Agreement.

 

“Post-Acquisition Consolidation” means, collectively, (a) the merger of USCA and
U.S. Corrugated America, Inc., with USCA as the surviving entity, (b) the merger
of MCPH LLC and U.S. Corrugated, Inc., with U.S. Corrugated, Inc. as the
surviving entity, (c) the change in USCA’s name to KapStone Acquisition, Inc.
and (d) the change in U.S. Corrugated, Inc.’s name to KapStone Container
Corporation.

 

“Pro Forma Basis” means, with respect to any determination for any period and
any Pro Forma Transaction, that such determination shall be made by giving pro
forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such period.

 

“Pro Forma Transaction” means any transaction consummated as part of the Pine
Acquisition, any Permitted Acquisition, any Permitted Parent Dividends or any
increase in the Commitments pursuant to Section 2.02(f), together with each
other transaction relating thereto and consummated in connection therewith,
including any incurrence or repayment of Debt.

 

“Proposed Acquisition” means (a) any proposed acquisition that is consensual and
approved by the board of directors (or similar governing body) of such Proposed
Acquisition Target, of all or substantially all of the assets or Capital
Securities of any Proposed Acquisition Target by the Borrower or any Subsidiary
of the Borrower or (b) any proposed merger of any Proposed Acquisition Target
with or into the Borrower or any Subsidiary of the Borrower (and, in the case of
a merger with the Borrower, with the Borrower being the surviving corporation).

 

“Proposed Acquisition Target” means any Person or any brand, line of business,
division, branch, operating division or other unit operation of any Person.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Receivables” shall mean all obligations of any obligor (whether now existing or
hereafter arising) under a contract for sale of property, goods or services made
in the ordinary course of business by the Borrower or any of its Subsidiaries,
which shall include any obligation of such obligor (whether now existing or
hereafter arising) to pay interest, finance charges or amounts with respect
thereto and, with respect to any of the foregoing receivables or obligations,
(a) all of the interest of the Borrower or any of its Subsidiaries in the goods
(including returned goods) the sale of which gave rise to such receivable or
obligation after the passage of title thereto to any obligor, (b) all other
Liens and property subject thereto from time to time purporting to secure
payment of such receivables or obligations, and (c) all guarantees, insurance,
letters of credit and other agreements or arrangements of whatever character
from time to time supporting or securing payment of any such receivables or
obligations.

 

“Regulation D” means Regulation D of the FRB.

 

“Regulation U” means Regulation U of the FRB.

 

“Register” has the meaning specified in Section 11.06(c).

 

23

--------------------------------------------------------------------------------


 

“Related Agreements” means the Pine Acquisition Documents and all agreements and
instruments entered into or delivered in connection therewith, including without
limitation all supply agreements and transitional services agreements.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Related Transactions” means the transactions contemplated by the Related
Agreements.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of the (a) Total Revolving Credit Outstandings
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that the unused Revolving Credit Commitment of, and
the portion of the Total Revolving Credit Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Revolving Lenders.

 

“Required Term Loan Lenders” means, as of any date of determination, with
respect to Lenders of any Class of Term Loans, Lenders holding more than 50% of
such Class of Term Loans on such date; provided that the portion of such
Class of Term Loans held by any Defaulting Lender shall be excluded for purposes
of making a determination of Required Term Loan Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restructuring Charges” means, for any period: one-time, non-recurring
restructuring and other charges incurred for the purpose of obtaining synergies
and cost savings and certain other future restructuring charges and
non-recurring charges in respect of the consolidation of the operations of the
Parent and its Subsidiaries and the Target which (x) shall only be included if
arising subsequent to the

 

24

--------------------------------------------------------------------------------


 

Closing Date and within thirty-six months thereof, (y) shall not exceed, in the
aggregate, $7,000,000, and (z) shall only be included in the period when
incurred.

 

“Revolving Commitment Increase Lender” has the meaning set forth in
Section 2.02(f)(i) hereof.

 

“Revolving Credit Borrowing” means a Borrowing of Revolving Credit Loans.

 

“Revolving Credit Commitment” means, as to each Lender, its obligation to
(a) make Revolving Credit Loans to the Borrower pursuant to Section 2.01(b),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Revolving Credit Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.  The initial amount of the
Revolving Credit Facility in effect on the Closing Date is ONE HUNDRED FIFTY
MILLION DOLLARS ($150,000,000).

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Lender evidencing Revolving Credit Loans made by such Lender, substantially in
the form of Exhibit C-3.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.

 

“Secured Party Designation Notice” means in connection with any Secured Cash
Management Agreement or any Secured Hedge Agreement, a notice of secured party
designation delivered by the Cash Management Bank or Hedge Bank, as applicable,
to the Administrative Agent substantially in the form of Exhibit H.

 

“Securitization Transaction” means any transaction of any Loan Party providing
for sales, transfers or conveyances of Receivables purporting to be sales (and
considered sales under GAAP) that do not provide, directly or indirectly, for
recourse against the seller of such Receivables (or against any of such seller’s
Affiliates) by way of a guaranty or any other support arrangement, with respect
to the amount of such Receivables (based on the financial condition or
circumstances of the obligor thereunder), other than such limited recourse as is
reasonable given market standards for transactions of a similar type, taking
into account such factors as historical bad debt loss experience and obligor
concentration levels.

 

“Security Agreement” has the meaning specified in Section 4.01(a)(iv).

 

25

--------------------------------------------------------------------------------


 

“Specified Encumbrances” means:

 

(a)                                  Liens imposed by law for taxes (including
customs duties), assessments or other governmental charges or levies that are
not yet due, are being contested in compliance with Section 6.05 or are
permitted to be due hereunder;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, supplier’s, repairmen’s, construction, builders’, landlords’ and
other like Liens imposed by statutory or common law, arising in the ordinary
course of business and securing obligations that are not overdue by more than
sixty (60) days or are being contested in compliance with Section 6.05;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with worker’s compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
tenders, trade contracts, government contracts, leases, statutory obligations,
self-insurance or reinsurance obligations, stay customs, surety and appeal or
similar bonds, performance bonds, security deposits (including (x) security
deposits for import or customs duties and other amounts that are being contested
in compliance with Section 6.05 and (y) customary security deposits for the
payment of rent) and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default hereunder;

 

(f)                                    immaterial survey exceptions, easements,
zoning restrictions, rights-of-way, agreements with Governmental Authorities
disclosed by registered titles and similar encumbrances on real property imposed
by law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of any
Borrower or any Subsidiary;

 

(g)                                 Liens arising from Cash Equivalent
Investments described in clause (d) of the definition of the term “Cash
Equivalent Investments”; and

 

(h)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods entered into in
the ordinary course of business.

 

“Specified Representations” means, collectively, the representations and
warranties set forth in Sections 5.01, 5.02, 5.03, 5.10, 5.11, 5.13 and 5.23
hereof.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward

 

26

--------------------------------------------------------------------------------


 

foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit C-4.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).  In no event shall any
Operating Lease or any FILOT Lease be construed as a Synthetic Lease Obligation.

 

“Target” means USCA and the “Retained Subsidiaries,” as such term is defined in
the Pine Merger Agreement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means the Initial Term Loan, any Incremental Term Loan or any
Extended Term Loan, as the context may imply.

 

“Term Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Initial Term Loan made by such Lender, substantially in the form of
Exhibit C-1.

 

“Total Debt” means all Debt of the Parent and its Subsidiaries, determined on a
consolidated basis, excluding (a) contingent obligations in respect of
Contingent Liabilities (except to the extent constituting Contingent Liabilities
in respect of Debt of a Person other than any Loan Party or in respect

 

27

--------------------------------------------------------------------------------


 

of Letters of Credit), (b) Hedging Obligations (except to the extent
constituting termination obligations that have become due and payable) and
(c) Debt of the Parent to its Subsidiaries and Debt of the Parent’s Subsidiaries
to the Parent or to other Subsidiaries of the Parent to the extent such Debt is
permitted hereunder.

 

“Total Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt as of such day to (b) EBITDA for the period of four
consecutive Fiscal Quarters ending on such day.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unused Fee” has the meaning specified in Section 2.09(a).

 

“USCA” means U.S. Corrugated Acquisition Inc., a Delaware corporation.

 

“U.S. Corrugated Bonds” means the 10% Senior Secured Notes of U.S.
Corrugated, Inc., a Subsidiary of USCA, issued and outstanding under the
Indenture.

 

“Wholly-Owned Subsidiary” means, as to any Person, a Subsidiary all of the
Capital Securities of which (except directors’ qualifying Capital Securities)
are at the time directly or indirectly owned by such Person and/or another
Wholly-Owned Subsidiary of such Person.  Unless otherwise specified, all
references herein to a “Wholly-Owned Subsidiary” or to “Wholly-Owned
Subsidiaries” shall refer to a Wholly-Owned Subsidiary or Wholly-Owned
Subsidiaries of the Borrower.

 

1.02                           Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such

 

28

--------------------------------------------------------------------------------


 

agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                           Accounting Terms.

 

(a)                                  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

 

(b)                                 Changes in GAAP or Accounting Practices.  If
at any time any change in GAAP or in accounting practices as permitted under
Section 7.13 hereof would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP or
accounting practices (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP or past accounting practices prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP or accounting practices, as appropriate.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Parent and its Subsidiaries or to the determination of any amount for the Parent
and its Subsidiaries on a consolidated basis or any similar reference shall, in
each case, be deemed to include each variable interest entity that the Parent is
required to consolidate pursuant to FASB Interpretation No. 46 – Consolidation
of Variable Interest Entities: an

 

29

--------------------------------------------------------------------------------


 

interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.

 

1.04                           Rounding.  Any financial ratios required to be
maintained by the Parent or the Borrower pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

1.05                           Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Central time (daylight
or standard, as applicable).

 

1.06                           Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                           Initial Term Loan and Revolving Credit Loans.

 

(a)                                  The Initial Term Loan.  Subject to the
terms and conditions set forth herein, each Lender severally agrees to make its
portion of a term loan (the “Initial Term Loan”) to the Borrower on the Closing
Date in an amount equal to such Lender’s Initial Term Loan Commitment.  Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed.  The Initial Term Loan may be a Base Rate Loan or Eurodollar Rate
Loan, as further provided herein; provided, however, all Borrowings made on the
Closing Date shall be made as Base Rate Loans unless the Administrative Agent
shall have received an appropriate funding indemnity letter executed by the
Borrower and reasonably acceptable to the Administrative Agent at least three
(3) Business Days prior to the Closing Date.

 

(b)                                 The Revolving Credit Loans.  Subject to the
terms and conditions set forth herein, each Lender severally agrees to make
loans (each such loan, a “Revolving Credit Loan”) to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided, however, that after giving effect to any Revolving
Credit Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment. 
Within the limits of each Lender’s Revolving Credit Commitment, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b).  Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein; provided, however, all Borrowings made
on

 

30

--------------------------------------------------------------------------------


 

the Closing Date shall be made as Base Rate Loans unless the Administrative
Agent shall have received an appropriate funding indemnity letter executed by
the Borrower and reasonably acceptable to the Administrative Agent at least
three (3) Business Days prior to the Closing Date.

 

(c)                                  Incremental Term Loans.  Subject to
Section 2.02(f), on the effective date of any Incremental Term Loan Lender
Joinder Agreement or other Additional Credit Extension Amendment pursuant to
Section 2.02(f), each Incremental Term Loan Lender party thereto severally
agrees to make its portion of a term loan (each, an “Incremental Term Loan”) in
a single advance to the Borrower in the amount of its respective Incremental
Term Loan Commitment as set forth in such Incremental Term Loan Lender Joinder
Agreement or such other Additional Credit Extension Amendment.  Amounts repaid
on any Incremental Term Loan may not be reborrowed.  Each Incremental Term Loan
may be a Base Rate Loan or Eurodollar Rate Loan, as further provided herein.

 

2.02                           Borrowings, Conversions and Continuations of
Loans.

 

(a)                                  Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 10:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of,
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $500,000 in excess thereof.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto.  If the Borrower fails to specify a
Type of a Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be converted to a Eurodollar Rate Loan.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage under the applicable Facility of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in Section 2.02(a).  In
the case of a Borrowing, each Lender shall make the amount of its Loan available
to the Administrative Agent

 

31

--------------------------------------------------------------------------------


 

in immediately available funds at the Administrative Agent’s Office not later
than 12:00 noon on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date a Committed Loan Notice with respect to a Revolving Credit Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Revolving Credit Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, upon the request of the Required Lenders, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than twelve Interest Periods in effect
in the aggregate with respect to all Revolving Credit Loans and Term Loans.

 

(f)                                    The Borrower may at any time and from
time to time, upon prior written notice by the Borrower to the Administrative
Agent, increase the Commitments (but not the Letter of Credit Sublimit or the
Swing Line Sublimit) by a maximum aggregate amount of up to THREE HUNDRED
MILLION DOLLARS ($300,000,000) as follows:

 

(i)                                     Increase in Aggregate Revolving Credit
Commitments.  The Borrower may, at any time and from time to time, upon prior
written notice by the Borrower to the Administrative Agent increase the
aggregate Revolving Credit Commitments (but not the Letter of Credit Sublimit or
the Swing Line Sublimit) with additional Revolving Credit Commitments from any
existing Lender with a Revolving Credit Commitment or new Revolving Credit
Commitments from any other Person selected by the Borrower and consented to by
the Administrative Agent and the L/C Issuer (such consent not to be unreasonably
withheld); provided that:

 

(A)                              any such increase shall be in a minimum
principal amount of $10,000,000 and in integral multiples of $1,000,000 in
excess thereof;

 

(B)                                no Default or Event of Default shall exist
and be continuing at the time of any such increase;

 

32

--------------------------------------------------------------------------------


 

(C)                                no existing Lender shall be under any
obligation to increase its Commitment and any such decision whether to increase
its Revolving Credit Commitment shall be in such Lender’s sole and absolute
discretion;

 

(D)                               (1) any new Lender shall join this Agreement
by executing such joinder documents required by the Administrative Agent and/or
(2) any existing Lender electing to increase its Commitment shall have executed
a commitment agreement satisfactory to the Administrative Agent;

 

(E)                                 as a condition precedent to such increase,
the Borrower shall deliver to the Administrative Agent a certificate of each
Loan Party dated as of the date of such increase signed by a Responsible Officer
of such Loan Party (1) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (2) in the case of the
Borrower, certifying that, before and after giving effect to such increase,
(x) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the date of
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 2.02(f), the representations and warranties contained in
Section 5.04 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (y) no
Default or Event of Default exists;

 

(F)                                 the Borrower shall be in compliance with the
financial covenants set forth in Section 7.14, after giving effect to the
increase to the aggregate Revolving Credit Commitments on a Pro Forma Basis;

 

(G)                                the Borrower shall pay any applicable fees
related to such increase in the aggregate Revolving Credit Commitments;

 

(H)                               Upon each increase in the Revolving Credit
Commitments pursuant to this Section, (a) each Lender under the Revolving Credit
Facility immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Lender providing a portion of the
Revolving Commitment Increase (each a “Revolving Commitment Increase Lender”) in
respect of such increase, and each such Revolving Commitment Increase Lender
will automatically and without further act be deemed to have assumed, a portion
of such Lender’s participations hereunder in outstanding Letters of Credit and
Swing Line Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swing Line Loans held by each Lender under the Revolving Credit
Facility (including each such Revolving Commitment Increase Lender) will equal
its Applicable Percentage and (b) if, on the date of such increase, there are
any Revolving Credit Loans outstanding, such Revolving Credit Loans shall on or
prior to the effectiveness of such increase be prepaid from the proceeds of
additional Revolving Credit Loans made hereunder by the Revolving Commitment
Increase Lender (reflecting such increase in Revolving Credit Commitments) such
that, after giving effect thereto, the percentage of the aggregate outstanding
Revolving Credit Loans held by each Lender under the

 

33

--------------------------------------------------------------------------------


 

Revolving Credit Facility (including each such Revolving Commitment Increase
Lender) will equal its Applicable Percentage (such prepayment to be accompanied
by accrued interest on the Revolving Credit Loans being prepaid and any costs
incurred by any Lender in accordance with Section 3.05). The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence; and

 

(I)                                    Schedule 2.01 shall be deemed revised to
reflect the increase in the Revolving Credit Commitments.

 

(ii)                                  Institution of Incremental Term Loans. 
The Borrower may, at any time, upon prior written notice to the Administrative
Agent, institute Incremental Term Loans; provided that

 

(A)                              the Borrower (in consultation and coordination
with the Administrative Agent) shall obtain commitments for the amount of the
increase from existing Lenders or a new Lender consented to by the
Administrative Agent (such consent not to be unreasonably withheld), provided
(1) new Lenders shall join in this Agreement as Incremental Term Loan Lenders by
executing an Incremental Term Loan Lender Joinder Agreement and/or (2) any
existing Lender electing to provide an Incremental Term Loan shall have executed
an Additional Credit Extension Amendment; provided further, that no existing
Lender shall be under any obligation to provide Incremental Term Loans and any
such decision whether to provide such Incremental Term Loans shall be in such
Lender’s sole and absolute discretion;

 

(B)                                any such institution of an Incremental Term
Loan shall be in a minimum aggregate principal amount of $10,000,000 and
integral multiples of $1,000,000 in excess thereof;

 

(C)                                no Default or Event of Default shall exist
and be continuing at the time of such institution;

 

(D)                               the Applicable Rate of each Incremental Term
Loan shall be as set forth in the related Incremental Term Loan Lender Joinder
Agreement or other related Additional Credit Extension Amendment;

 

(E)                                 the Incremental Term Loan Maturity Date of
each Incremental Term Loan shall be as set forth in the Incremental Term Loan
Lender Joinder Agreement or other Additional Credit Extension Amendment,
provided that such date shall not be earlier than the Maturity Date applicable
to the Initial Term Loan;

 

(F)                                 the scheduled principal amortization
payments under each Incremental Term Loan shall be as set forth in the related
Incremental Term Loan Lender Joinder Agreement or other related Additional
Credit Extension Amendment; provided that the weighted average life of each
Incremental Term Loan shall not be less than the weighted life to maturity of
the Initial Term Loan;

 

34

--------------------------------------------------------------------------------


 

(G)                                Schedule 2.01 shall be deemed revised to
reflect the commitments and commitment percentages of the Incremental Term Loan
Lenders as set forth in the Incremental Term Loan Lender Joinder Agreement or
other Additional Credit Extension Amendment;

 

(H)                               as a condition precedent to such institution
of each Incremental Term Loan and the effectiveness of each Incremental Term
Loan Lender Joinder Agreement or other Additional Credit Extension Amendment,
the Borrower shall deliver to the Administrative Agent a certificate of each
Loan Party dated as of the date of such institution and effectiveness signed by
a Responsible Officer of such Loan Party (I) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to the
Incremental Term Loan, and (II) in the case of the Borrower, certifying that,
before and after giving effect to such Incremental Term Loan, (x) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the date of
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 2.02(f), the representations and warranties contained in
Section 5.04 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (y) no
Default or Event of Default exists;

 

(I)                                    the Borrower shall be in compliance with
the financial covenants set forth in Section 7.14, after giving effect to each
Incremental Term Loan on a Pro Forma Basis; and

 

(J)                                   the Borrower shall pay any applicable fees
related to such Incremental Term Loan.

 

2.03                           Letters of Credit.

 

(a)                                  The Letter of Credit Commitment.

 

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, (y) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Lender, plus such Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms

 

35

--------------------------------------------------------------------------------


 

and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.  All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit if:

 

(A)                              subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Revolving
Lenders have approved such expiry date; or

 

(B)                                the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless (x) all
the Lenders that have Revolving Credit Commitments have approved such expiry
date or (y) the Outstanding Amount of the L/C Obligations in respect of such
requested Letter of Credit has been Cash Collateralized (in which case, the
Lenders shall cease to have participating interests in such Cash Collateralized
Letter of Credit following the Maturity Date of the Revolving Credit Facility).

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it (for which the L/C Issuer is not otherwise compensated
hereunder);

 

(B)                                the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                                except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $100,000;

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars; or

 

(E)                                 any Lender is at that time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrower or such

 

36

--------------------------------------------------------------------------------


 

Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 10:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require. 
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

 

37

--------------------------------------------------------------------------------

 


 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Revolving
Credit Percentage times the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer shall issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the L/C Issuer,
the Borrower shall not be required to make a specific request to the L/C Issuer
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date from the Administrative Agent, any Lender
or the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(v)                                 Any Lender with a Revolving Credit
Commitment (in such capacity, a “Discretionary L/C Issuer”) may from time to
time, at the written request of the Borrower (with a copy to the Administrative
Agent) and with the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), and in such Lender’s sole discretion, agree
to issue one or more Letters of Credit for the account of the Borrower or its
Subsidiaries on the same terms and conditions in all respects as are

 

38

--------------------------------------------------------------------------------


 

applicable to the Letters of Credit issued by the L/C Issuer hereunder by
executing and delivering to the Administrative Agent a written agreement to such
effect, among (and in form and substance satisfactory to) the Borrower, the
Administrative Agent and such Discretionary L/C Issuer.  With respect to each of
the Letters of Credit issued (or to be issued) thereby, each of the
Discretionary L/C Issuers shall have all of the same rights and obligations
under and in respect of this Agreement and the other Loan Documents, and shall
be entitled to all of the same benefits (including, without limitation, the
rights, obligations and benefits set forth in Sections 2.03, 9.07 and 11.01), as
are afforded to the L/C Issuer hereunder and thereunder.  The Administrative
Agent shall promptly notify each of the Lenders with a Revolving Credit
Commitment of the appointment of any Discretionary L/C Issuer.  Each
Discretionary L/C Issuer shall provide to the Administrative Agent, on a monthly
basis, a report that details the activity with respect to each Letter of Credit
issued by such Discretionary L/C Issuer (including an indication of the maximum
amount then in effect with respect to each such Letter of Credit).

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof.  Not later than (A) 12:00 p.m. on the date
of any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), if notice is received by the Borrower prior to 10:00 a.m. or
(B) 12:00 p.m. on the first Business Day immediately following the Honor Date,
if notice is received by the Borrower after 10:00 a.m. on the Honor Date, the
Borrower shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing.  If the Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Revolving Credit Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each Lender (including any Lender acting
as L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 2:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in

 

39

--------------------------------------------------------------------------------


 

Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)                              Until each Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the L/C Issuer.

 

(v)                                 Each Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Credit Loans pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 4.02 (other than delivery by the Borrower of a Committed Loan
Notice ).  No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or

 

40

--------------------------------------------------------------------------------


 

interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Revolving
Credit Percentage thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Applicable Revolving Credit
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that any Loan Party or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any Subsidiary.

 

41

--------------------------------------------------------------------------------


 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                    Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g)                                 Applicability of ISP.  Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each Letter of Credit.

 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Lender in accordance
with its Applicable Revolving Credit Percentage a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
for Letter of Credit Fee times the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee,
if any, payable to the L/C

 

42

--------------------------------------------------------------------------------


 

Issuer for its own account; except that the Borrower shall not be required to
pay the portion of any Letter of Credit Fee allocable to a Defaulting Lender
with respect to a Letter of Credit for which the Borrower has provided Cash
Collateral sufficient to cover the Fronting Exposure of that Defaulting Lender. 
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  Letter of Credit Fees shall be (i) due and
payable on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate for Letter of Credit Fee during any quarter, the daily amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate for Letter of Credit Fee separately for each
period during such quarter that such Applicable Rate for Letter of Credit Fee
was in effect.  Notwithstanding anything to the contrary contained herein, upon
the request of the Required Revolving Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit, at the rate per annum specified in the Administrative Agent Fee Letter,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears.  Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

(j)                                     Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                  Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the L/C Issuer hereunder for any and
all drawings under such Letter of Credit.  The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

2.04                           Swing Line Loans.

 

(a)                                  The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Revolving Credit Percentage of the Outstanding Amount of Revolving Credit Loans
and L/C Obligations of the Lender acting as

 

43

--------------------------------------------------------------------------------


 

Swing Line Lender, may exceed the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility at such time, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender at such time, plus such Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations at
such time, plus such Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided further that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan
shall bear interest only at a rate based on the Base Rate.  Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Revolving Credit Percentage times the amount of such
Swing Line Loan. Notwithstanding the foregoing, the Swing Line Lender shall not
be under any obligation to issue a Swing Line Loan if any Lender is at that time
a Defaulting Lender, unless the Swing Line Lender has entered into arrangements,
including the delivery of Cash Collateral, with the Borrower or such Lender to
eliminate the Swing Line Lender’s actual or potential Fronting Exposure (after
giving effect to Section 2.15(a)(iv)) with respect to the Defaulting Lender
arising from either the Swing Line Loan then proposed to be made and all other
Swing Line Loans as to which the Swing Line Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 12:00 noon on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
1:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 2:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Revolving Credit
Percentage of the amount of Swing

 

44

--------------------------------------------------------------------------------


 

Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02.  The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each Lender
shall make an amount equal to its Applicable Revolving Credit Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 12:00 noon on the day specified
in such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit  Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Lenders fund its risk participation in the relevant
Swing Line Loan and each Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan or funded participation in the relevant Swing
Line Loan, as the case may be.  A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of

 

45

--------------------------------------------------------------------------------


 

risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Lender funds its Base Rate Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Revolving Credit Percentage of any Swing Line Loan, interest in
respect of such Applicable Revolving Credit Percentage shall be solely for the
account of the Swing Line Lender.

 

(f)                                    Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                           Prepayments.

 

(a)                                  Optional.

 

(i)                                     The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay any
Class of Term Loans or the Revolving Credit Loans in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 10:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $2,000,000 or a whole multiple of $500,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof or, in
each case, if less, the entire principal amount thereof then outstanding.  Each
such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans.  The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility).  If such notice is given by the

 

46

--------------------------------------------------------------------------------


 

Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each prepayment of the outstanding Term
Loans of any Class pursuant to this Section 2.05(a) shall be applied as directed
by the Borrower, and each such prepayment shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.

 

(ii)                                  The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (A) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 12:00 noon on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(b)                                 Mandatory.

 

(i)                                     If any Loan Party or any of its
Subsidiaries disposes of any property in connection with an Asset Disposition
which results in the realization by such Person of Net Cash Proceeds in excess
of $10,000,000 for such transaction (or series of related transactions), the
Borrower shall prepay the Loans and/or Cash Collateralize the L/C Obligations in
an aggregate amount equal to 100% of such Net Cash Proceeds immediately upon
receipt thereof by such Person (such prepayments to be applied as set forth in
clause (iv) below); provided, however, that, with respect to any Net Cash
Proceeds realized under an Asset Disposition described in this
Section 2.05(b)(i), at the election of the Borrower (as notified by the Borrower
to the Administrative Agent on or prior to the date of such Asset Disposition),
and so long as no Default shall have occurred and be continuing, such Loan Party
or any Subsidiary may reinvest all or any portion of such Net Cash Proceeds in
operating assets performing the same or a similar function or otherwise used in
the business of such Loan Party or any Subsidiary so long as within 180 days
after the receipt of such Net Cash Proceeds, such purchase shall have been
consummated (as certified by the Borrower in writing to the Administrative
Agent); and provided further, however, that any Net Cash Proceeds not so
reinvested (or subject to a definitive agreement to be reinvested) shall be
immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(i) immediately upon the earlier of (x) the request of the
Required Lenders following the occurrence of an Event of Default or (y) the
expiration of such 180 day period.

 

(ii)                                  Upon the sale or issuance by any Loan
Party or any of its Subsidiaries of any of its Capital Securities (other than
any sales or issuances of Capital Securities (A) to another Loan Party or any
Subsidiary, (B) in connection with a Permitted Acquisition or (C) in connection
with the exercise of any stock options by the management or employees of any
Loan Party) or the exercise by any Person of any convertible Capital Securities
issued by a Loan Party, in each case, resulting in receipt by such Loan Party or
Subsidiary, as applicable, of Net Cash Proceeds in excess of $5,000,000 for such
sale or issuance (or series of related sales or issuances), the Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations in an aggregate
principal amount equal to

 

47

--------------------------------------------------------------------------------


 

100% of all Net Cash Proceeds received therefrom immediately upon receipt
thereof by such Loan Party or such Subsidiary (such prepayments to be applied as
set forth in clause (iv) below).

 

(iii)                               Upon the incurrence or issuance by any Loan
Party or any of its Subsidiaries of any Debt (other than Debt permitted under
Sections 7.01 (a) – (m)) resulting in receipt by such Loan Party or Subsidiary,
as applicable, of Net Cash Proceeds in excess of $5,000,000 for such incurrence
or issuance (or series of related incurrences or issuances), the Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations in an aggregate
principal amount equal to 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by such Loan Party or such Subsidiary (such
prepayments to be applied as set forth in clause (iv) below).

 

(iv)                              All amounts required to be paid pursuant to
this Section 2.05(b) shall be applied first pro rata to each Class of Term Loans
(ratably to the remaining principal amortization payments of each such Loan).

 

(v)                                 If for any reason the Total Revolving Credit
Outstandings at any time exceed the Revolving Credit Facility at such time, the
Borrower shall immediately prepay Revolving Credit Loans, Swing Line Loans and
L/C Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess.

 

(vi)                              Prepayments of the Revolving Credit Facility
made pursuant to this Section 2.05(b), first, shall be applied ratably to the
L/C Borrowings and the Swing Line Loans, second, shall be applied ratably to the
outstanding Revolving Credit Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations.  Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party) to reimburse the L/C Issuer or the Lenders, as
applicable.

 

2.06                           Termination or Reduction of Commitments.

 

(a)                                  Optional.  The Borrower may, upon notice to
the Administrative Agent, terminate the Revolving Credit Facility, the Letter of
Credit Sublimit or the Swing Line Sublimit, or from time to time permanently
reduce the Revolving Credit Facility, the Letter of Credit Sublimit or the Swing
Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 10:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit.

 

48

--------------------------------------------------------------------------------

 


 

(b)                                 Mandatory.  The aggregate Initial Term Loan
Commitments shall be automatically and permanently reduced to zero on the date
of the Borrowing of the Initial Term Loan.

 

2.07                           Repayment of Loans.

 

(a)                                  Initial Term Loan.  The Borrower shall
repay the outstanding principal amount of the Initial Term Loan on the last
Business Day of each Fiscal Quarter and on the Maturity Date in the applicable
respective amounts set forth in the table (which amounts shall be reduced as a
result of the application of prepayments hereunder in accordance with
Section 2.05):

 

Fiscal Quarter Ending (or 
Maturity Date)

 

Principal Amortization 
Payment

 

December 31, 2011

 

$

4,687,500

 

March 31, 2012

 

$

4,687,500

 

June 30, 2012

 

$

4,687,500

 

September 30, 2012

 

$

4,687,500

 

December 31, 2012

 

$

7,031,250

 

March 31, 2013

 

$

7,031,250

 

June 30, 2013

 

$

7,031,250

 

September 30, 2013

 

$

7,031,250

 

December 31, 2013

 

$

9,375,000

 

March 31, 2014

 

$

9,375,000

 

June 30, 2014

 

$

9,375,000

 

September 30, 2014

 

$

9,375,000

 

December 31, 2014

 

$

11,718,750

 

March 31, 2015

 

$

11,718,750

 

June 30, 2015

 

$

11,718,750

 

September 30, 2015

 

$

11,718,750

 

December 31, 2015

 

$

14,062,500

 

March 31, 2016

 

$

14,062,500

 

June 30, 2016

 

$

14,062,500

 

Maturity Date

 

Outstanding Principal Balance of Initial Term Loan

 

 

provided, however, that the final principal repayment installment of the Initial
Term Loan shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of the Initial Term Loan
outstanding on such date.

 

(b)                                 Revolving Credit Loans.  The Borrower shall
repay to the Lenders on the Maturity Date the aggregate principal amount of all
Revolving Credit Loans outstanding on such date.

 

(c)                                  Swing Line Loans.  The Borrower shall repay
each Swing Line Loan on the earlier to occur of (i) the date on which the Swing
Line Lender demands repayment of such Swing Line Loan and (ii) the Maturity
Date.

 

49

--------------------------------------------------------------------------------


 

(d)                                 Other Term Loans.  The Borrower shall repay
the outstanding principal amount of each Class of Term Loans (other than the
Initial Term Loans) in the installments on the dates and in the amounts set
forth in the applicable Additional Credit Extension Amendment (as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 2.05), unless accelerated sooner pursuant to Section 8.02.

 

2.08                           Interest.

 

(a)                                  Subject to the provisions of
Section 2.08(b), (i) each Eurodollar Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate for such Facility; and (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to (A) the Base Rate plus the
Applicable Rate for the Revolving Credit Facility or (B) if applicable, such
other rate as agreed to by the Borrower and the Swing Line Lender.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any other Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.  Notwithstanding the foregoing, upon the
occurrence of an Event of Default under Sections 8.01(a) or 8.01(d), such
increase shall occur automatically.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                           Fees.  In addition to certain fees described in
Sections 2.03(h) and (i):

 

(a)                                  Unused Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Lender with a Revolving Credit
Commitment in accordance with its pro rata share thereof

 

50

--------------------------------------------------------------------------------


 

(i.e., according to such Lender’s Applicable Revolving Credit Percentage) an
unused commitment fee (the “Unused Fee”) for the period commencing on the
Closing Date in an amount equal the product of (i) the Applicable Rate times
(ii) the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (x) the Outstanding Amount of Revolving Credit Loans plus (y) the
Outstanding Amount of L/C Obligations.  The Unused Fee shall accrue at all times
during the Availability Period with respect to the Revolving Credit Commitments,
including at any time after the Closing Date during which one or more of the
applicable conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each calendar quarter,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date.  The Unused Fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Percentage during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Percentage
separately for each period during such quarter that such Applicable Percentage
was in effect.  For purposes hereof, (i) L/C Obligations shall be counted toward
and considered as usage of the Revolving Credit Facility and (ii) Swing Line
Loans shall not be counted toward or be considered as usage of the Revolving
Credit Facility.

 

(b)                                 Other Fees.

 

(i)                                     The Borrower shall pay to the Arrangers
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letters.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10                           Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.

 

(a)                                  All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Parent or for any other
reason, the Borrower, Parent or the Lenders determine that (i) the Total
Leverage Ratio as calculated by the Parent as of any applicable date was
inaccurate and (ii) a proper calculation of the Total Leverage Ratio would have
resulted in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such

 

51

--------------------------------------------------------------------------------


 

period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.08(b) or under Article VIII.  The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

 

2.11                           Evidence of Debt.

 

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                           Payments Generally; Administrative Agent’s
Clawback.

 

(a)                                  General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 1:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.  All payments received by the Administrative Agent after
1:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the

 

52

--------------------------------------------------------------------------------


 

Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to such Lenders
or the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

53

--------------------------------------------------------------------------------


 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make the Term Loans and Revolving Credit
Loans, to fund participations in Letters of Credit and Swing Line Loans and to
make payments pursuant to Section 11.04(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                    Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

2.13                           Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of (a) Obligations in respect of any the Facilities due and
payable to such Lender hereunder and under the other Loan Documents at such time
in excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of the Facilities due and payable
to all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the Facilities due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations in respect of any of
the Facilities owing (but not due and payable) to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Loan Parties at such time) of payment
on account of the Obligations in respect of the Facilities owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the

 

54

--------------------------------------------------------------------------------


 

express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.14 or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                           Cash Collateral.

 

(a)                                  Certain Credit Support Events.  Upon the
request of the Administrative Agent or the L/C Issuer (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.  At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, the
L/C Issuer or the Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, interest bearing deposit accounts at the
Administrative Agent.  The Borrower, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders (including the Swing Line Lender) and agrees to maintain,
a first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.14 or Section 2.03, 2.04, 2.05, 2.15 or 8.02 in respect of
Letters of Credit or Swing Line Loans shall be held and applied in satisfaction
of the specific L/C Obligations, Swing Line Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting

 

55

--------------------------------------------------------------------------------


 

Lender status of the applicable Lender) or (ii) the Administrative Agent’s good
faith determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.14 may be otherwise applied in
accordance with Section 8.03) and (y) the Person providing Cash Collateral and
the L/C Issuer or Swing Line Lender, as applicable, may mutually agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

 

2.15                           Defaulting Lenders.

 

(a)                                  Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendment.  The Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 11.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amount received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to the pay the Loans of, and L/C Borrowings owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall

 

56

--------------------------------------------------------------------------------


 

be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)                               Certain Fees.  The Defaulting Lender shall
(x) not be entitled to receive any Unused Fee pursuant to Section 2.09(a) for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender) and (y) be limited in its
right to receive Letter of Credit Fees as provided in Section 2.03(h).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans pursuant to Sections 2.03 and 2.04, the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Revolving Credit Commitment of that Defaulting Lender; provided,
that, (x) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (y) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Credit Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Revolving Credit Loans of that Lender.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders and/or take such other
actions (including the payment of any required breakage costs hereunder
resulting from such purchase) as the Administrative Agent may determine to be
necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

 

Section 2.16                                Extensions of Term Loans;
Replacement of Revolving Credit Commitments.

 

(a)                                  Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrower to all Lenders of Term Loans of any Class on a
pro rata basis (based on the aggregate outstanding principal amount of the Term
Loans of such Class) and on the same terms to each such Lender, the Borrower may
from time to time with the consent of any Lender that shall have accepted such
offer extend the maturity date of any Term Loans and otherwise modify the terms
of such Term Loans of such Lender pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
or fees payable in respect of such Term Loans and/or modifying the amortization
schedule in respect of such Term Loans) (each, an “Extension”; any

 

57

--------------------------------------------------------------------------------


 

Extended Term Loans (as defined below) shall constitute a separate Class of Term
Loans from the Class of Term Loans from which they were converted), so long as
the following terms are satisfied: (i) no Default shall exist at the time the
notice in respect of an Extension Offer is delivered to the Lenders, and no
Default shall exist immediately prior to or after giving effect to the
effectiveness of any Extended Term Loans, (ii) except as to interest rates,
fees, amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iii), (iv) and (v), be determined by the Borrower and set forth in the
relevant Extension Offer), the Term Loans of any Lender (an “Extending Lender”)
extended pursuant to any Extension (“Extended Term Loans”) shall have the same
terms as the Class of Term Loans subject to such Extension Offer (except for
covenants or other provisions contained therein applicable only to periods after
the then latest Maturity Date of any Term Loans hereunder), (iii) the final
maturity date of any Extended Term Loans shall be no earlier than the final
maturity date of the Class of Term Loans subject to such Extension Offer and the
amortization schedule applicable to Term Loans pursuant to Section 2.07 for
periods prior to such final maturity date of the Term Loans subject to such
Extension Offer may not be increased, (iv) the weighted average life to maturity
of any Extended Term Loans shall be no shorter than the remaining weighted
average life to maturity of the Term Loans extended thereby, (v) any Extended
Term Loans may participate on a pro rata basis or on a less than pro rata basis
(but not on a greater than pro rata basis) in any voluntary or mandatory
prepayments hereunder, as specified in the applicable Extension Offer, (vi) if
the aggregate principal amount of Term Loans (calculated on the face amount
thereof) in respect of which Lenders shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of Term Loans offered
to be extended by the Borrower pursuant to such Extension Offer, then the Term
Loans of such Lenders shall be extended ratably up to such maximum amount based
on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer,
(vii) all documentation in respect of such Extension shall be consistent with
the foregoing and otherwise acceptable to the Administrative Agent, (viii) any
applicable minimum extension condition required by the Borrower shall be
satisfied unless waived by the Borrower and (ix) the interest rate margin
applicable to any Extended Term Loans will be determined by the Borrower and the
lenders providing such Extended Term Loans.

 

(b)                                 With respect to all Extensions consummated
by the Borrower pursuant to Section 2.16(a), (i) such Extensions shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.05 and (ii) there shall be not more three Classes of Extended Term
Loans outstanding at any time.

 

(c)                                  The Borrower may, with the consent of each
Person providing an Extended Revolving Credit Commitment, the Administrative
Agent and any Person acting as Swing Line Lender or L/C Issuer under such
Extended Revolving Credit Commitments, amend this Agreement pursuant to an
Additional Credit Extension Amendment solely to provide for Extended Revolving
Credit Commitments and to incorporate the terms of such Extended Revolving
Credit Commitments into this Agreement on substantially the same basis as
provided with respect to the Revolving Credit Commitments (including, without
limitation, pursuant to Section 2.14, Section 2.15, Section 8.03 and
Section 11.01); provided that (i) the establishment of any such Extended
Revolving Credit Commitments shall be accompanied by a reduction in the
Revolving Credit Commitments in at least the amount of the Extended Revolving
Credit Commitments and (ii) any reduction in the Revolving Credit Commitments
may, at the option of the Borrower, be directed to a disproportional reduction
of the Revolving Credit Commitments of any Lender providing an Extended
Revolving Credit Commitment.

 

58

--------------------------------------------------------------------------------


 

(d)                                 The Lenders hereby irrevocably authorize the
Administrative Agent to enter into an Additional Credit Extension Amendment to
this Agreement and the other Loan Documents with the Borrower and the other
applicable Loan Parties as may be necessary in order to establish Extended
Revolving Credit Commitments and Extended Term Loans and such technical
amendments as may be necessary or appropriate in the reasonable discretion of
the Administrative Agent in connection with the establishment of such Extended
Revolving Credit Commitments or Extended Term Loans, in each case on terms
consistent with this Section 2.16.

 

(e)                                  This Section 2.16 shall supersede any
provisions in Section 2.13 or 11.01 to the contrary.  Notwithstanding any
language to the contrary, no Lender’s Commitments may be extended without such
Lender’s consent and any such decision whether to extend its Term Loan or
Revolving Loan Commitment shall be in such Lender’s sole and absolute
discretion.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                           Taxes.

 

(a)                                  Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
to the extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable Laws require
the Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by the
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)                                  If the Borrower or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or L/C Issuer,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Laws.

 

59

--------------------------------------------------------------------------------

 


 

(c)           Tax Indemnifications.

 

(i)                                     Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority other than
penalties, interest and expenses resulting from the gross negligence or willful
misconduct of such recipient.  The Borrower shall also, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender or the L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii) of this subsection.  A certificate as to the amount of
any such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.

 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender and the L/C Issuer shall, and does
hereby, indemnify the Borrower and the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for the Borrower or the Administrative Agent) incurred by or asserted
against the Borrower or the Administrative Agent by any Governmental Authority
as a result of the failure by such Lender or the L/C Issuer, as the case may be,
to deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or the L/C Issuer, as the
case may be, to the Borrower or the Administrative Agent pursuant to subsection
(e).  Each Lender and the L/C Issuer hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender or the
L/C Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).  The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, the Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Law to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.

 

60

--------------------------------------------------------------------------------


 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

 

(ii)                                  Without limiting the generality of the
foregoing, if the Borrower is resident for tax purposes in the United States,

 

(A)                              any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Borrower and the Administrative Agent executed originals of IRS Form W-9 or such
other documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent certifying that such
Lender is exempt from U.S. federal backup withholding;

 

(B)                                each Foreign Lender that is entitled under
the Code or any applicable treaty to an exemption from or reduction of
withholding tax with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:

 

(I)                                    executed originals of IRS Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(II)                                executed originals of IRS Form W-8ECI,

 

(III)                            executed originals of IRS Form W-8IMY and all
required supporting documentation,

 

(IV)                            in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) executed originals of IRS Form W-8BEN, or

 

61

--------------------------------------------------------------------------------


 

(V)                                executed originals of any other form
prescribed by applicable Laws as a basis for claiming exemption from or a
reduction in United States Federal withholding tax together with such
supplementary documentation as may be prescribed by applicable Laws to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

 

(C)                                each Lender shall deliver to the
Administrative Agent and the Borrower such documentation reasonably requested by
the Administrative Agent or the Borrower sufficient for the Administrative Agent
and the Borrower to comply with their obligations under FATCA and to determine
whether payments to such Lender are subject to withholding tax under FATCA.

 

(iii)                               Each Lender shall promptly (A) notify the
Borrower and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Borrower or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender.

 

(f)                                    Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the L/C
Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section or Section 3.04(a), it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section or
Section 3.04(a) with respect to the Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or the L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

 

3.02                           Illegality.  If any Lender determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Eurodollar Rate Loans, or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate

 

62

--------------------------------------------------------------------------------


 

Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

 

3.03                           Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender.  Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

3.04                           Increased Costs; Reserves on Eurodollar Rate
Loans.

 

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or the L/C Issuer;

 

(ii)                                  subject any Lender or the L/C Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurodollar Rate Loan made
by it, or change the basis of taxation of payments to such Lender or the L/C
Issuer in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the L/C Issuer); or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will

 

63

--------------------------------------------------------------------------------


 

compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

 

3.05                           Compensation for Losses.  Upon demand of any
Lender (with a copy to the Administrative Agent) from time to time, the Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

 

64

--------------------------------------------------------------------------------


 

(a)                                  any continuation, conversion, payment or
prepayment of any Eurodollar Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurodollar Rate Loan on the date or in the amount
notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 11.13;

 

including any loss or expense (excluding loss of anticipated profits) incurred
by reason of the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                           Mitigation Obligations; Replacement of Lenders.

 

(a)                                  Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 11.13.

 

3.07                           Survival.  All of the Borrower’s obligations
under this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and resignation of the
Administrative Agent.

 

65

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                           Conditions to Closing Date.  The occurrence of
the Closing Date is subject to satisfaction of the following conditions
precedent:

 

(a)                                  The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

(i)                                     Credit Agreement.  Executed counterparts
of this Agreement, sufficient in number for distribution to the Administrative
Agent and the Borrower; and

 

(ii)                                  Corporate Documents.

 

(A)                              Such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party or is to be a
party; and

 

(B)                                Such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

(iii)                               Notes.  One or more Notes, as applicable,
executed by the Borrower in favor of each Lender requesting Notes.

 

(iv)                              Personal Property Collateral Documents.  A
pledge and security agreement, in substantially the form of Exhibit F (together
with each other pledge and security agreement delivered pursuant to
Section 6.10, in each case as amended, the “Security Agreement”), duly executed
by each Loan Party, together with:

 

(A)                              certificates representing the Pledged Equity
referred to therein accompanied by undated stock powers executed in blank and
instruments evidencing the Pledged Debt indorsed in blank,

 

(B)                                proper financing statements in form
appropriate for filing under the Uniform Commercial Code of all jurisdictions
that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created under the Security Agreement, covering the Collateral
described in the Security Agreement; provided that, the Collateral granted by
the Target shall not be

 

66

--------------------------------------------------------------------------------


 

deemed granted until consummation of the Pine Acquisition and the effectiveness
of the Post-Acquisition Consolidation,

 

(C)                                completed requests for information, dated on
or before the date of the initial Credit Extension, listing all effective
financing statements filed in the jurisdictions referred to in clause (B) above
that name any Loan Party as debtor, together with copies of such other financing
statements, provided that, effective financing statements listing the Target
shall not be required prior to the initial Credit Extension,

 

(D)                               evidence of the completion of all other
actions, recordings and filings of or with respect to the Security Agreement
that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created thereby, and

 

(E)                                 evidence that all other action that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreement has been taken (including receipt of
duly executed payoff letters, UCC-3 termination statements and landlords’ and
bailees’ waiver and consent agreements).

 

(v)                                 Real Property Collateral Documents.  Except
to the extent such items are (x) not available as of the Closing Date following
the Loan Parties use of commercially reasonable efforts to obtain them by such
date and (y) included as post-closing requirements under Section 6.14, Deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages and
leasehold deeds of trust, in substantially the form of Exhibit G (with such
changes as may be satisfactory to the Administrative Agent and its counsel to
account for local law matters) and covering the properties listed on Schedule
5.16 (together with the Assignments of Leases and Rents referred to therein and
each other mortgage delivered pursuant to Section 6.10, in each case as amended,
the “Mortgages”), duly executed by the appropriate Loan Party, together with:

 

(A)                              evidence that counterparts of the Mortgages
have been duly executed, acknowledged and delivered and are in form suitable for
filing or recording in all filing or recording offices that the Administrative
Agent may deem necessary or desirable in order to create a valid first and
subsisting Lien on the property described therein in favor of the Administrative
Agent for the benefit of the holders of the Obligations and that all filing,
documentary, stamp, intangible and recording taxes and fees have been paid,

 

(B)                                fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies or binder therefore (the
“Mortgage Policies”), with endorsements and in amounts acceptable to the
Administrative Agent, issued, coinsured and reinsured by title insurers
acceptable to the Administrative Agent, insuring the Mortgages to be valid first
and subsisting Liens on the property described therein, free and clear of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only those encumbrances specifically permitted under
each respective Mortgage and other Liens permitted under the Loan Documents, and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents, for mechanics’ and materialmen’s Liens
and for zoning of the

 

67

--------------------------------------------------------------------------------


 

applicable property) and such coinsurance and direct access reinsurance as the
Administrative Agent may deem necessary or desirable,

 

(C)                                ALTA and/or Express Map form surveys, for
which all necessary fees (where applicable) have been paid, and which shall be
in form sufficient to delete any standard “survey exception” which would
otherwise be contained in the related Mortgage Policy, certified to the
Administrative Agent (if requested by the Administrative Agent) and the issuer
of the Mortgage Policies in a manner satisfactory to the Administrative Agent by
a land surveyor duly registered and licensed in the States in which the property
described in such surveys is located and acceptable to the Administrative Agent,
showing all buildings and other improvements, any off-site improvements, the
location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations and the absence of encroachments, either
by such improvements or on to such property, and other defects, other than
encroachments and other defects acceptable to the Administrative Agent,

 

(D)                               Intentionally Omitted,

 

(E)                                 except as set forth on Schedule
4.01(a)(v)(E), estoppel and consent agreements executed by each of the lessors
of the leased real properties listed on Schedule 5.16 (with respect to the
following leases: 28 Park Drive, Amsterdam, NY 12010; 225 Mitch McConnell Way,
South Central Kentucky Industrial Park, Bowling Green, KY 42101; 1601 Blair’s
Ferry Road NE, Cedar Rapids, IA 52402; 5400 32nd Avenue South, Grand Forks, ND
58201; 700 North Same Houston Road, Mesquite, TX 75149; 1469 294th Road, Seward,
NE 68434; 5851 East River Road, Fridley, MN 55432; provided that, the lessor of
such property has received a subordination, non-disturbance and attornment
agreement in form and substance reasonably acceptable to such lessor), along
with (1) a memorandum of lease in recordable form with respect to such leasehold
interest, executed and acknowledged by the owner of the affected real property,
as lessor, or (2) evidence that the applicable lease with respect to such
leasehold interest or a memorandum thereof has been recorded in all places
necessary or desirable, in the Administrative Agent’s reasonable judgment, to
give constructive notice to third-party purchasers of such leasehold interest,
or (3) if such leasehold interest was acquired or subleased from the holder of a
recorded leasehold interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form
satisfactory to the Administrative Agent,

 

(F)                                 evidence of the insurance required by the
terms of the Mortgages, including, without limitation, (x) flood hazard
determinations for all properties covered by the Mortgages and (y) evidence of
flood insurance policies for all properties covered by the Mortgages and
determined to be located in flood zones (except the airstrip property and the
Harvey Tract Landfill (as listed on Schedule 5.16), which have no improvements),
together with acknowledgments signed by the applicable Loan Parties owning such
properties located in flood zones, and

 

68

--------------------------------------------------------------------------------


 

(G)                                evidence that all other action that the
Administrative Agent may deem necessary or desirable in order to create valid
first and subsisting Liens on the property described in the Mortgages has been
taken.

 

Notwithstanding the foregoing, the Borrower shall use reasonable efforts to
deliver to the Administrative Agent an estoppel and consent for the properties
set forth on Schedule 4.01(a)(v)(E). In the event the Borrower procures such
estoppel and consent, then Borrower shall comply with the terms and provisions
of this Section 4.01(a)(v).

 

(vi)                              Legal Opinions.

 

(A)                              a favorable opinion of Sidley Austin LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to such matters concerning the Loan Parties and the Loan Documents as
the Administrative Agent may reasonably request; and

 

(B)                                favorable opinions of local counsel to the
Loan Parties in Texas, South Carolina, Georgia, Iowa, Kentucky, Minnesota,
Nebraska, New York, North Carolina and North Dakota and any other applicable
local jurisdiction, addressed to the Administrative Agent and each Lender, as to
such matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request.

 

(vii)                           Governmental and Third Party Approvals. 
Certificate signed by a Responsible Officer of the Borrower certifying that all
governmental and third party approvals necessary in connection with the Pine
Acquisition, the financing contemplated hereby and the continuing operations of
the Loan Parties have been obtained and are in full force and effect, and all
applicable waiting periods have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on the Pine Acquisition or the financing thereof
contemplated hereunder, except for such governmental and third party approvals
the failure to obtain could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(viii)                        Closing Officer’s Certificate.  A certificate
signed by a Responsible Officer of the Borrower certifying (A) that the
conditions specified in Sections 4.01(a) and (b) have been satisfied and
(B) that (i) except as disclosed in any public filing made by the Parent with
the SEC prior to September 22, 2011, there has been no event or circumstance
since December 31, 2010 that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect and
(ii) since September 22, 2011, there has been no event or circumstance that has
had or could be reasonably expected to have, either individually or in the
aggregate, a Company Material Adverse Effect (as such term is defined in the
Pine Merger Agreement).

 

(ix)                                Financial Information.

 

(A)                              The Audited Financial Statements, the Interim
Financial Statements and the Monthly Financial Statements;

 

(B)                                projected income statements, balance sheets
and cash flow statements prepared by the Borrower on a Pro Forma Basis and
giving effect to

 

69

--------------------------------------------------------------------------------


 

the Pine Acquisition, the Loans contemplated hereby and the use of proceeds
therefrom through and including the 2016 Fiscal Year, on a quarterly basis for
the first four Fiscal Quarters immediately following the Closing Date and on an
annual basis thereafter;

 

(C)                                a pro forma consolidated balance sheet of the
Parent and its Subsidiaries as of the date of the most recent consolidated
balance sheet delivered pursuant to clause (ix)(A) above, adjusted to give
effect to the consummation of the Pine Acquisition and the Loans contemplated
hereby as if such transactions had occurred on such date, and which is
consistent in all material respects with the sources and uses of cash for the
Pine Acquisition previously described in the Confidential Information Memorandum
(for Private Lenders only) dated as of September 2011 and the projections
delivered pursuant to clause (ix)(B) above; and

 

(D)                               an officer’s certificate prepared by the chief
financial officer of the Borrower as to the financial condition, solvency and
related matters of the Borrower and its Subsidiaries, after giving effect to the
Pine Acquisition, the Loans to be made on the Closing Date and the other
transactions contemplated by the Loan Documents, in form and substance
reasonably satisfactory to the Administrative Agent.

 

(x)                                   Insurance.  Evidence that all insurance
required to be maintained pursuant to the Loan Documents has been obtained and
is in effect, together with the certificates of insurance, naming the
Administrative Agent, on behalf of the Lenders, as an additional insured or
lender’s loss payee, as the case may be, under all insurance policies maintained
with respect to the assets and properties of the Loan Parties that constitutes
Collateral.

 

(xi)                                Pine Acquisition.

 

(A)                              Evidence that the Pine Acquisition (and
immediately thereafter, the Post-Acquisition Consolidation) shall have been or
shall concurrently be consummated in accordance with applicable law and
substantially in accordance with that certain Agreement and Plan of Merger dated
as of September 22, 2011 among the Borrower, the Target, Pine Merger Corp.,
Dennis Dorian Mehiel and Dennis Mehiel (the “Pine Merger Agreement”) submitted
to the Administrative Agent, and no provision of the Pine Merger Agreement or
the other documentation relating to the Pine Acquisition (collectively, the
“Pine Acquisition Documents”) shall have been waived, amended, supplemented or
otherwise modified in any manner materially adverse to the Lenders without the
approval of the Arrangers and the Administrative Agent.

 

(B)                                A copy, certified by a Responsible Officer of
the Borrower as true and complete, of each Pine Acquisition Document as
originally executed and delivered, together with all exhibits and schedules
thereto, and evidence that (A) the aggregate purchase price of the Pine
Acquisition (excluding working capital and other adjustments but including the
refinancing of indebtedness of the Target and its Subsidiaries existing at the
time of the Pine Acquisition) shall not exceed $330 million and (B) the amount
required to refinance the Existing Credit

 

70

--------------------------------------------------------------------------------


 

Agreement and pay the fees and expenses relating to the Pine Acquisition shall
not exceed $116.8 million.

 

(xii)                             Capitalization.  The pro forma capitalization
and structure of the Loan Parties (excluding any change in ownership of the
Parent involving a non-material shareholder) after giving effect to the Pine
Acquisition as disclosed in the Confidential Information Memorandum (for Private
Lenders only) dated as of September 2011 shall not have been modified in any
material respect without the approval of the Administrative Agent.

 

(xiii)                          Debt.  Evidence that the Loan Parties shall have
no Debt other than the Debt incurred pursuant to the Facilities and other Debt
permitted pursuant to Section 7.01; provided that, with respect to the U.S.
Corrugated Bonds, in lieu of evidence of the payment of such Debt in full in
cash, evidence may be provided that the “satisfaction and discharge” provisions
of the Indenture shall have been, or concurrently with the Closing Date will be,
complied with and the Administrative Agent shall have received evidence
satisfactory to it that arrangements have been made to redeem all the U.S.
Corrugated Bonds within 45 days of the Closing Date.

 

(xiv)                         Existing Credit Agreement.  Evidence that the
Existing Credit Agreement has been, or concurrently with the Closing Date is
being, terminated and all Liens securing obligations under the Existing Credit
Agreement have been, or concurrently with the Closing Date are being, released.

 

(xv)                            Availability.  Evidence that the Borrower shall
have Availability of at least $100 million under the Revolving Credit Facility
after giving effect to the initial Credit Extension.

 

(xvi)                         Total Leverage Ratio.  Evidence that the Total
Leverage Ratio, calculated on a Pro Forma Basis after giving effect to the Pine
Acquisition and all related transactions to occur on or prior to the Closing
Date, shall not be in excess of 2.50:1.00, as of the month end most recently
preceding the Closing Date for which financial information is available.

 

(xvii)                      Patriot Act.  The Administrative Agent and the
Lenders shall have received all available information regarding the Borrower,
USCA and each of their respective Subsidiaries to the extent reasonably required
by the Administrative Agent or a Lender, with respect to the Lenders’
requirements under the Patriot Act.

 

(xviii)                   Other.  Such other customary documents, agreements,
certificates or opinions as the Administrative Agent, the L/C Issuer, the Swing
Line Lender or any Lender reasonably may require.

 

(xix)                           Representations and Warranties.  (A) The
representations and warranties made by USCA in the Pine Merger Agreement as are
material to the interests of the Lenders, but only to the extent that the
Borrower has the right (determined without regard to any notice requirement) to
terminate its obligations (or refuse to consummate the Acquisition) under the
Pine Merger Agreement as a result of a breach or inaccuracy of such
representations in the Pine Merger Agreement, shall in each case be true and
correct in all material respects; and (B) the Specified Representations shall in
each case be true and correct in all material respects (except to the extent
already qualified by materiality

 

71

--------------------------------------------------------------------------------


 

pursuant to the terms thereof) on and as of the date of hereof, except (1) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (except to the extent already qualified by materiality pursuant to the
terms thereof) as of such earlier date, and (2) that for purposes of this
Section 4.01(a)(xix) if any representation or warranty is qualified by, or
subject to a “material adverse effect” or “material adverse change,” such term
shall mean a “Company Material Adverse Effect” as defined in the Pine Merger
Agreement.

 

(b)                                 Fees and Expenses.

 

(i)                                     (A) All fees and expenses required to be
paid to the Administrative Agent and the Arrangers on or before the Closing Date
shall have been paid and (B) all fees and expenses required to be paid to the
Lenders on or before the Closing Date shall have been paid.

 

(ii)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least one Business Day prior to
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02                           Conditions to all Credit Extensions.  The
obligation of each Lender to honor any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

 

(a)                                  The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, shall be true and correct in all material respects (except to the
extent already qualified by materiality pursuant to the terms thereof) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except to the
extent already qualified by materiality pursuant to the terms thereof) as of
such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.04 shall be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
(b), respectively; provided that, notwithstanding the foregoing, solely for
purposes of the initial Credit Extension (and without affecting the
representations and warranties that are made pursuant to Article V or any
Default that may exist as a result of an inaccuracy with respect to any such
representations and warranties), this Section 4.02(a) shall be deemed to be
satisfied if the condition precedent in Section 4.01(a)(xix) has been satisfied.

 

72

--------------------------------------------------------------------------------


 

(b)                                 No Default or Event of Default shall exist,
or would result from such proposed Credit Extension or from the application of
the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01                           Organization.  Each Loan Party and its
Subsidiaries is validly existing and in good standing under the laws of its
jurisdiction of organization; and each Loan Party and its Subsidiaries is duly
qualified to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.

 

5.02                           Authorization; No Conflict.  Each Loan Party is
duly authorized to execute and deliver each Loan Document to which it is a
party, the Borrower is duly authorized to borrow monies hereunder and each Loan
Party is duly authorized to perform its Obligations under each Loan Document to
which it is a party.  The execution, delivery and performance by each Loan Party
of each Loan Document to which it is a party, and the borrowings by the Borrower
hereunder, do not and will not (a) require any consent or approval of any
governmental agency or authority (other than any consent or approval which has
been obtained and is in full force and effect), (b) conflict with (i) any
provision of Law, (ii) the charter, by-laws or other organizational documents of
any Loan Party or (iii) assuming, solely with respect to the Existing Credit
Agreement, the satisfaction of the condition to the Closing Date contained in
Section 4.01(a)(xiv), any agreement, indenture, instrument or other document
material to the business of any Loan Party, or any judgment, order or decree,
which is binding upon any Loan Party or any of their respective properties or
(c) require, or result in, the creation or imposition of any Lien on any asset
of any Loan Party (other than Liens in favor of the Administrative Agent created
pursuant to the Collateral Documents).

 

5.03                           Validity and Binding Nature.  Each of this
Agreement and each other Loan Document to which any Loan Party is a party is the
legal, valid and binding obligation of such Person, enforceable against such
Person in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting the enforceability of creditors’ rights generally and to
general principles of equity.

 

5.04                           Financial Condition.  The Audited Financial
Statements and the Interim Financial Statements, copies of each of which have
been delivered to each Lender, present fairly in all material respects the
consolidated financial condition and results of operations of the Borrower and
its Subsidiaries or the Target (and, as applicable, the Disposed Subsidiaries),
as applicable, in each case, as at such dates and for such periods in accordance
with GAAP, subject, in the case of the Interim Financial Statements, to changes
resulting from normal year-end audit adjustments and the absence of footnotes.

 

73

--------------------------------------------------------------------------------


 

5.05                           No Material Adverse Change.  Since December 31,
2010, except as set forth in the Parent’s reports on Forms 10-K, 10-Q and 8-K
filed with the SEC on or prior to September 22, 2011, there has been no material
adverse change in the financial condition, operations, assets, business or
properties of the Loan Parties and their Subsidiaries taken as a whole.

 

5.06                           Litigation and Contingent Liabilities.  Except as
set forth in the Parent’s reports on Forms 10-K, 10-Q and 8-K filed with the SEC
at least two Business Days prior to the Closing Date, no litigation (including
derivative actions), arbitration proceeding or governmental investigation or
proceeding is pending or, to the knowledge of a Responsible Officer of the
Borrower, threatened in writing against any Loan Party or its Subsidiaries as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.

 

5.07                           Ownership of Properties; Liens.  Each Loan Party
and its Subsidiaries owns good and, in the case of real property, marketable
title to all of its properties and assets, real and personal, tangible and
intangible, of any nature whatsoever (including patents, trademarks, trade
names, service marks and copyrights), free and clear of all Liens, except for
Liens permitted by Section 7.02 and except where the failure to have such title
or other interest could not reasonably be expected to have a Material Adverse
Effect.

 

5.08                           Equity Ownership; Subsidiaries.  All issued and
outstanding Capital Securities of the Borrower and its Subsidiaries are duly
authorized and validly issued, fully paid, non-assessable, and free and clear of
all Liens (other than (i) those in favor of the Administrative Agent and
(ii) any Permitted Liens) and such securities were issued in compliance with all
applicable state and federal laws concerning the issuance of securities, except
where the failure to so comply would not have a Material Adverse Effect. 
Schedule 5.08 sets forth the authorized Capital Securities of each Loan Party
(other than the Parent) as of the Closing Date. All of the issued and
outstanding Capital Securities of the Borrower are owned by Parent, and all of
the issued and outstanding Capital Securities of each Wholly-Owned Subsidiary
are, directly or indirectly, owned by the Borrower.  Except as set forth on
Schedule 5.08, as of the Closing Date, there are no pre-emptive or other
outstanding rights, options, warrants, conversion rights or other similar
agreements or understandings for the purchase or acquisition of any Capital
Securities of any Loan Party or its Subsidiaries.

 

5.09                           ERISA Compliance.

 

(a)                                  Except for any occurrences that are not
reasonably expected to result in a Material Adverse Effect, (i) each Pension
Plan is in compliance in all material respects with the applicable provisions of
ERISA, the Code and other federal or state laws, (ii) each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that the form of such
Pension Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the IRS to be exempt from federal income tax
under Section 501(a) of the Code or an application for such a letter is
currently being processed by the IRS or such Pension Plan is entitled to rely on
an opinion letter issued by the IRS with respect to the prototype plan on which
such Pension Plan is based and (iii) to the knowledge of the Borrower, nothing
has occurred that would prevent, or cause the loss of, the tax-qualified status
of any Pension Plan.

 

(b)                                 There are no pending or, to the knowledge of
the Borrower, threatened claims, actions or lawsuits, or actions by any
Governmental Authority, with respect to any Pension Plan that are reasonably
expected to have a Material Adverse Effect.  To the knowledge of the Borrower,
there has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Pension Plan that has resulted or is
reasonably expected to result in a Material Adverse Effect.

 

74

--------------------------------------------------------------------------------


 

(c)                                  (i) Since December 31, 2008, no ERISA Event
has occurred, (ii) except for any failures that are not reasonably expected to
resulting in a Material Adverse Effect, since December 31, 2008 the Borrower and
each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is sixty percent (60%) or higher,
other than for any Pension Plan with respect to which the failure to attain such
percentage would not reasonably be expected to result in a Material Adverse
Effect; (iv) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that has resulted in liability under Section 4069 of ERISA which has
resulted in a Material Adverse Effect to the Borrower.

 

5.10                           Investment Company Act.  No Loan Party nor any of
its Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company,” within the
meaning of the Investment Company Act of 1940.

 

5.11                           Regulation U.  The Borrower is not engaged
principally, or as one of its material activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

 

5.12                           Taxes.  Except as disclosed on Schedule 5.12,
each Loan Party and its Subsidiaries has timely filed all material tax returns
and reports required by law to have been filed by it and has paid all taxes and
governmental charges due and payable with respect to such return, except any
such taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.

 

5.13                           Solvency, etc.  On the Closing Date, and
immediately prior to and after giving effect to the issuance of each Letter of
Credit and each borrowing hereunder and the use of the proceeds thereof, (a) the
fair value of the assets of the Loan Parties and their Subsidiaries, taken as a
whole, and of the Borrower, individually is greater than the amount of their or
its liabilities (including contingent liabilities), as applicable, (b) the
present fair saleable value of the assets of the Loan Parties and their
Subsidiaries, taken as a whole, and of the Borrower, individually, is not less
than the amount that will be required to pay the probable liability on their or
its debts as they become absolute and matured, as applicable (c) the Loan
Parties and their Subsidiaries, taken as a whole, and the Borrower,
individually, do, or does, as applicable, not intend to, and do, or does, as
applicable not believe that they or it will, incur debts or liabilities beyond
their or its ability, as applicable, to pay as such debts and liabilities mature
and (d) the Loan Parties and their Subsidiaries, taken as a whole, and the
Borrower, individually, are, or is, as applicable not engaged in business or a
transaction, and are, or is, as applicable, not about to engage in business or a
transaction, for which their or its property, as applicable, would constitute
unreasonably small capital.

 

5.14                           Environmental Matters.  The on-going operations
of each Loan Party and its Subsidiaries comply in all respects with all
Environmental Laws, except such non-compliance which could not (if enforced in
accordance with applicable law) reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect. Each Loan Party
and its Subsidiaries has obtained, and maintained in good standing, all
licenses, permits, authorizations, registrations and other approvals required
under any Environmental Law and required for their respective ordinary course
operations, and each Loan Party and its Subsidiaries is in compliance with all
terms and conditions thereof, except, in each case, where the failure to do so
could not reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect. No Loan Party nor any of its
Subsidiaries or any of its properties or operations is subject to, or reasonably
anticipates the issuance of, any written order from or agreement with any
Federal, state or local Governmental Authority, nor subject to any judicial or
docketed administrative or other proceeding, respecting any Environmental Law,
Environmental Claim or Hazardous Substance, in each case that could reasonably
be expected to result in a Material Adverse

 

75

--------------------------------------------------------------------------------


 

Effect.  Except as disclosed in the environmental reports listed on Schedule
5.14, or as would not reasonably be expected to result, either individually or
in the aggregate, in a Material Adverse Effect, there are no Hazardous
Substances or other conditions or circumstances existing with respect to any
property, arising from operations prior to the Closing Date, or relating to any
waste disposal, by any Loan Party or its Subsidiaries.  No Loan Party nor any of
its Subsidiaries operates any underground storage tanks that are not properly
registered or permitted under applicable Environmental Laws or that at any time
have released, leaked, disposed of or otherwise discharged Hazardous Substances
in each case that could reasonably be expected to result in a Material Adverse
Effect.

 

5.15                           Insurance.  Each Loan Party and its Subsidiaries
and their properties are, to such Loan Party’s knowledge, insured with
financially sound and reputable insurance companies which are not Affiliates of
the Loan Parties or their Subsidiaries, in such amounts (after giving effect to
any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Loan Parties or such Subsidiaries operate.

 

5.16                           Real Property.  Set forth on Schedule 5.16 is a
complete and accurate list, as of the Closing Date, of the address of all real
property owned or leased by any Loan Party, together with, in the case of leased
property, the name and mailing address of the lessor of such property.

 

5.17                           Information.  No written information furnished by
any Loan Party or its Subsidiaries to the Administrative Agent or any Lender for
purposes of or in connection with this Agreement and the transactions
contemplated hereby, when taken as a whole, contains any material misstatement
of fact or omits to state any material fact necessary to make such information
(taken as a whole) not materially misleading in light of the circumstances under
which made (it being recognized by the Administrative Agent and the Lenders that
any projections and forecasts provided by the Borrower are based on good faith
estimates and assumptions believed by the Borrower to be reasonable as of the
date of the applicable projections or assumptions and that actual results during
the period or periods covered by any such projections and forecasts may
materially differ from projected or forecasted results).

 

5.18                           Intellectual Property.  Each Loan Party and its
Subsidiaries owns and possesses or has a license or other right to use all
patents, patent rights, trademarks, trademark rights, trade names, trade name
rights, service marks, service mark rights and copyrights as are necessary for
the conduct of the businesses of the Loan Parties and their Subsidiaries, except
when the failure to have such rights could not reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Borrower, the operation of the
respective businesses of the Borrower or any of its Subsidiaries as currently
conducted does not infringe upon, misuse, misappropriate or violate any rights
held by any Person except for such infringements, misuses, misappropriations or
violations individually or in the aggregate, that would not reasonably be
expected to have a Material Adverse Effect.

 

5.19                           Labor Matters.  Except as set forth on Schedule
5.19, as of the Closing Date, no Loan Party nor any of its Subsidiaries is
subject to any labor or collective bargaining agreement. There are no existing
or threatened strikes, lockouts or other labor disputes involving any Loan Party
that singly or in the aggregate could reasonably be expected to have a Material
Adverse Effect. Hours worked by and payment made to employees of the Loan
Parties and their Subsidiaries are not in material violation of the Fair Labor
Standards Act or any other applicable law, rule or regulation dealing with such
matters, except as could not reasonably be expected to have a Material Adverse
Effect.

 

5.20                           No Default.  No Default or Event of Default
exists or would result from the consummation of the transactions contemplated
hereunder or under any other Loan Document.

 

76

--------------------------------------------------------------------------------


 

5.21                           Related Agreements, etc.

 

(a)                                  The Borrower has heretofore furnished the
Administrative Agent a true and correct copy of the Related Agreements;

 

(b)                                 Each Loan Party and, to the Borrower’s
knowledge, each other party to the Related Agreements, has duly taken all
necessary corporate, partnership or other organizational action to authorize the
execution, delivery and performance of the Related Agreements and the
consummation of transactions contemplated thereby;

 

(c)                                  The Related Transactions do, as of the
Closing Date, and will, after the Closing Date, comply in all material respects
with all applicable legal requirements, and all necessary governmental,
regulatory, creditor, shareholder, partner and other material consents,
approvals and exemptions required to be obtained by the Loan Parties and, to the
Borrower’s knowledge, each other party to the Related Agreements in connection
with the Related Transactions will be, prior to consummation of the Related
Transactions, duly obtained and will be in full force and effect, except to the
extent such failure would not result in a Material Adverse Effect. As of the
date of the Related Agreements, all applicable waiting periods with respect to
the Related Transactions will have expired without any action being taken by any
competent Governmental Authority which restrains, prevents or imposes material
adverse conditions upon the consummation of the Related Transactions; and

 

(d)                                 The execution and delivery of the Related
Agreements did not, and the consummation of the Related Transactions will not,
violate in any material respect any statute or regulation of the United States
(including any securities law) or of any state or other applicable jurisdiction,
or any order, judgment or decree of any court or governmental body binding on
any Loan Party or, to the Borrower’s knowledge, any other party to the Related
Agreements, or result in a breach of, or constitute a default under, any
material agreement, indenture, instrument or other document, or any judgment,
order or decree, to which any Loan Party is a party or by which any Loan Party
is bound or, to the Borrower’s knowledge, to which any other party to the
Related Agreements is a party or by which any such party is bound.

 

5.22                           Casualty, Etc.  Except as set forth on Schedule
5.22, neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.23                           Collateral Documents.  The provisions of the
Collateral Documents are effective to create in favor of the Administrative
Agent for the benefit of the holders of the Obligations a legal, valid and
enforceable first priority security interest (subject to Liens permitted by
Section 7.02) on all right, title and interest of the respective Loan Parties in
the Collateral described therein.  Except for filings completed prior to the
Closing Date and as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens.

 

5.24                           Material Contracts.  As of the Closing Date, each
Material Contract to which any Loan Party is a party, by which any of them or
its respective properties is bound or to which any of them is subject has been
disclosed in writing to the Administrative Agent and the Lenders.  As of the
Closing Date, (a) each Material Contract is in full force and effect and is
enforceable by the respective Loan Party or Loan Parties in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws, statutes or rules of general
application

 

77

--------------------------------------------------------------------------------


 

affecting the enforcement of creditor’s rights or general principles of equity,
and (b) no Loan Party, nor, to the knowledge of the Loan Parties, any other
party thereto, is in breach of or default under any Material Contract in any
material respect or has given notice of termination or cancellation of any
Material Contract.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated or Cash Collateralized, each Loan
Party agrees that, unless at any time the Required Lenders shall otherwise
expressly consent in writing, it will:

 

6.01                           Reports, Certificates and Other Information. 
Deliver to the Administrative Agent for prompt distribution to each Lender:

 

(a)                                  Annual Report.  Promptly when available and
in any event within 90 days after the close of each Fiscal Year, a consolidated
balance sheet of the Parent and its Subsidiaries for such Fiscal Year, and the
related statements of earnings and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with GAAP and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit.

 

(b)                                 Interim Reports.  (i) Promptly when
available and in any event within 45 days after the end of each Fiscal Quarter,
consolidated balance sheets of the Parent and its Subsidiaries as of the end of
such Fiscal Quarter, together with consolidated statements of earnings and cash
flows for such Fiscal Quarter and for the period beginning with the first day of
such Fiscal Year and ending on the last day of such Fiscal Quarter, together
with a comparison with the corresponding period of the previous Fiscal Year,
certified by a Responsible Officer of the Parent as fairly presenting in all
material respects the financial condition and results of operations of the
Parent and its Subsidiaries in accordance with GAAP, subject only to changes
resulting from normal year-end audit adjustments and subject to the absence of
footnotes; and (ii) promptly upon request of the Administrative Agent,
consolidated balance sheets of the Parent and its Subsidiaries as of the end of
the most recent month, together with consolidated statements of earnings and a
consolidated statement of cash flows for such month and for the period beginning
with the first day of such Fiscal Year and ending on the last day of such month,
together with a comparison with the corresponding period of the previous Fiscal
Year.

 

6.02                           Certificates; Other Information.  Deliver to the
Administrative Agent for prompt distribution to each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                  Compliance Certificates.  Contemporaneously
with the furnishing of a copy of each annual audit report pursuant to
Section 6.01(a) and each set of quarterly statements pursuant to
Section 6.01(b), a duly completed compliance certificate in the form of
Exhibit D, with appropriate insertions and signed by a Responsible Officer of
the Parent, containing (i) a

 

78

--------------------------------------------------------------------------------


 

computation of each of the financial ratios and restrictions set forth in
Section 7.14 and to the effect that such officer has not become aware of any
Default or Event of Default that has occurred and is continuing or, if there is
any such event, describing it and the steps, if any, being taken to cure it and
(ii) a description of each event, condition or circumstance during the last
Fiscal Quarter requiring a mandatory prepayment under Section 2.05(b).

 

(b)                                 Reports to the SEC and to Shareholders. 
Promptly upon the filing or sending thereof, copies of all regular, periodic or
special reports of any Loan Party or its Subsidiaries filed with the SEC; copies
of all registration statements of any Loan Party filed with the SEC (other than
on Form S-8); and copies of all proxy statements or other communications made to
security holders generally.

 

(c)                                  Notice of Default, Litigation and ERISA
Matters.  Promptly upon becoming aware of any of the following, written notice
describing the same and the steps being taken by the Parent or the Subsidiary
affected thereby with respect thereto:

 

(i)                                     the occurrence of a Default or Event of
Default;

 

(ii)                                  any litigation, arbitration or
governmental investigation or proceeding not previously disclosed by the
Borrower to the Administrative Agent which has been instituted or, to the
knowledge of a Responsible Officer of the Borrower, is threatened in writing
against any Loan Party or their Subsidiaries or to which any of the properties
of any thereof is subject that could reasonably be expected to have a Material
Adverse Effect;

 

(iii)                               the occurrence of any ERISA Event;

 

(iv)                              any cancellation or material change in any
material insurance maintained by any Loan Party or its Subsidiaries;

 

(v)                                 any other event (including (i) any violation
of any Environmental Law or the assertion of any Environmental Claim or (ii) the
enactment or effectiveness of any law, rule or regulation) that could reasonably
be expected to have a Material Adverse Effect; or

 

(vi)                              any (A) sale or issuance by any Loan Party or
any of its Subsidiaries of any of its Capital Securities, (B) Asset Disposition
by any Loan Party or any of its Subsidiaries or (C) the incurrence or issuance
by any Loan Party or any of its Subsidiaries of any Debt (other than Debt
permitted under Sections 7.01 (a) — (g)), in each case, to the extent requiring
a mandatory prepayment under Section 2.05(b).

 

(d)                                 Management Reports.  Upon reasonable request
from the Administrative Agent and promptly following receipt thereof, copies of
all detailed financial and management reports submitted to the Parent or the
Borrower by independent accountants in connection with each annual or interim
audit made by such auditors of the books of the Parent or the Borrower;

 

(e)                                  Projections.  As soon as practicable, and
in any event not later than 45 days after the commencement of each Fiscal Year,
financial projections for the Parent and its Subsidiaries for such Fiscal Year
(including quarterly operating and cash flow budgets) prepared in a manner
consistent with the projections delivered by the Parent to the Administrative
Agent prior to the Closing Date or otherwise in a manner reasonably satisfactory
to the Administrative Agent,

 

79

--------------------------------------------------------------------------------


 

accompanied by a certificate of a Responsible Officer of the Parent on behalf of
the Parent to the effect that (a) such projections were prepared by the Parent
in good faith, (b) the Parent has a reasonable basis for the assumptions
contained in such projections and (c) such projections have been prepared in
accordance with such assumptions;

 

(f)                                    Related Transactions.  Promptly following
receipt, copies of any material notices (including notices of default or
acceleration) received in connection with the Related Transactions; and

 

(g)                                 Other Information.  Promptly from time to
time, such other information concerning the Loan Parties as the Administrative
Agent may reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery by a
Lender, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform that is not designated
“Public Side Information.”  Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC”.

 

80

--------------------------------------------------------------------------------


 

6.03                           Books, Records and Inspections.  Each Loan Party
will, and will cause each Subsidiary to, (i) keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (ii) permit any
representatives designated by the Administrative Agent or any Lender (including
employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent), upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as reasonably requested.  All such inspections or audits by
the Administrative Agent shall be at the Borrower’s expense; provided that
following the Closing Date and so long as no Event of Default has occurred and
is continuing, the Borrower shall only be required to reimburse the
Administrative Agent for the cost of one inspection or audit in any Fiscal Year.

 

6.04                           Maintenance of Property; Insurance.

 

(a)                                  Keep, and cause each other Loan Party and
its Subsidiaries to keep, all property useful and necessary in the business of
the Loan Parties and their Subsidiaries in good working order and condition,
ordinary wear and tear excepted.

 

(b)                                 Maintain, and cause each other Loan Party
and its Subsidiaries to maintain, with financially sound insurance companies,
such insurance coverage as may be required by any law or governmental regulation
or court decree or order applicable to it and such other insurance, to such
extent and against such hazards and liabilities, as is customarily maintained by
companies similarly situated, and, upon request of the Administrative Agent,
furnish to the Administrative Agent a certificate setting forth in reasonable
detail the nature and extent of all insurance maintained by the Loan Parties and
their Subsidiaries. The Borrower shall cause each issuer of an insurance policy
to provide the Administrative Agent with an endorsement (i) showing the
Administrative Agent as lender’s loss payee with respect to each policy of
property or casualty insurance and naming the Administrative Agent as an
additional insured with respect to each policy of liability insurance,
(ii) providing that 30 days’ notice will be given to the Administrative Agent
prior to any cancellation of, material reduction or change in coverage provided
by or other material modification to such policy and (iii) reasonably acceptable
in all other respects to the Administrative Agent.

 

(c)                                  Unless the Borrower provides the
Administrative Agent with evidence of the insurance coverage required by this
agreement, the Administrative Agent may, following written notice to the
Borrower, purchase insurance at the Borrower’s expense to protect the
Administrative Agent’s and the Lenders’ interests in the Collateral. This
insurance may, but need not, protect any Loan Party’s interests. The coverage
that the Administrative Agent purchases may not pay any claim that is made
against any Loan Party in connection with the Collateral. The Borrower may later
cancel any insurance purchased by the Administrative Agent, but only after
providing the Administrative Agent with evidence that the company has obtained
insurance as required by this Agreement. If the Administrative Agent purchases
insurance for the Collateral, the Borrower will be responsible for the costs of
that insurance, including interest and any other charges that may be imposed
with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to the principal amount of the Loans owing hereunder. The costs of the
insurance may be more than the cost of the insurance the Loan Parties may be
able to obtain on their own.

 

81

--------------------------------------------------------------------------------


 

6.05                           Compliance with Laws; Payment of Taxes and
Liabilities.

 

(i) Comply, and cause each other Loan Party and its Subsidiaries to comply, in
all material respects with all applicable Laws, rules, regulations, decrees,
orders, judgments, licenses and permits, except where failure to comply could
not reasonably be expected to have a Material Adverse Effect, (ii) without
limiting clause (i) above, ensure, and cause each other Loan Party and its
Subsidiaries to ensure, that no person who owns a controlling interest in or
otherwise controls a Loan Party or its Subsidiaries is or shall be (A) listed on
the Specially Designated Nationals and Blocked Person List maintained by the
Office of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or
any other similar lists maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation or (B) a person designated under Section 1(b),
(c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar Executive Orders, (iii) without
limiting clause (i) above, comply, and cause each other Loan Party and its
Subsidiaries to comply, with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations, and (iv) pay, and cause each other
Loan Party and its Subsidiaries to pay, prior to delinquency, all taxes and
other governmental charges against it or any collateral, as well as claims of
any kind which, if unpaid, could become a Lien on any of its property; provided
that the foregoing shall not require any Loan Party or its Subsidiaries to pay
any such tax or charge so long as it shall contest the validity thereof in good
faith by appropriate proceedings and shall set aside on its books adequate
reserves with respect thereto in accordance with GAAP and, in the case of a
claim which could become a Lien on any collateral, such contest proceedings
shall stay the foreclosure of such Lien or the sale of any portion of the
collateral to satisfy such claim.

 

6.06                           Maintenance of Existence, etc.  Maintain and
preserve, and (subject to Section 7.05 or 7.06) cause each other Loan Party and
its Subsidiaries to maintain and preserve, (a) its existence and good standing
in the jurisdiction of its organization and (b) its qualification to do business
and good standing in each jurisdiction where the nature of its business makes
such qualification necessary (other than such jurisdictions in which the failure
to be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect); provided that, any Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in its best interests and is not materially disadvantageous to
the Lenders, and, if such Subsidiary is a Loan Party, such Loan Party’s assets
and property (including revenues) are transferred to another Loan Party.

 

6.07                           Use of Proceeds.  Use the proceeds of the Loans,
and the Letters of Credit, solely to finance the Related Transactions (including
the repayment of Debt of the Target existing at the time of the Pine
Acquisition), to refinance certain existing Debt of the Loan Parties and their
Subsidiaries (including Debt under the Existing Credit Agreement), for working
capital purposes, for Capital Expenditures and for other general business
purposes, including Permitted Acquisitions; and not use or permit any proceeds
of any Loan to be used, either directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of “purchasing or carrying” any Margin Stock.

 

6.08                           ERISA Compliance.

 

Except for any failure that would not reasonably be expected to result in a
Material Adverse Effect (a) maintain each Pension Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state law; (b) cause each Pension Plan that is qualified under
Section 401(a) of the Code to maintain such qualification; and (c) make all
required contributions to any Pension Plan subject to Section 412, Section 430
or Section 431 of the Code.

 

6.09                           Environmental Matters.

 

(a)                                  If any release or threatened release or
other disposal of Hazardous Substances shall occur or shall have occurred on any
real property or any other assets of any Loan Party or its Subsidiaries, the

 

82

--------------------------------------------------------------------------------


 

Borrower shall, or shall cause the applicable Loan Party or applicable
Subsidiary to, cause the prompt containment and removal of such Hazardous
Substances and the remediation of such real property or other assets as
necessary to comply with all Environmental Laws and to preserve the value of
such real property or other assets except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. Without limiting the
generality of the foregoing, the Borrower shall, and shall cause each other Loan
Party and each Subsidiary to, comply with any Federal or state judicial or
administrative order requiring the performance at any real property of any Loan
Party or any Subsidiary of activities in response to the release or threatened
release of a Hazardous Substance, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. To the extent that the
transportation of Hazardous Substances is permitted by this Agreement, the
Borrower shall, and shall cause its Subsidiaries to, dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in material compliance with Environmental Laws.

 

(b)                                 At the request of the Required Lenders from
time to time during the continuance of an Event of Default, provide to the
Lenders (or, if applicable, assist the Administrative Agent in obtaining) within
60 days after such request, at the expense of the Borrower, an environmental
site assessment report for any of its properties (only to the extent that such
property is subject to a Mortgage) described in such request, prepared by an
environmental consulting firm acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Substances and the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Substances on such properties.  Without limiting the generality of the
foregoing, if the Administrative Agent determines at any time that a material
risk exists that any such report will not be provided within the time referred
to above, the Administrative Agent may retain an environmental consulting firm
to prepare such report at the expense of the Borrower, and the Borrower hereby
grants and agrees to cause any Subsidiary that owns any property described in
such request to grant at the time of such request to the Administrative Agent,
such firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights of tenants, to enter onto their respective
properties to undertake such an assessment.

 

6.10                           Further Assurances.

 

Notify the Administrative Agent promptly upon the formation or acquisition of
any direct or indirect Domestic Subsidiary or Foreign Subsidiary and, subject to
any qualifications set forth in the definition of Permitted Acquisition,
promptly and in any event within 30 days of such formation or acquisition take,
and cause each other Loan Party to take, such actions as are necessary or as the
Administrative Agent or the Required Lenders may reasonably request from time to
time to ensure that the Obligations of each Loan Party under the Loan Documents
are secured by substantially all of the assets of the Parent, the Borrower and
each Domestic Subsidiary of the Parent (including all Capital Securities of the
Borrower and each direct or indirect Domestic Subsidiary and 65% of all Capital
Securities of each direct Material Foreign Subsidiary but excluding non-Material
Real Property) and guaranteed by each Domestic Subsidiary and Foreign Subsidiary
of the Borrower (including any such Subsidiary acquired or created after the
Closing Date), except where the guarantee by any such Foreign Subsidiary would
be unlawful under applicable law or create material and adverse tax consequences
for the Loan Parties, as determined by the Borrower in its commercially
reasonable judgment acting in good faith and in consultation with its legal and
tax advisors, including (i) the execution and delivery of guaranties, security
agreements, pledge agreements, mortgages, deeds of trust, financing statements
and other documents, and the filing or recording of any of the foregoing,
(ii) the delivery of certificated securities and other Collateral with respect
to which perfection is obtained by possession and (iii) the delivery of flood
insurance policies acceptable to the Administrative Agent (which will be made
available to the Lenders) with respect to any Material Real Property acquired
after the Closing Date which is determined to be in a flood zone (and
acknowledgments signed by the Loan Party owning any such properties which are
determined to be in a flood zone); provided, however, that with respect to any

 

83

--------------------------------------------------------------------------------


 

security interest in any Material Real Property, the Borrower shall have an
additional 60 days (or such longer period as the Administrative Agent may agree
to) to deliver such mortgages, deeds of trust or other documents necessary to
obtain such security interest to the extent delivery of such documents cannot
otherwise be completed within the allotted time.

 

6.11                           Deposit Accounts.  Unless the Administrative
Agent otherwise consents in writing, in order to facilitate the Administrative
Agent’s and the Lenders’ maintenance and monitoring of their security interests
in the collateral, not maintain any deposit or similar accounts with any bank or
financial institution other than the Administrative Agent unless (i) the
aggregate amount held in such deposit accounts is less than (x) $1,000,000 with
respect to any single deposit account and (y) $5,000,000 with respect to all
such accounts, or (ii) such deposit account is subject to a Deposit Account
Control Agreement; provided however, that with respect to any account which is
required to be subject to a Deposit Account Control Agreement pursuant to the
terms hereof, such Deposit Account Control Agreement must be delivered no later
than (A) 90 days following the Closing Date in the case of any such account
existing as of the Closing Date or (B) 90 days following the acquisition of such
account in the case of any such account acquired after the Closing Date pursuant
to a Permitted Acquisition.

 

6.12                           Compliance with Terms of Leaseholds.  Make all
payments and otherwise perform all obligations in respect of all leases of real
property to which any Loan Party or any Subsidiary is a party, keep such leases
in full force and effect and not allow such leases to lapse or be terminated or
any rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any material default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably be expected to have a Material Adverse Effect.

 

6.13                           Material Contracts.  Perform and observe all the
terms and provisions of each Material Contract to be performed or observed by
it, maintain each such Material Contract in full force and effect (except in
connection with the termination or replacement of such Material Contracts in the
ordinary course of business), enforce each such Material Contract in accordance
with its terms, except, in any case, where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

6.14                           Post-Closing Obligations.

 

Deliver to the Administrative Agent the items listed on Schedule 6.14 by the
date specified in Schedule 6.14 (or such later date as agreed to by the
Administrative Agent).

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated or Cash Collateralized, each Loan
Party agrees that, unless at any time the Required Lenders shall otherwise
expressly consent in writing, it will:

 

7.01                           Debt.  Not, and not permit any other Loan Party
or its Subsidiaries to, create, incur, assume or suffer to exist any Debt,
except:

 

84

--------------------------------------------------------------------------------


 

(a)                                  Obligations under this Agreement and the
other Loan Documents;

 

(b)                                 Debt secured by Liens permitted by
Section 7.02(d), and extensions, renewals and refinancings thereof; provided
that the aggregate amount of all such Debt at any time outstanding shall not
exceed $25,000,000;

 

(c)                                  Debt (other than Intercompany Subordinated
Debt) (i) of the Borrower to any Guarantor, of any Guarantor to any other
Guarantor, or of any Guarantor to the Borrower, (ii) of any Foreign Subsidiary
to any Loan Party, subject to the limitations set forth in Section 7.11(g),
(iii) of any Subsidiary that is not a Loan Party to any Subsidiary that is not a
Loan Party; provided that, to the extent requested in writing by the
Administrative Agent, any such Debt owing to a Loan Party shall be evidenced by
a demand note in form and substance reasonably satisfactory to the
Administrative Agent and pledged and delivered to the Administrative Agent
pursuant to the Collateral Documents as additional collateral security for the
Obligations, and the obligations of any Loan Party under such demand note shall
be subordinated to the Obligations of the Borrower hereunder in a manner
reasonably satisfactory to the Administrative Agent;

 

(d)                                 Debt owed to any Person (including
obligations in respect of letters of credit for the benefit of such Person),
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business;

 

(e)                                  Debt in respect of insurance premium
financings in the ordinary course of business so long as such Debt does not
exceed the unpaid amount of such premium;

 

(f)                                    Hedging Obligations incurred for bona
fide hedging purposes and not for speculation, and Debt in respect of Cash
Management Agreements;

 

(g)                                 Debt outstanding on the date hereof and
listed on Schedule 7.01 and any refinancings, refundings, renewals or extensions
thereof; provided that (i) the amount of such Debt is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Debt, and of any agreement entered into and of
any instrument issued in connection therewith, are no less favorable in any
material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Debt being refinanced, refunded, renewed
or extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Debt does not exceed the then applicable market interest
rate;

 

(h)                                 Contingent Liabilities arising with respect
to indemnification obligations in favor of (i) sellers in connection with
acquisitions permitted under Section 7.11 or (ii) purchasers in connection with
dispositions permitted under Section 7.05;

 

(i)                                     Contingent Liabilities in respect of
guarantees of any Loan Party or any Subsidiary in respect of Debt or other
obligations otherwise permitted hereunder and to the extent such Debt is
required to be subordinated such Contingent Liabilities will be equally
subordinated;

 

85

--------------------------------------------------------------------------------


 

(j)                                     Intercompany Subordinated Debt in an
aggregate outstanding principal amount not at any time exceeding $87,000,000
(plus accrued paid-in-kind interest);

 

(k)                                  Debt incurred pursuant to any Permitted
Securitization Transaction;

 

(l)                                     for a period of time not to exceed 45
days after the Closing Date, Debt pursuant to the U.S. Corrugated Bonds and the
Indenture;

 

(m)                               Debt of any Person that becomes a Subsidiary
of a Loan Party in a transaction permitted hereunder (including extensions,
refinancing, renewals and replacements of the obligations security such Liens
that do not increase the outstanding principal amount thereof); provided that
(i) such Debt exists at the time such Person becomes a Subsidiary and is not
created in anticipation of or in connection with the transaction or series of
transactions pursuant to which such Person became a Subsidiary of a Loan Party,
(ii) no Default or Event of Default has occurred and is continuing on the date
of any such Debt is incurred or would result therefrom, (iii) after giving
effect to such Debt, the Borrower is in compliance on a Pro Forma Basis with the
financial covenants set forth in Section 7.14 as of the last day of the most
recent Fiscal Quarter for which a Compliance Certificate has been delivered and
(iv) the aggregate principal amount of Debt permitted by this clause shall not
exceed $25,000,000;

 

(n)                                 unsecured Debt, in addition to the Debt
listed above, in an aggregate outstanding principal amount not at any time
exceeding $200,000,000 so long as (A) no Event of Default or Default has
occurred and is continuing on the date of any such Debt is incurred or would
result therefrom, and (B) after giving effect to such Debt, Borrower is in
compliance on a pro forma basis with the financial covenants set forth in
Section 7.14 as of the last day of the most recent Fiscal Quarter for which a
Compliance Certificate has been delivered; and

 

(o)                                 other unsecured Debt, in addition to the
Debt listed above, in an aggregate outstanding principal amount not at any time
exceeding $30,000,000 so long as (A) such Debt is subordinated to the
Obligations, and pursuant to documentation, on terms satisfactory to the
Administrative Agent, (B) no Event of Default or Default has occurred and is
continuing on the date of any such Debt is incurred or would result therefrom,
and (C) after giving effect to such Debt, Borrower is in compliance on a Pro
Forma Basis with the financial covenants set forth in Section 7.14 as of the
last day of the most recent Fiscal Quarter for which a Compliance Certificate
has been delivered.

 

7.02                           Liens.  Not, and not permit any other Loan Party
or its Subsidiaries to create or permit to exist any Lien on any of its real or
personal properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:

 

(a)                                  Liens for taxes or other governmental
charges not at the time delinquent or thereafter payable without penalty or
being contested in good faith by appropriate proceedings and, in each case, for
which it maintains adequate reserves;

 

(b)                                 Specified Encumbrances;

 

(c)                                  Liens described on Schedule 7.02 as of the
Closing Date;

 

(d)                                 subject to the limitation set forth in
Section 7.01(b), (i) Liens arising in connection with Capital Leases (and
attaching only to the property being leased), (ii) Liens existing on property at
the time of the acquisition thereof by any Loan Party (and not created in

 

86

--------------------------------------------------------------------------------


 

contemplation of such acquisition) and (iii) Liens on any property securing debt
incurred for the purpose of financing all or any part of the cost of acquiring
such property and, in each case, extensions, refinancing, renewals and
replacements of the obligations securing such Liens that do not increase the
outstanding principal amount thereof, provided that any such Lien attaches to
such property within 60 days of the acquisition thereof and attaches solely to
the property so acquired;

 

(e)                                  Liens arising under the Loan Documents;

 

(f)                                    Liens on the property of a Person
existing at the time such Person becomes a Subsidiary of a Loan Party in a
transaction permitted hereunder (including extensions, refinancing, renewals and
replacements of the obligations securing such Liens that do not increase the
outstanding principal amount thereof); provided, however, that any such Lien may
not extend to any other property of any Loan Party or any other Subsidiary that
is not a Subsidiary of such Person; provided, further, that any such Lien was
not created in anticipation of or in connection with the transaction or series
of transactions pursuant to which such Person became a Subsidiary of a Loan
Party;

 

(g)                                 the replacement, extension or renewal of any
Lien permitted by clause (c) above upon or in the same property subject thereto
arising out of the extension, renewal or replacement of the Debt secured thereby
(without increase in the amount thereof);

 

(h)                                 Liens arising under Permitted Securitization
Transactions; and

 

(i)                                     Liens not otherwise permitted above so
long as the aggregate principal amount of the Debt and other obligations subject
to such Liens does not at any time exceed $10,000,000.

 

7.03                           Operating Leases.  Not permit the aggregate
amount of all rental payments under Operating Leases made (or scheduled to be
made) by the Loan Parties and their Subsidiaries (on a consolidated basis) to
exceed $15,000,000 in any Fiscal Year.

 

7.04                           Restricted Payments.  Not, and not permit any
other Loan Party or its Subsidiaries to make any distribution to any holders of
its Capital Securities, purchase or redeem any of its Capital Securities, pay
any management fees or similar fees or expenses to any of its equityholders or
any Affiliate thereof, or set aside funds for any of the foregoing.
Notwithstanding the foregoing:

 

(a)                                  the Borrower may reimburse Parent for
out-of-pocket costs and expenses incurred by Parent on behalf of or for the
benefit of the Borrower, and for fees charged by Parent to the Borrower, in an
aggregate amount not to exceed $8,000,000 during any Fiscal Year.

 

(b)                                 the Parent may declare and pay dividends
with respect to its common stock payable solely in additional shares of its
common stock;

 

(c)                                  the Parent may make payments pursuant to
and in accordance with stock option plans or other benefit plans for management
or employees of the Parent and its Subsidiaries, in each case pursuant to plans
existing on the Closing Date or otherwise adopted in the ordinary course of
business;

 

(d)                                 any Subsidiary may (i) pay dividends or make
other distributions to any Loan Party and (ii) declare and pay dividends ratably
with respect to its equity interests;

 

87

--------------------------------------------------------------------------------


 

(e)                                  so long as the Borrower files a
consolidated income tax return with Parent, the Borrower may make distributions
to Parent to permit Parent to pay federal and state income taxes then due and
owing; and

 

(f)                                    Borrower may make to Parent, and Parent
may distribute to its shareholders or apply to the repurchase of its Capital
Securities, the Permitted Parent Dividends.

 

7.05                           Mergers, Consolidations, Acquisitions, Sales. 
Not, and not permit any other Loan Party or its Subsidiaries to:

 

(a)                                  be a party to any merger or consolidation,
other than (i) in connection with a Permitted Acquisition, (ii) any merger or
consolidation of or by any Loan Party into the Borrower or into any other Loan
Party (provided that any such merger involving the Borrower must result in the
Borrower as the surviving entity), (iii) any merger or consolidation of or by
any Subsidiary into any Loan Party in a transaction in which the surviving
entity is such Loan Party, (iv) any merger or consolidation of or by any
Subsidiary that is not a Loan Party into any other Subsidiary that is not a Loan
Party or (v) any purchase or other acquisition by the Borrower or any Loan Party
of the assets or Capital Securities of any Loan Party, or

 

(b)                                 sell, transfer, convey or lease all or any
of its assets (including the sale of Capital Securities of any Subsidiary and
the sale of Receivables) except for (i) the disposition of assets no longer
useful or used in connection with such Loan Party’s business, (ii) the sales of
inventory in the ordinary course of business, (iii) the disposition of obsolete
or worn-out equipment or (iv) (A) sales and dispositions of assets (including
the Capital Securities of Subsidiaries) for at least fair market value (as
determined by the Board of Directors of the Borrower) and/or (B) the sale of
Receivables under Permitted Securitization Transactions, so long as the sum of
the aggregate net book value of all assets sold or otherwise disposed of in any
Fiscal Year pursuant to clause (A) plus the attributed principal amount
outstanding at any time with respect to Permitted Securitization Transactions
pursuant to clause (B) does not exceed 10% of the net book value of the
consolidated assets of the Loan Parties (i.e. the amount listed under the “Total
Assets” line item on the Parent’s consolidated balance sheet) as of the last day
of the preceding Fiscal Year.

 

7.06                           Modification of Organization Documents.  Not
permit any Organizational Documents of any Loan Party or its Subsidiaries to be
amended or modified in any way which could reasonably be expected to adversely
affect the interests of the Lenders; and not change, or allow any Loan Party to
change, its state of formation or its organizational form upon less than 30
days’ prior notice to the Administrative Agent.

 

7.07                           Transactions with Affiliates.  Not, and not
permit any other Loan Party or its Subsidiaries to, enter into, or cause, suffer
or permit to exist any transaction, arrangement or contract with any of its
other Affiliates, other than:

 

(a)                                  transactions between or among any Loan
Party or any entity that becomes a Loan Party as a result of such transaction;

 

(b)                                 transactions which are on terms no less
favorable than are obtainable from any Person which is not one of its
Affiliates;

 

(c)                                  transactions contemplated under the
Intercompany Subordinated Loan Agreement and otherwise permitted hereunder;

 

88

--------------------------------------------------------------------------------


 

(d)                                 transactions expressly permitted under this
Agreement;

 

(e)                                  the payment of reasonable fees to directors
of the Parent, the Borrower or any of its Subsidiaries, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, and employment severance arrangements entered into with, directors, officers
or employees of the Parent, the Borrower or any of their Subsidiaries, in each
case, in the ordinary course of business; and

 

(f)                                    any issuances of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, compensation plans or arrangements, employment agreements,
collective bargaining agreements, stock options and stock ownership plans in the
ordinary course of business.

 

7.08                           Reserved.

 

7.09                           Inconsistent Agreements.  Not, and not permit any
other Loan Party or its Subsidiaries to, enter into any agreement containing any
provision which would (a) be violated or breached by any borrowing by the
Borrower hereunder or by the performance by any Loan Party of any of its
Obligations hereunder or under any other Loan Document, (b) prohibit any Loan
Party from granting to the Administrative Agent and the Lenders, a Lien on any
of its assets or (c) create or permit to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (i) pay dividends
or make other distributions to the Borrower or any other Subsidiary, or pay any
Debt owed to the Borrower or any other Subsidiary, (ii) make loans or advances
to any Loan Party or (iii) transfer any of its assets or properties to any Loan
Party, other than (A) customary restrictions and conditions contained in
agreements relating to the sale of all or a substantial part of the assets of
any Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary to be sold and such sale is permitted hereunder
(B) restrictions or conditions imposed by any agreement relating to purchase
money Debt, Capital Leases and other secured Debt permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Debt and (C) customary provisions in leases and other contracts restricting
the assignment thereof.

 

7.10                           Business Activities; Issuance of Equity.  Not,
and not permit any other Loan Party or its Subsidiaries to, engage to any
material extent in any line of business other than the businesses engaged in on
the date hereof, the business engaged in by the Target on the date hereof, and
businesses reasonably related or ancillary thereto. Not, and not permit any
other Loan Party (other than the Parent) to, issue any Capital Securities other
than any issuance by a Subsidiary to the Borrower or another Subsidiary in
accordance with Section 7.04.

 

7.11                           Investments.  Not, and not permit any other Loan
Party or its Subsidiaries to, make or permit to exist any Investment in any
other Person, except the following:

 

(a)                                  Investments by any Loan Party in any other
Loan Party;

 

(b)                                 Investments constituting Debt permitted by
Section 7.01;

 

(c)                                  Contingent Liabilities constituting Debt
permitted by Section 7.01 or Liens permitted by Section 7.02;

 

(d)                                 Cash Equivalent Investments;

 

89

--------------------------------------------------------------------------------


 

(e)                                  bank deposits in the ordinary course of
business and in connection with Cash Management Agreements; provided that any
such deposits held in accounts which are maintained with any bank other than the
Administrative Agent shall be subject to Section 6.11;

 

(f)                                    Investments in securities of Account
Debtors received pursuant to any plan of reorganization or similar arrangement
upon the bankruptcy or insolvency of such account debtors;

 

(g)                                 Investments in Foreign Subsidiaries in an
aggregate amount not to exceed $5,000,000 at any one time outstanding;

 

(h)                                 Investments listed on Schedule 7.11 existing
as of the Closing Date;

 

(i)                                     Permitted Acquisitions;

 

(j)                                     Investments by any Subsidiary that is
not a Loan Party in any other Subsidiary;

 

(k)                                  Investments of any Person existing at the
time such Person becomes a Subsidiary of the Borrower or consolidates or merges
with the Borrower or any of its Subsidiaries (including in connection with a
Permitted Acquisition) so long as such investments were not made in
contemplation of such Person becoming a Subsidiary or of such merger;

 

(l)                                     Investments received in connection with
the dispositions of assets permitted by Section 7.05;

 

(m)                               that certain promissory note issued to the
Target in connection with the disposition by the Target of Timberline
Packaging, Inc., which note shall be in a principal amount not exceeding
$20,000,000 and shall require that the principal amount thereof be repaid
immediately upon giving effect to the Pine Acquisition (it being understood that
such repayment will be made using a portion of the proceeds from the Pine
Acquisition); and

 

(n)                                 any other Investment (other than
Acquisitions) so long as the aggregate amount of all such Investments does not
exceed $25,000,000 during the term of this Agreement;

 

provided that any Investment which when made complies with the requirements of
the definition of the term “Cash Equivalent Investment” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements; provided, further that, for purposes of covenant compliance
with this Section 7.11, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment, less any amount paid, repaid, returned,
distributed or otherwise received in cash in respect of such Investment.

 

7.12                           Restriction of Amendments to Certain Documents. 
Not amend or otherwise modify, or waive any rights under any Related Agreement
if, in any case, such amendment, modification or waiver could reasonably be
expected to be materially adverse to the interests of the Lenders.

 

7.13                           Accounting Changes; Fiscal Year.  Not make any
change in (a) accounting policies or reporting practices, except as permitted by
GAAP, or (b) Fiscal Year.

 

90

--------------------------------------------------------------------------------


 

7.14                           Financial Covenants.

 

(a)                                  Total Leverage Ratio.  Not permit the Total
Leverage Ratio as of the end of any Fiscal Quarter of the Parent set forth below
to be greater than the ratio corresponding to such Fiscal Quarter:

 

Calendar Year

 

March 31

 

June 30

 

September 30

 

December 31

2011

 

N/A

 

N/A

 

N/A

 

3.50:1.00

2012

 

3.50:1.00

 

3.50:1.00

 

3.50:1.00

 

3.25:1.00

2013

 

3.25:1.00

 

3.25:1.00

 

3.25:1.00

 

3.00:1.00

Thereafter

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

(b)                                 Fixed Charge Coverage Ratio.  Not permit the
Fixed Charge Coverage Ratio as of the end of any Fiscal Quarter of the Parent to
be less than 1.25:1.00.

 

7.15                           Prepayments, Etc. of Debt.  Not prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Debt, except (a) the prepayment of the Credit Extensions in accordance with
the terms of this Agreement, (b) regularly scheduled or required repayments or
redemptions of Debt and refinancings and refundings of Debt in compliance with
Section 7.01, (c) the redemption of U.S. Corrugated Bonds and (d) to the extent
permitted under the Intercompany Subordination Agreement, the repayment of the
Intercompany Subordinated Debt.

 

7.16                           Amendment, Etc. of Debt.  Not amend, modify or
change in any manner any term or condition of any Debt set forth in Schedule
7.01, except for (a) any refinancing, refunding, renewal or extension thereof
permitted by Section 7.01(c), (b) in connection with Contingent Liabilities
arising with respect to indemnification obligations, any modification or
amendment that does not increase the amount or accelerate the time of payment of
any such Debt or (c) any other amendment or modification if,  taken as a whole,
such amendment or modification would not (i) be adverse in any material respect
to the Loan Parties, (ii) shorten the final maturity or average life to
maturity, (iii) require any payment to be made sooner than originally scheduled
or (iv) increase the interest rate applicable thereto.

 

7.17                           Use of Proceeds.  Not use the proceeds of any
Credit Extension, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

7.18                           Holding Company.  In the case of the Parent, not
engage in any business or activity other than (a) the ownership of all
outstanding Capital Securities of the Borrower, (b) maintaining its corporate
existence, (c) formation and ownership of direct or indirect Subsidiaries,
(d) the issuance of Equity Interests (subject to compliance with the applicable
terms of this Agreement), (e) participating in tax, accounting and other
administrative activities as the parent of the consolidated group of companies,
including the Loan Parties (including execution and delivery of contracts and
agreements in the ordinary course of business in connection therewith), (f) the
execution and delivery of the Loan Documents to which it is a party and the
performance of its obligations thereunder, (g) fulfilling its obligations as an
issuer of publicly traded securities and an entity subject to (i) regulation by
the SEC and (ii) applicable securities laws and NASDAQ rules, (h) acting as the
lender under the Intercompany Subordinated Loan Agreement, (i) the performance
of its obligations under the applicable contracts set forth on Schedule 7.18,
(j) guarantees of Loan Party obligations in the ordinary course of business and
(k) activities incidental to the businesses or activities described in clauses
(a) through (k) of this Section.

 

91

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01                           Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                  Non-Payment of the Loans, etc.  Default in
the payment when due of the principal of any Loan; or default, and continuance
thereof for three days, in the payment when due of any interest, fee,
reimbursement obligation with respect to any Letter of Credit or other amount
payable by the Borrower hereunder or under any other Loan Document; or

 

(b)                                 Non-Payment of Other Debt.  (i) Except for
Contingent Liabilities arising with respect to indemnification obligations of
any Loan Party or its Subsidiaries being contested in good faith by appropriate
proceedings and for which such Loan Party or such Subsidiary maintains adequate
reserves, any default shall occur under the terms applicable to any Debt of any
Loan Party or its Subsidiaries in an aggregate amount (for all such Debt so
affected and including undrawn committed or available amounts and amounts owing
to all creditors under any combined or syndicated credit arrangement) exceeding
$10,000,000 and such default shall (a) consist of the failure to pay such Debt
when due, whether by acceleration or otherwise, or (b) accelerate the maturity
of such Debt or permit the holder or holders thereof, or any trustee or agent
for such holder or holders, to cause such Debt to become due and payable (or
require any Loan Party or its Subsidiaries to purchase or redeem such Debt or
post cash collateral in respect thereof) prior to its expressed maturity or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as defined in such
Swap Contract) under such Swap Contract as to which the Borrower or any
Subsidiary is an Affected Party (as defined in such Swap Contract) and, in
either event, the termination value or other amount owed by the Borrower or such
Subsidiary as a result thereof is greater than $10,000,000; or

 

(c)                                  Bankruptcy, Insolvency, etc.  Any Loan
Party or its Subsidiaries becomes insolvent or generally fails to pay, or admits
in writing its inability or refusal to pay, debts as they become due; or any
Loan Party or its Subsidiaries applies for, consents to, or the Parent
acquiesces in the appointment of a trustee, receiver or other custodian for such
Person or any property thereof, or makes a general assignment for the benefit of
creditors; or, in the absence of such application, consent or acquiescence, a
trustee, receiver or other custodian is appointed for any Loan Party or its
Subsidiaries or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any Loan Party
or its Subsidiaries, and if such case or proceeding is not commenced by such
Person, it is consented to or acquiesced in by such Person, or remains for 60
days undismissed; or any Loan Party or its Subsidiaries takes any action to
authorize, or in furtherance of, any of the foregoing; or

 

(d)                                 Non-Compliance with Loan Documents. 
(i) Failure by any Loan Party to comply with or to perform any covenant set
forth in Section 6.03 or 6.07 or Article VII; (ii) failure by any Loan Party to
comply with or to perform any covenant set forth in Sections 6.01(a), 6.01(b),
6.02(a), 6.02(c)(i) or 6.02(d) and such default shall continue unremedied for a
period of at least 5 Business Days; or (iii) failure by any Loan Party to comply
with or to perform any other provision of this Agreement or any other Loan
Document (and not constituting an Event of Default under any other provision of
this Section 8.01) and continuance of such failure described

 

92

--------------------------------------------------------------------------------


 

in this clause (iii) for 30 days after the earlier of notice to the
Administrative Agent or knowledge of such failure by a Responsible Officer of
the Borrower; or

 

(e)                                  Representations; Warranties.  Any
representation or warranty made by any Loan Party herein, in any other Loan
Document, or any schedule, certificate, financial statement, report, notice or
other writing furnished by any Loan Party to the Administrative Agent in
connection herewith shall prove to have been incorrect in any material respect
when made; or

 

(f)                                    ERISA.  (i) An ERISA Event occurs which
has resulted or would reasonably be expected to result in liability of any Loan
Party under Title IV of ERISA or to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of $10,000,000, or (ii) the Borrower or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $10,000,000; or

 

(g)                                 Judgments.  One or more judgments or orders
for the payment of money (not paid or fully covered by insurance maintained in
accordance with the requirements of this Agreement and as to which the relevant
insurance company has acknowledged coverage) aggregating in excess of
$10,000,000 shall be rendered against any or all Loan Parties and their
Subsidiaries and either (a) enforcement proceedings shall have been commenced by
any creditor upon any such judgments or orders or (b) there shall be any period
of thirty (30) consecutive days during which a stay of enforcement of any such
judgments or orders, by reason of a pending appeal, bond or otherwise, shall not
be in effect; or

 

(h)                                 Invalidity of Loan Documents.  Any material
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or the
Administrative Agent shall not have or shall cease to have a valid and perfected
first priority Lien in any material part of the Collateral purported to be
covered by the Collateral Documents; or

 

(i)                                        Change of Control.  A Change of
Control shall occur.

 

8.02                           Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, (i) in connection with clause (a) below, the
Required Revolving Lenders and (ii) otherwise, the Required Lenders, take any or
all of the following actions:

 

(a)                                  declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

93

--------------------------------------------------------------------------------


 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                           Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Secured Swap Contract, ratably among the Lenders (and, in
the case of such Secured Swap Contracts, Hedge Banks) and the L/C Issuer in
proportion to the respective amounts described in this clause Third held by
them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Secured Swap
Contract, (c) payments of amounts due under any Secured Cash Management
Agreement and (d) Cash Collateralize that portion of L/C Obligations comprised
of the aggregate undrawn amount of Letters of Credit, ratably among the Lenders
(and Hedge Banks and Cash Management Banks) and the L/C Issuer in proportion to
the respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters

 

94

--------------------------------------------------------------------------------


 

of Credit as they occur.  If any amount remains on deposit as Cash Collateral
after all Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01                           Appointment and Authority.

 

(a)                                  Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders (in its
capacities as a Lender, Swing Line Lender (if applicable), potential Hedge Bank
and potential Cash Management Bank) and the L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

9.02                           Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                           Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

95

--------------------------------------------------------------------------------


 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04                           Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05                           Delegation of Duties.  The Administrative Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or

 

96

--------------------------------------------------------------------------------


 

more sub-agents appointed by the Administrative Agent.  The Administrative Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

9.06                           Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the holders of the Obligations or the L/C Issuer under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender (or, in the case of determinations, Required Lenders) and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

9.07                           Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender

 

97

--------------------------------------------------------------------------------


 

and the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

9.08                           No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners or Arrangers listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

 

9.09                           Administrative Agent May File Proofs of Claim. 
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

9.10                           Collateral and Guaranty Matters.  The Lenders and
the L/C Issuer irrevocably authorize the Administrative Agent,

 

(a)                                  to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (x) obligations under Secured Hedge Agreements not yet due and
payable, (y) obligations under Secured Cash Management Agreements not yet due
and payable and (z) contingent indemnification obligations) and the expiration
or termination

 

98

--------------------------------------------------------------------------------


 

of all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made), (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, (iii)  if
approved, authorized or ratified in writing in accordance with Section 11.01 or
(iv) if the property subject to such Lien is owned by a Guarantor, upon release
of such Guarantor from its obligations under the Guaranty pursuant to clause
(b) below;

 

(b)                                 to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder; and

 

(c)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.02(i).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

 

9.11                           Secured Cash Management Agreements and Secured
Hedge Agreements.  No Cash Management Bank or Hedge Bank that obtains the
benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Collateral Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Article IX to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements unless the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

 

9.12                           Lenders’ Enforcement Rights.  Anything contained
in any of the Loan Documents to the contrary notwithstanding, Borrower,
Administrative Agent and each holder of the Obligations hereby agree that (i) no
holder of the Obligations shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder and under the Collateral
Documents may be exercised solely by Administrative Agent on behalf of the
holders of the Obligations in accordance with the terms hereof and thereof and
(ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and the
Administrative Agent as agent for and representative of the holders of the
Obligations (but not any Lender or Lenders in its or their respective individual
capacities unless Required Lenders shall otherwise agree in writing), shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit

 

99

--------------------------------------------------------------------------------


 

on account of the purchase price for any Collateral payable by the
Administrative Agent at such sale or other disposition.

 

ARTICLE X

 

GUARANTY

 

10.01                     The Guaranty.  Each of the Guarantors hereby jointly
and severally guarantees to each Lender, Hedge Bank, Cash Management Bank and
the Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof. 
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

 

Notwithstanding any other provision contained herein or in any other Loan
Document, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code of the United
States or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar Debtor Relief Law.  In determining the
limitations, if any, on the amount of any Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such
Guarantor may have under this Guaranty, any other agreement or applicable law
shall be taken into account.

 

10.02                     Obligations Unconditional.  The obligations of the
Guarantors under Section 10.01 are joint and several, absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents, Swap Contracts or Cash Management
Agreements, or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 10.02 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances.  Each Guarantor agrees that such Guarantor shall not enforce any
right of subrogation, indemnity, reimbursement or contribution against the
Borrower or any other Guarantor for amounts paid under this Article X until such
time as the Obligations have been paid in full and the Commitments have expired
or terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:

 

(a)                                  at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents, any Swap Contract or Cash Management
Agreement between any Loan Party and any Lender, or

 

100

--------------------------------------------------------------------------------


 

any Affiliate of a Lender, or any other agreement or instrument referred to in
the Loan Documents, such Swap Contracts or such Cash Management Agreements shall
be done or omitted;

 

(c)                                  the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Loan Documents, any
Swap Contract or Cash Management Agreement between any Loan Party and any
Lender, or any Affiliate of a Lender, or any other agreement or instrument
referred to in the Loan Documents, such Swap Contracts or such Cash Management
Agreements shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Obligations shall be determined
to be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or any Cash Management Agreement between
any Loan Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Loan Documents, such Swap Contracts
or such Cash Management Agreements, or against any other Person under any other
guarantee of, or security for, any of the Obligations.

 

10.03                     Reinstatement.  The obligations of the Guarantors
under this Article X shall be automatically reinstated if and to the extent that
for any reason any payment by or on behalf of any Person in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, the fees, charges and disbursements of
counsel) incurred by the Administrative Agent or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

 

10.04                     Certain Additional Waivers.  Each Guarantor agrees
that such Guarantor shall have no right of recourse to security for the
Obligations, except through the exercise of rights of subrogation pursuant to
Section 10.02 and through the exercise of rights of contribution pursuant to
Section 10.06.

 

10.05                     Remedies.  The Guarantors agree that, to the fullest
extent permitted by law, as between the Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, the Obligations may be
declared to be forthwith due and payable as provided in Section 9.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in said Section 9.02) for purposes of Section 10.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 10.01.  The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with

 

101

--------------------------------------------------------------------------------


 

the terms of the Collateral Documents and that the Lenders may exercise their
remedies thereunder in accordance with the terms thereof.

 

10.06                     Rights of Contribution.  The Guarantors hereby agree
as among themselves that, if any Guarantor shall make an Excess Payment (as
defined below), such Guarantor shall have a right of contribution from each
other Guarantor in an amount equal to such other Guarantor’s Contribution Share
(as defined below) of such Excess Payment.  The payment obligations of any
Guarantor under this Section 10.06 shall be subordinate and subject in right of
payment to the Obligations until such time as the Obligations have been
satisfied in full in cash, and none of the Guarantors shall exercise any right
or remedy under this Section 10.06 against any other Guarantor until such
Obligations have been satisfied in full in cash.  For purposes of this
Section 10.06, (a) “Excess Payment” shall mean the amount paid by any Guarantor
in excess of its Ratable Share of any Guaranteed Obligations; (b) “Ratable
Share” shall mean, for any Guarantor in respect of any payment of Obligations,
the ratio (expressed as a percentage) as of the date of such payment of
Guaranteed Obligations of (i) the amount by which the aggregate present fair
salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of all of the Loan Parties
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties hereunder) of the Loan Parties; provided,
however, that, for purposes of calculating the Ratable Shares of the Guarantors
in respect of any payment of Obligations, any Guarantor that became a Guarantor
subsequent to the date of any such payment shall be deemed to have been a
Guarantor on the date of such payment and the financial information for such
Guarantor as of the date such Guarantor became a Guarantor shall be utilized for
such Guarantor in connection with such payment; (c) “Contribution Share” shall
mean, for any Guarantor in respect of any Excess Payment made by any other
Guarantor, the ratio (expressed as a percentage) as of the date of such Excess
Payment of (i) the amount by which the aggregate present fair salable value of
all of its assets and properties exceeds the amount of all debts and liabilities
of such Guarantor (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of the Loan Parties other than the maker of
such Excess Payment exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties) of the Loan Parties other
than the maker of such Excess Payment; provided, however, that, for purposes of
calculating the Contribution Shares of the Guarantors in respect of any Excess
Payment, any Guarantor that became a Guarantor subsequent to the date of any
such Excess Payment shall be deemed to have been a Guarantor on the date of such
Excess Payment and the financial information for such Guarantor as of the date
such Guarantor became a Guarantor shall be utilized for such Guarantor in
connection with such Excess Payment; and (d) “Guaranteed Obligations” shall mean
the Obligations guaranteed by the Guarantors pursuant to this Article X.  This
Section 10.06 shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Law against the
Borrower in respect of any payment of Guaranteed Obligations.  Notwithstanding
the foregoing, all rights of contribution against any Guarantor shall terminate
from and after such time, if ever, that such Guarantor shall be relieved of its
obligations in accordance with Section 9.10.

 

10.07                     Guarantee of Payment; Continuing Guarantee.  The
guarantee in this Article X is a guaranty of payment and not of collection, is a
continuing guarantee, and shall apply to all Obligations whenever arising.

 

102

--------------------------------------------------------------------------------


 

ARTICLE XI

 

MISCELLANEOUS

 

11.01       Amendments, Etc.  Except as otherwise set forth in this Agreement
(including without limitation Section 2.16), no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(a)           waive any condition set forth in Section 4.01 (other than
Section 4.01(b)(i)(A) or 4.01(b)(ii)), or, in the case of the initial Credit
Extension, Section 4.02, without the written consent of each Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

(e)           change (i) Section 8.02 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
or (ii) Section 2.06(c) in a manner that would alter the pro rata sharing of
Commitment reductions without the consent of each Lender with a Revolving Credit
Commitment or (iii) the order of application of any reduction in the Commitments
or any prepayment of Loans among the Facilities from the application thereof set
forth in the applicable provisions of Section 2.05(b) or 2.06(b), respectively,
in any manner that materially and adversely affects the Lenders under a Facility
without the written consent of (x) if such Facility is any Class of Term Loans,
the Required Term Loan Lenders with respect to such Class of Term Loans, and
(y) if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders;

 

(f)            change (i) any provision of this Section 11.01 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Revolving

 

103

--------------------------------------------------------------------------------


 

Lenders,” or “Required Term Loan Lenders” without the written consent of each
Lender under the applicable Facility;

 

(g)           release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

 

(h)           release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

 

(i)            impose any greater restriction on the ability of any Lender under
a given Facility to assign any of its rights or obligations hereunder without
the written consent of (i) if such Facility is any Class of Term Loans, the
Required Term Loan Lenders with respect to such Class of Term Loans, or (ii) if
such Facility is the Revolving Credit Facility, the Required Revolving Lenders;

 

(j)            prior to the termination of the Revolving Credit Commitments,
unless also signed by the Required Revolving Lenders, (i) waive any Default for
purposes of Section 4.02(b), (ii) amend, change, waive, discharge or terminate
Sections 4.02 or 8.01 in a manner adverse to such Lenders or (iii) amend,
change, waive, discharge or terminate this Section 11.01(j);

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) each Fee Letter and each Secured Cash Management Agreement and each Secured
Hedge Agreement may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

Notwithstanding the foregoing, (A) any provision of this Agreement may be
amended by an agreement in writing entered into by the Loan Parties and the
Administrative Agent with the express consent of the Required Lenders
(calculated after giving effect to the Commitment terminations and repayments
that will result from the effectiveness of such amendment) and, if its rights or
obligations are

 

104

--------------------------------------------------------------------------------


 

affected thereby, the L/C Issuer if (i) by the terms of such agreement the
Revolving Credit Commitment of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment
and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement, and (B) any waiver, amendment or modification
of this Agreement that by its terms affects the rights or duties under this
Agreement of the Lenders under one or more tranches but not under any other
tranche may be effected by an agreement or agreements in writing entered into by
the Borrower and the requisite percentage in interest of the affected tranche or
tranches of Lenders that would be required to consent thereto under this
Section 11.01 if such tranche or tranches of Lenders were the only tranche or
tranches of Lenders hereunder at the time.

 

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 11.01, this Agreement may be amended (or amended and
restated) with the written consent of the Loan Parties and the Required Lenders
(i) to increase the aggregate Revolving Credit Commitments of the Lenders,
(ii) to add one or more additional borrowing tranches to this Agreement and to
provide for the ratable sharing of the benefits of this Agreement and the other
Loan Documents with the other then outstanding Obligations in respect of the
extensions of credit from time to time outstanding under such additional
borrowing tranche(s) and the accrued interest and fees in respect thereof and
(iii) to include appropriately the lenders under such additional borrowing
tranches in any determination of the Required Lenders and/or to provide consent
rights to such lenders under subsections (ii), (ii) and/or (iv) of
Section 11.01(a) corresponding to the consent rights of the other Lenders
thereunder; provided that, no existing Lender shall be under any obligation to
increase its Revolving Credit Commitment or provide additional Term Loans and
any such decision whether to increase its Revolving Credit Commitment or provide
additional Term Loans shall be in such Lender’s sole and absolute discretion.

 

In addition, notwithstanding the foregoing, the consent of a Lender to an
amendment (or amendment and restatement) of this Agreement shall not be required
if, upon giving effect to such amendment (or amendment and restatement)
immediately upon the initial extensions of credit thereunder, such Lender shall
no longer be a party to this Agreement (as so amended or amended and restated),
the Commitments of such Lender shall have terminated (but such Lender shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 11.04 and
11.05 with respect to facts and circumstances occurring prior to the effective
date of such amendment or amendment and restatement), such Lender shall have no
other commitment or other obligation hereunder and shall have been paid in full
all principal, interest and other amounts owing to it or accrued for its account
under this Agreement.

 

Notwithstanding anything to the contrary contained in Section 11.01, guarantees,
collateral security documents and related documents executed by Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative Agent at the request of the
Borrower without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (a) to comply with local Law or advice
of local counsel, (b) to cure ambiguities or defects or (c) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

 

11.02       Notices; Effectiveness; Electronic Communications.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier

 

105

--------------------------------------------------------------------------------


 

as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

 

(i)            if to any Loan Party, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the

 

106

--------------------------------------------------------------------------------


 

Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of any Loan Party even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Loan Parties shall indemnify the Administrative
Agent, the L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

11.03       No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in

 

107

--------------------------------------------------------------------------------


 

accordance with Section 8.02 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

11.04       Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and the Arrangers
and each of their Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent (limited to the legal fees
of one primary outside counsel to the Administrative Agent and the Arrangers
taken as a whole, and local counsel in each jurisdiction where such local
counsel is reasonably necessary for perfection of the Administrative Agent’s
security interest in the real property Collateral and/or the Capital Securities
of each direct Material Foreign Subsidiary), in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and, in the case of the Administrative Agent and its
Affiliates, administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers any
Lender or the L/C Issuer (including the fees, charges and disbursements of one
primary outside counsel to the Administrative Agent and the Lenders taken as a
whole, and, if necessary, one local counsel in each relevant jurisdiction and
special counsel and, in the event of any actual or potential conflict of
interest, one additional counsel for each Lender subject to such conflict), and
shall pay all fees and time charges for attorneys who may be employees of the
Administrative Agent, the Arrangers, any Lender or the L/C Issuer, in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)           Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Arranger,
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by any Loan

 

108

--------------------------------------------------------------------------------


 

Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Substances on or from any property owned or operated by
a Loan Party or any of its Subsidiaries, or any Environmental Liability related
in any way to a Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any Related Indemnified
Party or (y) result from a claim brought by any Loan Party against an Indemnitee
for a material breach of such Indemnitee’s or any Related Indemnified Party’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  For purposes hereof, “Related
Indemnified Party” shall mean (1) any Subsidiary of such Indemnitee, (2) the
respective directors, officers, or employees of such Indemnitee or any of its
Subsidiaries and (3) the respective agents, advisors or other representatives of
such Indemnitee or any of its Subsidiaries, in the case of this clause (3),
acting on behalf of or at the instructions of such Indemnitee or such
Subsidiary.

 

(c)           Reimbursement by Lenders.  To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by them to the Administrative
Agent (or any sub-agent thereof), the Arrangers, the L/C Issuer or any Related
Party of any of the foregoing, but without affecting the payment obligation of
the Loan Parties with respect thereto, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Arrangers the L/C Issuer
or such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), an Arranger or the L/C Issuer in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), an Arranger or L/C Issuer in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials

 

109

--------------------------------------------------------------------------------


 

distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

11.05       Payments Set Aside.  To the extent that any payment by or on behalf
of any Loan Party is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

11.06       Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 11.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 11.06(b),

 

110

--------------------------------------------------------------------------------


 

participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed and provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within ten Business Days after having received notice
thereof) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Commitment if such assignment is to a Person that is not a Lender
with a Commitment in respect of the applicable Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (2) a Term Loan to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

111

--------------------------------------------------------------------------------


 

(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) to a natural person.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01,

 

112

--------------------------------------------------------------------------------


 

3.04, 3.05 and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment.  Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.06(d).

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.  The Administrative Agent shall use commercially
reasonable efforts to record as promptly as practicable each Assignment and
Assumption received in accordance with the terms of this Section 11.06.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such Participant. 
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

113

--------------------------------------------------------------------------------


 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           [Reserved].

 

(h)           Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 11.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender.  In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

11.07       Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as

 

114

--------------------------------------------------------------------------------


 

a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08       Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that, in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  The rights of each Lender, the L/C Issuer
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the L/C
Issuer or their respective Affiliates may have.  Each Lender and the L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

11.09       Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted

 

115

--------------------------------------------------------------------------------


 

by applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

11.10       Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

11.11       Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12       Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

11.13       Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if any Lender does not
consent to a proposed amendment, waiver, discharge or termination with respect
to any Loan Document that requires the consent of each Lender and that has been
approved by the Required Lenders, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

 

116

--------------------------------------------------------------------------------


 

(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)           such assignment does not conflict with applicable Laws; and

 

(e)           in the case of any such assignment resulting from a Lender’s
failure to consent to a proposed amendment, waiver, discharge or termination
with respect to any Loan Document, the applicable amendment, modification and/or
waiver of this Agreement that the Borrower has requested shall become effective
upon giving effect to such assignment (and any related assignments required to
be effected in connection therewith in accordance with this Section 11.13).

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14       Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE
WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF).

 

(b)           SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, ANY L/C ISSUER OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE
OF NEW YORK, SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER

 

117

--------------------------------------------------------------------------------


 

JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR L/C ISSUER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THE COLLATERAL DOCUMENTS AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW

 

11.15       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16         No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Loan Parties acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arrangers, on the other hand, (B) each of the Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Loan Parties is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and each Arranger, each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties or any of their respective Affiliates, or any other Person and
(B) neither the

 

118

--------------------------------------------------------------------------------


 

Administrative Agent nor any Arranger has any obligation to the Loan Parties or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent nor the Arranger has
any obligation to disclose any of such interests to the Loan Parties and their
respective Affiliates.  To the fullest extent permitted by law, each of the Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

11.17         Electronic Execution of Assignments and Certain Other Documents. 
The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

11.18         USA PATRIOT Act Notice.  Each Lender that is subject to the
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Patriot Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

119

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

KAPSTONE KRAFT PAPER CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Andrea Tarbox

 

Name:

Andrea Tarbox

 

Title:

CFO

 

 

 

 

 

GUARANTORS:

KAPSTONE PAPER AND PACKAGING

 

CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Andrea Tarbox

 

Name:

Andrea Tarbox

 

Title:

VP & CFO

 

 

 

 

 

KAPSTONE CHARLESTON KRAFT LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Andrea Tarbox

 

Name:

Andrea Tarbox

 

Title:

CFO

 

 

 

 

 

PINE MERGER CORP.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Andrea Tarbox

 

Name:

Andrea Tarbox

 

Title:

Treasurer

 

 

 

 

 

KAPSTONE ACQUISITION, INC.*,

 

(f/k/a U.S. Corrugated Acquisition, Inc.) a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Andrea Tarbox

 

Name:

Andrea Tarbox

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

KAPSTONE CONTAINER CORPORATION*,

 

(f/k/a U.S. Corrugated, Inc.) a Georgia corporation

 

 

 

 

 

By:

/s/ Andrea Tarbox

 

Name:

Andrea Tarbox

 

Title:

Treasurer

 

 

 

U.S. CORRUGATED OF MESQUITE, LLC*,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Andrea Tarbox

 

Name:

Andrea Tarbox

 

Title:

Treasurer

 

 

 

ANDERSON PACKAGING, INC.*,

 

a Kentucky corporation

 

 

 

 

 

 

 

By:

/s/ Andrea Tarbox

 

Name:

Andrea Tarbox

 

Title:

Treasurer

 

--------------------------------------------------------------------------------

 

* intending and confirming by this signature to join this Agreement as
“Guarantor” immediately upon the consummation of the Pine Acquisition and the
Post-Acquisition Consolidation

 

2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Fani Davidson

 

Name:

Fani Davidson

 

Title:

Assistant Vice President

 

3

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as L/C Issuer and Swing Line Lender

 

 

 

 

 

 

 

By:

/s/ David Bacon

 

Name:

David Bacon

 

Title:

SVP

 

4

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Craig Malloy

 

Name:

Craig Malloy

 

Title:

Director

 

5

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ David Bacon

 

Name:

David Bacon

 

Title:

SVP

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

TD Bank, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Marla Willner

 

Name:

Marla Willner

 

Title:

Sr. VP

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Stephen Watts

 

Name:

Stephen Watts

 

Title:

V.P.

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

as a Lender

 

 

 

 

 

By:

/s/ John R. Bozalis, Jr.

 

Name:

John R. Bozalis, Jr.

 

Title:

Senior Vice President

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark Wegener

 

Name:

Mark Wegener

 

Title:

Senior Vice President

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-

 

BOERENLEENBANK B.A., “RABOBANK

 

NEDERLAND” NEW YORK BRANCH

 

as a Lender

 

 

 

 

 

By:

/s/ Brett Delfino

 

Name:

Brett Delfino

 

Title:

Executive Director

 

 

 

 

 

By:

/s/ Peter Glawe

 

Name:

Peter Glawe

 

Title:

Executive Director

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Peter R. Martinets

 

Name:

Peter R. Martinets

 

Title:

Managing Director

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ James Gelle

 

Name:

James Gelle

 

Title:

Vice President

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Patrick Flaherty

 

Name:

Patrick Flaherty

 

Title:

Assistant Vice President

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

The PrivateBank and Trust Company,

 

as a Lender

 

 

 

By:

/s/ Manas N. Athanikar

 

Name:

Manas N. Athanikar

 

Title:

Managing Director

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

U.S. Bank National Association,

 

as a Lender

 

 

 

By:

/s/ Corey Davis

 

Name:

Corey Davis

 

Title:

Vice President

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

The Huntington National Bank,

 

as a Lender

 

 

 

By:

/s/ Josh Elsea

 

Name:

Josh Elsea

 

Title:

Vice President – Large Corporate Banking

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

COBANK, ACB,

 

as a Lender

 

 

 

By:

/s/ Hal Nelson

 

Name:

Hal Nelson

 

Title:

Vice President

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

FARM CREDIT BANK OF TEXAS,

 

as a Lender

 

 

 

 

 

By:

/s/ Chris M. Levine

 

Name:

Chris M. Levine

 

Title:

Vice President

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

AgFirst Farm Credit Bank,

 

as a Lender

 

 

 

 

 

By:

/s/ Matt Jeffords

 

Name:

Matt Jeffords

 

Title:

Asst. Vice President

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

Farm Credit Services of America, PCA,

 

as a Lender

 

 

 

 

 

By:

/s/ Bruce Dean

 

Name:

Bruce Dean

 

Title:

Vice President

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

American AgCredit, PCA,

 

as a Lender

 

 

 

 

 

By:

/s/ Vern Zander

 

Name:

Vern Zander

 

Title:

Vice President

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

United FCS, PCA, d/b/a FCS Commercial Finance Group,

 

as a Lender

 

 

 

 

 

By:

/s/ Lisa Caswell

 

Name:

Lisa Caswell

 

Title:

Vice President

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------

 


 

 

1st FARM CREDIT SERVICES, PCA,

 

as a Lender

 

 

 

 

 

By:

/s/ Corey J. Waldinger

 

Name:

Corey J. Waldinger

 

Title:

Vice President, Capital Markets

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

Northwest Farm Credit Services, PCA,

 

as a Lender

 

 

 

 

 

By:

/s/ Jeremy A. Roewe

 

Name:

Jeremy A. Roewe

 

Title:

Account Manager

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE LEVERAGE FINANCE CORP,

 

as a Lender

 

 

 

 

 

By:

/s/ Paul Dellova

 

Name:

Paul Dellova

 

Title:

Senior Vice President

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

/s/ Brandon Rolek

 

Name:

Brandon Rolek

 

Title:

Vice President

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

First Tennessee Bank National Association,

 

as a Lender

 

 

 

 

 

By:

/s/ James H. Moore, Jr.

 

Name:

James H. Moore, Jr.

 

Title:

Senior Vice President

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

AgStar Financial Services, PCA,

 

as a Lender

 

 

 

 

 

By:

/s/ Donald G. Lindeman

 

Name:

Donald G. Lindeman

 

Title:

Vice President Capital Markets

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

Manufacturers Banks

 

as a Lender

 

 

 

 

 

By:

/s/ Sean Walker

 

Name:

Sean Walker

 

Title:

Vice President

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------


 

 

FirstMerit Bank, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Tim Daniels

 

Name:

Tim Daniels

 

Title:

Vice President

 

KAPSTONE KRAFT

CREDIT AGREEMENT 2011

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 1.01

 

EXISTING LETTERS OF CREDIT

 

Type of 
Issuance

 

Issuer

 

Amount

 

Beneficiary

 

Date of Expiry

Letter of Credit

 

Bank of America, N.A.

 

$

200,000

 

Potash Corporation

 

Currently 11/15/11, with automatic one year renewals

Irrevocable Standby Letter of Credit

 

Bank of America, N.A.

 

$

5,214,608.80

 

Atel Leasing Corporation

 

Currently 07/14/12, with automatic one year renewals

Irrevocable Standby Letter of Credit

 

Bank of America, N.A.

 

$

2,650,000

 

RBS Asset Finance, Inc.

 

Currently 08/01/12, with automatic one year renewals

Irrevocable Standby Letter of Credit

 

Bank of America, N.A.

 

$

950,000

 

Sentry Insurance

 

Currently 08/28/12, with automatic one year renewals

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Revolving Credit
Commitment

 

Applicable
Revolving Credit
Percentage

 

Initial Term
Loan
Commitment

 

Applicable
Percentage of
Initial Term
Loan

 

Bank of America, N.A.

 

17,142,857.23

 

11.428571486

%

42,857,142.77

 

11.428571404

%

Barclays Bank PLC

 

10,000,000.00

 

6.666666666

%

10,000,000.00

 

2.666666666

%

Fifth Third Bank

 

7,142,857.14

 

4.761904759

%

17,857,142.86

 

4.761904762

%

TD Bank, N.A.

 

7,142,857.14

 

4.761904759

%

17,857,142.86

 

4.761904762

%

Compass Bank

 

5,714,285.71

 

3.809523806

%

14,285,714.29

 

3.809523811

%

RBS Citizens, N.A.

 

5,714,285.71

 

3.809523806

%

14,285,714.29

 

3.809523811

%

[Rabobank]

 

5,714,285.71

 

3.809523806

%

14,285,714.29

 

3.809523811

%

Wells Fargo Bank, N.A.

 

5,714,285.71

 

3.809523806

%

14,285,714.29

 

3.809523811

%

KeyBank National Association

 

5,714,285.71

 

3.809523806

%

14,285,714.29

 

3.809523811

%

PNC Bank, National Association

 

5,714,285.71

 

3.809523806

%

14,285,714.29

 

3.809523811

%

The PrivateBank and Trust Company

 

5,714,285.71

 

3.809523806

%

14,285,714.29

 

3.809523811

%

U.S. Bank National Association

 

5,714,285.71

 

3.809523806

%

14,285,714.29

 

3.809523811

%

The Huntington National Bank

 

5,714,285.71

 

3.809523806

%

14,285,714.29

 

3.809523811

%

CoBank, ACB

 

5,714,285.71

 

3.809523806

%

14,285,714.29

 

3.809523811

%

Farm Credit Bank of Texas

 

5,714,285.71

 

3.809523806

%

14,285,714.29

 

3.809523811

%

AgFirst Farm Credit Bank

 

5,714,285.71

 

3.809523806

%

14,285,714.29

 

3.809523811

%

Farm Credit services of America, PCA

 

5,714,285.71

 

3.809523806

%

14,285,714.29

 

3.809523811

%

 

--------------------------------------------------------------------------------


 

American AgCredit, PCA

 

5,714,285.71

 

3.809523806

%

14,285,714.29

 

3.809523811

%

United FCS, PCA, d/b/a FCS Commercial Finance Group

 

5,714,285.71

 

3.809523806

%

14,285,714.29

 

3.809523811

%

1st Farm Credit Services, PCA

 

5,714,285.71

 

3.809523806

%

14,285,714.29

 

3.809523811

%

Northwest Farm Credit Services, PCA

 

—

 

0.000000000

%

15,000,000.00

 

4.000000000

%

Capital One Leverage Finance Corp.

 

3,571,428.57

 

2.380952380

%

8,928,571.43

 

2.380952381

%

The Northern Trust Company

 

3,571,428.57

 

2.380952380

%

8,928,571.43

 

2.380952381

%

First Tennessee Bank National Association

 

3,571,428.57

 

2.380952380

%

8,928,571.43

 

2.380952381

%

AgStar Financial Services, PCA

 

2,142,857.14

 

1.428571427

%

5,357,142.86

 

1.428571429

%

Manufacturers Bank

 

2,142,857.14

 

1.428571427

%

5,357,142.86

 

1.428571429

%

FirstMerit Bank, N.A.

 

2,142,857.14

 

1.428571427

%

5,357,142.86

 

1.428571429

%

Total

 

150,000,000.00

 

100.000000000

%

375,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01(a)(v)(E)

 

EXCLUDED ESTOPPEL AND CONSENT AGREEMENTS

 

Location of Leased Property

 

Landlord’s Name and Address

 

 

 

[KapStone Charleston Kraft LLC

24022 Augusta Highway

Cottageville, SC 29435]

 

 

[MeadWestvaco Forestry, LLC

180 Westvaco Road

Summerville, SC 29483

Attention: Marvin E. Hundley]

 

 

 

[KapStone Charleston Kraft LLC

105 Doyle Road

St. George, SC 29477]

 

[MeadWestvaco Forestry, LLC

P.O. Box 1950

Summerville, SC 29484]

 

 

 

[KapStone Charleston Kraft, LLC

665 Chip Mill Road

Andrews, SC 29510]

 

 

[MeadWestvaco Forestry, LLC

180 Westvaco Road

Summerville, SC 29483

Attention: Marvin E. Hundley]

 

 

 

KapStone Container Corporation

5600 Gwaltney Drive

Atlanta, GA 30336

 

 

LIT/Hodges Industrial Trust, successor to M.D.
Hodges Enterprises, Inc.

3350 Riverwood Parkway, Suite 850

Atlanta, GA 30339

 

 

 

Anderson Packaging, Inc.

1001 Cale Drive

P.O. Box 350

Lawrenceburg, KY 40342

 

James W. Kessinger

1031 Woodspoint Drive

Lawrenceburg, KY 40342

 

 

 

Anderson Packaging, Inc.

400 Chandler Street

Somerset, KY 42501

 

Somerset Pulaski County Development Holdings, LLC

P.O. Box 450

Somerset, KY 42502

 

 

 

KapStone Container Corporation

652 Selig Drive

Atlanta, GA 30336

 

Cherry Mora

C.B. Richard Ellis

3230 Peachtree Corners Circle Suite H

Norcross, GA 30092

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.08

 

OWNERSHIP OF LOAN PARTIES AND SUBSIDIARIES

 

Capital Securities

 

Loan Party:  KapStone Kraft Paper Corporation

 

Name of Subsidiary

 

Number of Shares

 

Percentage Ownership

 

KapStone Charleston Kraft LLC

 

N/A

 

100

%

KapStone Europe SPRL

 

N/A

 

99

%

KapStone Asia Limited

 

N/A

 

100

%

 

Loan Party:  KapStone Paper and Packaging Corporation

 

Name of Subsidiary

 

Number of Shares

 

Percentage Ownership

 

KapStone Kraft Paper Corporation

 

100

 

100

%

Pine Merger Corp.(1)

 

N/A

 

100

%

KapStone Acquisition Inc. (f/k/a U.S. Corrugated Acquisition Inc.)

 

100 shares of Common Stock

 

100

%

 

Loan Party:  KapStone Charleston Kraft LLC

 

Name of Subsidiary

 

Number of Shares

 

Percentage Ownership

 

KapStone Europe SPRL

 

N/A

 

1

%

 

Loan Party:  KapStone Acquisition Inc. (f/k/a U.S. Corrugated Acquisition Inc.)

 

Name of Subsidiary

 

Number of Shares

 

Percentage Ownership

 

KapStone Container Corporation (f/k/a U.S. Corrugated, Inc.)

 

1,128,500 shares of Common Stock

 

100

%

 

Loan Party:  KapStone Container Corporation (f/k/a U.S. Corrugated, Inc.)

 

Name of Subsidiary

 

Number of Shares

 

Percentage Ownership

 

Anderson Packaging, Inc.

 

300 shares of Common Stock

 

100

%

U.S. Corrugated of Mesquite, LLC

 

N/A

 

100

%

 

--------------------------------------------------------------------------------

(1)  Entity will be merged into U.S. Corrugated Acquisition Inc. at closing,
with U.S. Corrugated Acquisition Inc. as the surviving entity.  Subsequently,
the name of U.S. Corrugated Acquisition Inc. will be changed to KapStone
Acquisition Inc.

 

--------------------------------------------------------------------------------


 

Rights, Options, Warrants, Conversion Rights or Other Similar Agreements

 

1.             Underwriting Agreement dated on or about August 15, 2005 among
KapStone Paper and Packaging Corporation (f/k/a Stone Arcade Acquisition
Corporation), Morgan Joseph & Co., Inc. as Representative, and the other
Underwriters identified therein.

 

2.             Pursuant to the KapStone Paper and Packaging Corporation 2006
Incentive Plan dated December 15, 2006, as amended April 10, 2008, and amended
and restated March 25, 2010, KapStone Paper and Packaging Corporation’s
Compensation Committee has approved the issuance of 2,944,739 stock options to
its directors, executive officers and employees.  As of September 30, 2011,
366,776 options were exercised and 58,271 options were forfeited.

 

3.             Pursuant to the KapStone Paper and Packaging Corporation 2006
Incentive Plan dated December 15, 2006, as amended April 10, 2008, and amended
and restated March 25, 2010, the Company’s Compensation Committee has approved
the issuance of 869,500 shares of restricted stock and restricted stock units to
its directors, executive officers and employees.  As of September 30, 2011,
366,636 restricted stock and restricted stock units were vested and 8,670 were
forfeited.

 

4.             Pursuant to the KapStone Paper and Packaging Corporation 2009
Employee Stock Purchase Plan, the Company’s Compensation Committee approved the
issuance of up to 500,000 shares of common stock.  As of September 30, 2011,
19,286 shares of common stock had been issued pursuant to the Plan.

 

5.             Pursuant to the option award agreements of U.S. Corrugated, Inc.
(n/k/a KapStone Container Corporation) dated beginning on July 1, 2008 and
following, 103,600 options to purchase shares of U.S. Corrugated, Inc. (n/k/a
KapStone Container Corporation) stock have been issued.  All option award
agreements expire ten years from their date of issue.  Additionally, pursuant to
certain option award agreements, U.S. Corrugated, Inc. (n/k/a KapStone Container
Corporation) has committed to grant certain option holders the right to purchase
additional options, not to exceed 20,600 in the aggregate.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.12

 

TAXES

 

1.             The 2009 Alternative Minimum Tax Net Operating Loss (“AMT NOL”)
was underreported in the 2009 federal income tax return for U.S. Corrugated
Acquisition Inc. (n/k/a KapStone Acquisition Inc.).  The 2009 return must be
amended to report the correct AMT NOL.

 

2.             The 2008 federal income tax return for U.S. Corrugated
Acquisition Inc. (n/k/a KapStone Acquisition Inc.) understated the Alternative
Minimum Tax because the 2008 form 4562 reflected $3,325,442 AMT NOL that did not
exist.

 

3.             On October 13, 2011, U.S. Corrugated Acquisition Inc. (n/k/a
KapStone Acquisition Inc.) was notified by the Internal Revenue Service that the
Federal 1120 for the period ending January 3, 2010 (Tax Year 2009) has been
selected for examination.

 

4.             KapStone Paper and Packaging Corporation and Subsidiaries have
gross unrecognized tax benefits, including interest, as of September 30, 2011,
of $68.6 million.  The gross unrecognized tax benefits of $68.6 million are
included in the other long-term liabilities in the Company’s Consolidated
Balance Sheets.

 

5.             In the normal course of business, KapStone Paper and Packaging
Corporation is subject to examination by taxing authorities.  The Company’s open
tax years are 2006 through 2010.  The Internal Revenue Service’s audit of the
Company’s income tax returns for the years 2007, 2008 and 2009 is currently
being reviewed by the Joint Committee on Taxation.  It is possible that within
the next 12 months the Company will settle its audit for the years 2007 through
2009.  At that time, unrecognized tax benefits related to the alternative fuel
tax credit, including interest, will decrease by $64.3 million.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.14

 

ENVIRONMENTAL

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.16

 

REAL PROPERTY

 

Address of Property

 

Leased/Owned

 

Address of Landlord

KapStone Paper and Packaging Corporation
1101 Skokie Blvd., Suite 300
Northbrook, IL 60062

 

Leased

 

PCS Administration (USA), Inc.
1101 Skokie Blvd., Suite 400
Northbrook, IL 60062

KapStone Kraft Paper Corporation
100 Gaston Road
Roanoke Rapids, NC 27870

 

Owned

 

N/A

KapStone Kraft Paper Corporation
Airstrip Property (as defined in Attachment 1 to Schedule 5.07)

 

Owned

 

N/A

KapStone Charleston Kraft LLC
5600 Virginia Avenue
North Charleston, SC 29406

 

Owned

 

N/A

KapStone Charleston Kraft LLC
309 N. Maple Street
Summerville, SC 29483

 

Owned

 

N/A

KapStone Charleston Kraft LLC
707 Whitehead Road
Elgin, SC 29483

 

Owned

 

N/A

KapStone Charleston Kraft LLC
1382 Elm Street
Hampton, Sc 29924

 

Owned

 

N/A

KapStone Charleston Kraft LLC
28026 U.S. Highway 76
Kinards, SC 29355

 

Owned

 

N/A

KapStone Charleston Kraft LLC
Harvey Tract Landfill Highway 16
Summerville, SC 29483

 

Owned

 

N/A

KapStone Charleston Kraft LLC
665 Chip Mill Road
Andrews, SC 29510

 

Leased

 

MeadWestvaco Forestry, LLC
P.O. Box 118005
Charleston, SC 29423-8005

KapStone Charleston Kraft
107 Motel Drive
St. George, SC 29477

 

Leased

 

MeadWestvaco Forestry, LLC
P.O. Box 118005
Charleston, SC 29423-8005

KapStone Charleston Kraft LLC
7 miles west of Givans Town and 4 miles west of Givans Ferry Bridge
Badham, SC

 

Leased

 

MeadWestvaco Forestry, LLC
P.O. Box 118005
Charleston, SC 29423-8005

KapStone Charleston Kraft LLC
Water Leases
Tracts 21-24

 

Leased

 

Commissioners of Public Works of the City of Charleston, SC
P.O. Box B

 

--------------------------------------------------------------------------------


 

Tract 17
Charleston, SC

 

 

 

Charleston, SC 29402

KapStone Acquisition Inc. (f/k/a U.S. Corrugated Acquisition Inc.)
550 Broad Street, Suite 605
Newark, NJ 07102

 

Lease

 

Jeffrey Greenberg
Heritage Capital Group
123 Prospect Street
P.O. Box 627
Ridgewood, NJ 07451

KapStone Container Corporation (f/k/a U.S. Corrugated, Inc.)
28 Park Drive
Amsterdam, NY 12010

 

Lease

 

DLL — Amsterdam, LLC
115 Stevens Avenue
Valhalla, NY 10595

KapStone Container Corporation (f/k/a U.S. Corrugated, Inc.)
655A Selig Drive
Atlanta, GA 30336

 

Lease

 

C.B. Richard Ellis
3230 Peachtree Corners Circle Suite H
Norcross, GA 30092
Attn: Cherry Mora

KapStone Container Corporation (f/k/a U.S. Corrugated, Inc.)
5560 Gwaltney Drive
Atlanta, GA 30336

 

Lease

 

Avison Young
3350 Riverwood Pkwy., Suite 850
Atlanta, GA 30339
Attn: Jonathan Key, Property Manager

KapStone Container Corporation (f/k/a U.S. Corrugated, Inc.)
225 Mitch McConnell Way
S. Central Ky. Indus. Park
Bowling Green, KY 42101

 

Lease

 

DLL — Bowling Green, LLC
115 Stevens Avenue
Valhalla, NY 10595

KapStone Container Corporation (f/k/a U.S. Corrugated, Inc.)
1601 Blairs Ferry Road, NE
Cedar Rapids, IA 52402

 

Lease

 

DLL — Cedar Rapids, LLC
115 Stevens Avenue
Valhalla, NY 10595

KapStone Container Corporation (f/k/a U.S. Corrugated, Inc.)
2370 Sullivan Road
College Park, GA 30337

 

Own

 

N/A

KapStone Container Corporation (f/k/a U.S. Corrugated, Inc.)
4200 Cambridge Road
Fort Worth, TX 76155

 

Own

 

N/A

KapStone Container Corporation (f/k/a U.S. Corrugated, Inc.)
5400 32nd Avenue South
Grand Forks, ND 58201

 

Lease

 

DLL — Grand Forks, LLC
115 Stevens Avenue
Valhalla, NY 10595

KapStone Container Corporation

 

Lease

 

DLL — Seward, LLC

 

--------------------------------------------------------------------------------


 

(f/k/a U.S. Corrugated, Inc.)
1469 294th Road
Seward, NE 68434

 

 

 

115 Stevens Avenue
Valhalla, NY 10595

KapStone Container Corporation (f/k/a U.S. Corrugated, Inc.)
100 Palmer Avenue
West Springfield, MA 01089

 

Own

 

N/A

KapStone Container Corporation (f/k/a U.S. Corrugated, Inc.)
5851 East River Road
Fridley, MN 55432

 

Lease

 

DLL — Fridley, LLC
115 Stevens Avenue
Valhalla, NY 10595

KapStone Container Corporation (f/k/a U.S. Corrugated, Inc.)
139 Price Farm Road
Cowpens, SC 29330

 

Own

 

N/A

Anderson Packaging, Inc.
1001 Cale Drive
P.O. Box 350
Lawrenceburg, KY 40342

 

Lease

 

James W. Kessinger
1031 Woodspoint Drive
Lawrenceburg, KY 40342

Anderson Packaging, Inc.
400 Chandler Street
Somerset, KY 42501

 

Lease

 

Somerset Pulaski County Development Holdings, LLC
P.O. Box 450
Somerset, KY 42502

U.S. Corrugated of Mesquite, LLC
700 N. Sam Houston Road
Mesquite, TX 75149

 

Lease

 

700 N. Sam Houston Road Realty, LLC
115 Stevens Avenue
Valhalla, NY 10595

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.19

 

LABOR MATTERS

 

1.                                       Agreement between KapStone Kraft Paper
Corporation and United Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
Allied-International and Service Workers Union, AFL-CIO, CLC, Local 9-425
effective February 1, 2007.

 

2.                                       Staffing Agreement between Employers
Staffing of America, Inc. and International Paper dated September 13, 2005.

 

3.                                       Labor Agreement effective July 2, 2006
by and between the Charleston, South Carolina plant of MeadWestvaco and the
International Association of Machinists and Aerospace Workers and its Charleston
Lodge No. 183.

 

4.                                       Labor Agreement effective July 2, 2006
by and between the Charleston, South Carolina plant of MeadWestvaco and the
Local Union No. 1753 of the International Brotherhood of Electrical Workers.

 

5.                                       Labor Agreement effective July 2, 2006
by and between the Charleston, South Carolina plant of MeadWestvaco and the
Paper, Allied-Industrial, Chemical and Energy Workers International Union and
its Local Unions 3-0508 and 3-1435.

 

6.                                     Amsterdam, NY
Graphic Communications Conference/International Brotherhoods Union 
Local No. 259-M
Expiration: June 10, 2011 (the Amsterdam Agreement is undergoing negotiations)

 

7.                                     Springfield, MA
Graphic Communications Conference/International Brotherhood of Teamsters
Local No. 3N
Expiration: May 31, 2015

 

8.                                     Cedar Rapids, IA
United Steelworkers International Union (USW)
Local No. 11-436
Expiration: July 31, 2013

 

9.                                     Bowling Green, KY
General Drivers, Warehousemen and Helpers
Local Union No 89
International Brotherhood of Teamsters
Expiration: March 1, 2012

 

10.                               Twin Cities, MN
Metal Shop, Warehousemen and Helpers Union
Local No. 970
International Brotherhood of Teamsters
Expiration: May 14, 2012

 

--------------------------------------------------------------------------------


 

11.                               Mesquite, TX
United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied
Industrial and Service Workers, AFL-CIO, CLC
Local No. 895
Expiration: July 31, 2014

 

12.                               Lancaster, OH
United Food and Commercial Workers
Local 1059
Expiration: July 20, 2013

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.22

 

CASUALTY, ETC.

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.14

 

POST —CLOSING OBLIGATIONS

 

(a)                                  (i) Complete the “satisfaction and
discharge” of the U.S. Corrugated Bonds within 45 days of the Closing Date in a
manner that extinguishes all Debt with respect thereto and (ii) deliver to the
Administrative Agent evidence of such completion.

 

(b)                                 Complete the Post-Acquisition Consolidation
on the same Business Day as the Closing Date.

 

(c)                                  Within 5 days of the Closing Date (or such
later date as the Administrative Agent shall agree), provide evidence that the
Administrative Agent, on behalf of the Lenders, has been named as an additional
insured with respect to the environmental insurance policies required to be
obtained under the Pine Merger Agreement.

 

(d)                                 Within 5 days of the Closing Date (or such
later date as the Administrative Agent shall agree), provide the Administrative
Agent with a revised certificate of property insurance, which shall include the
properties of the Target.

 

(e)                                  Execute and deliver the Mortgages with
respect to the properties owned by the Target on the same Business Day as the
Closing Date, except as set forth in (f) below.

 

(f)                                Except at set forth in (xi) below, within 60
days of the Closing Date (or such later date as the Administrative Agent shall
agree), use commercially reasonable efforts to provide the Administrative Agent
with the following (all in a form satisfactory to the Administrative Agent) with
respect to the real property locations of the Loan Parties:

 

(i)                                Ft. Worth, TX:

Estoppel from Declarant under recorded Declaration

 

(ii)                               Gwaltney, GA:

Estoppel, Consent and Agreement from Landlord

Consent and SNDA of Fee Lender

Memorandum of Lease

Mechanics Lien Waivers from contractors to fee owners or mechanics lien coverage

Leasehold Mortgage

Mortgage Policy of Title Insurance

Opinion of local counsel

 

(iii)                            Selig, GA:

Estoppel, Consent and Agreement from Landlord

Consent and SNDA of Fee Lender

Memorandum of Lease

Leasehold Mortgage

Mortgage Policy of Title Insurance

Opinion of local counsel

 

--------------------------------------------------------------------------------


 

(iv)                             Bowling Green, KY:

Estoppel from Bowling Green Flex Park

 

(v)                                 Fridley, MN:

Estoppel from JLT East River Road, LLC

 

(vi)                              Lawrenceburg, KY:

Release of Expired Fee Mortgage

Endorsement to Mortgage Policy of Title Insurance deleting exception for two fee
mortgages

 

(vii)                          Mesquite, TX:

Consent and SNDA of Fee Lender

Leasehold Mortgage

Mortgage Policy of Title Insurance

Opinion of local counsel

 

(viii)                     Somerset, KY:

Release of two fee mortgages of record

Endorsement to Mortgage Policy of Title Insurance deleting exception for two fee
mortgages

 

(ix)                              North Charleston, SC

Within twenty (20) days of the Closing Date, an endorsement to Mortgage Policy
of Title Insurance deleting exception for mechanic’s liens.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING DEBT

 

Contingent Liabilities arising under Material Contracts to which any Loan Party
is a party as of the Closing Date.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.02

 

EXISTING LIENS

 

1.                                       The Liens reflected by the following
UCC financing statements:

 

Loan Party

 

Secured Party

 

Filing Number

 

State

 

Filing Date

 

Collateral

KapStone Paper and Packaging Corporation

 

Astenjohnson, Inc.

 

NHMG Financial Services, Inc.

 

2007 0412469

 

2008 2976544

 

Delaware

 

Delaware

 

02/01/07

 

09/03/08

 

Goods and Inventory on consignment and proceeds thereof

All of the equipment now or hereafter leased by Lessor to Lessee, and all
accessions, additions, replacements and substitutions thereto and all proceeds
including insurance proceeds thereof.

 

 

Caterpillar Financial Services Corporation

 

2008 3194535

 

Delaware

 

09/22/08

 

True lease/Specific Equipment

 

 

Atel Leasing Corporation, as Agent

 

2008 3519137

 

Delaware

 

10/17/08

 

True lease/Specific Equipment

 

 

Somerset Leasing Corp. XIV

 

2009 0199189

 

Delaware

 

01/21/09

 

Specific Equipment

 

 

Bank Financial F.S.B.

 

2009 0199221

 

Delaware

 

01/21/09

 

Specific Equipment

 

 

Somerset Leasing Corp. XIV

 

2009 0199254

 

Delaware

 

01/21/09

 

Specific Equipment

 

 

NHMG Financial Services, Inc.

 

2009 0635158

 

Delaware

 

02/26/09

 

All of the equipment now or hereafter leased by Lessor to Lessee

 

 

Xerox Corporation

 

2009 0956000

 

Delaware

 

03/25/09

 

True Lease/Specific Equipment

 

 

Somerset Leasing

 

2010 4543843

 

Delaware

 

12/22/10

 

Specific Equipment

 

--------------------------------------------------------------------------------


 

 

 

Corp. XIV

 

 

 

 

 

 

 

 

 

 

GFC Leasing, a Division of Gordon Flesch Co., Inc.

 

2011 1849481

 

Delaware

 

05/17/11

 

Specific Equipment

 

 

U.S. Bancorp Equipment Finance, Inc.

 

2011 1917023

 

Delaware

 

05/20/11

 

Specific Equipment

 

 

Taylor Leasing Corporation

 

2011 2111097

 

Delaware

 

06/02/11

 

True Lease/Equipment, Goods, and all Software and other General Intangibles

 

 

Taylor Leasing Corporation

 

2011 2226705

 

Delaware

 

06/10/11

 

True Lease/Equipment, Goods, and all Software and other General Intangibles

 

 

 

 

 

 

 

 

 

 

 

KapStone Kraft Paper Corporation

 

General Electric Capital Corporation

 

2007 3536439

 

Delaware

 

09/19/07

 

Equipment: 2002 Hyster S100XM Cushioned Diesel Lift Truck, serial number
E004V02027Z

 

 

Minority Alliance Capital, LLC

 

2008 0434348

 

Delaware

 

02/05/08

 

Equipment: Yale Model GLC080VXNGSF084, serial numbers E818V02224E and
E818V02227E

 

 

First Independence Bank

 

2008 0533339

 

Delaware

 

02/13/08

 

Equipment: New Yale Model GLC080VXNGSF084, serial numbers E818V02224E and
E818V02227E

 

 

Leasenet Group LLC

 

2008 0663003

 

Delaware

 

02/25/08

 

Equipment described in Schedule KS-003 to Master Equipment Lease KS-01 dated
May 5, 2007. UCC filed for informational purposes only.

 

--------------------------------------------------------------------------------


 

 

 

Minority Alliance Capital, LLC

 

2008 0665669

 

Delaware

 

02/25/08

 

Equipment: Yale Model GLC120VXNGSF085, serial numbers E818V02339E and
E818V02357E

 

 

First Independence Bank

 

2008 1375326

 

Delaware

 

04/21/08

 

Equipment: Yale Model GLC120VXNGSF085, serial numbers E818V02339E and
E818V02357E

 

 

NHMG Financial Services, Inc.

 

2008 2227690

 

Delaware

 

06/30/08

 

All of the equipment now or hereafter leased by Lessor to Lessee

 

 

Motion Industries, Inc.

 

2010 3331455

 

Delaware

 

09/24/10

 

Maintenance, repair, operational assets, materials, parts, equipment, supplies
and other tangible personal property, held for resale, use or consumption in
Debtor’s business and supplied by Secured Party under consignment or other
agreement.

 

 

 

 

 

 

 

 

 

 

 

KapStone Charleston Kraft, LLC

 

RBS Asset Finance, Inc.

 

Atel Leasing Corporation, as Agent

 

2008 2299095

 

2008 3519137

 

Delaware

 

Delaware

 

07/03/08

 

10/17/08

 

176 woodchip hopper railcars built 1971 & 1980

True Lease/Equipment and Property

 

 

RBS Asset Finance, Inc.

 

2009 0005931

 

Delaware

 

01/02/09

 

True Lease/Equipment/176 woodchip hopper railcars built 1971&1980

 

 

Banc of America

 

2009 0589546

 

Delaware

 

02/24/09

 

Specific goods

 

--------------------------------------------------------------------------------


 

 

 

Leasing & Capital, LLC

 

 

 

 

 

 

 

together with: all parts, all accounts, chattel paper, and general intangibles
related to any sale, lease, rental or other disposition of such goods to third
parties, all insurance, warranty and other claims for rent upon any lease of
such goods, all software and other IP rights, proceeds of all the foregoing and
all books and records

 

 

Bank of America Leasing & Capital, LLC

 

2009 0589751

 

Delaware

 

02/24/09

 

Specific goods together with: all parts, all accounts, chattel paper, and
general intangibles related to any sale, lease, rental or other disposition of
such goods to third parties, all insurance, warranty and other claims for rent
upon any lease of such goods, all software and other IP rights, proceeds of all
the foregoing and all books and records

 

 

ITW Signode

 

2009 1279261

 

Delaware

 

04/22/09

 

Debtor’s inventory of signode packaging materials now owned or hereafter on the
premises or on consignment to the Debtor at the Debtor’s plant in Charleston, SC

 

 

Hagemeyer North America, Inc.

 

2009 2158845

 

Delaware

 

07/06/09

 

All parts, items and products held by Debtor on consignment from Secured Party
as well as any and all acquired

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

parts, items and products that Debtor may consign from Secured Party going
forward and that may be located at 5600 Virginia Avenue, SC 29406, or at another
location of Debtor.

 

2.                                      Lien pursuant to Lease Agreement by and
between Royal Bank of Scotland and KapStone Charleston Kraft LLC, relating to
the lease of railcars for the mill of KapStone Charleston Kraft LLC located at
5600 Virginia Avenue, North Charleston, SC 29406.

 

3.                                      Lien pursuant to Lease Agreement by and
between Bank of America and KapStone Charleston Kraft LLC, relating to the lease
of railcars for the mill of KapStone Charleston Kraft LLC located at 5600
Virginia Avenue, North Charleston, SC 29406.

 

4.                                      Lien pursuant to Lease Agreement by and
between PHH Vehicle Management Services, LLC and KapStone Paper and Packaging
Corporation, relating to the lease of automobiles.

 

5.                                      Lien pursuant to Railroad Equipment
Lease Agreement by and between Wells Fargo Bank, N.A. and KapStone Charleston
Kraft LLC, relating to the lease of railcars for the mill of KapStone Charleston
Kraft LLC located at 5600 Virginia Avenue, North Charleston, SC 29406.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.11

 

INVESTMENTS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.18

 

HOLDING COMPANY CONTRACTS

 

1.                                      Registration Rights Agreement dated on
or about August 15, 2005 by and among KapStone Paper and Packaging Corporation,
Roger W. Stone, Matthew Kaplan, Jonathan R. Furer, John M. Chapman and Muhit U.
Rhaman.

 

2.                                      Letter Agreements among KapStone Paper
and Packaging Corporation, Morgan Joseph & Co. Inc., Roger W. Stone, Matthew
Kaplan, Jonathan R. Furer, John M. Chapman and Muhit U. Rhaman, dated on or
about August 15, 2005.

 

3.                                      Purchase Agreement dated as of June 23,
2006, by and between International Paper Company, KapStone Paper and Packaging
Corporation and KapStone Kraft Paper Corporation.

 

4.                                      Inter-Company Loan Agreement dated as of
January 2, 2007 by and between KapStone Paper and Packaging Corporation and
KapStone Kraft Paper Corporation.

 

5.                                      Asset Purchase Agreement dated as of
April 4, 2008, among MeadWestvaco South Carolina, LLC, MeadWestvaco Corporation,
KapStone Paper and Packaging Corporation and Oak Acquisition LLC

 

6.                                      KapStone Paper and Packaging Corporation
2006 Incentive Plan dated December 15, 2006, as amended April 10, 2008, and
amended and restated March 25, 2010.

 

7.                                      Indemnity Agreement dated on or about
July 1, 2008 among MeadWestvaco Corporation, MeadWestvaco South Carolina LLC,
KapStone Charleston Kraft LLC and KapStone Paper and Packaging Corporation re:
FILOT Arrangement.

 

8.                                      KapStone Paper and Packaging
Corporation’s Guaranty of Service Agreement dated February 2, 2005 by and
between KapStone Charleston Kraft LLC and South Carolina Electric & Gas Company.

 

9.                                      KapStone Paper and Packaging
Corporation’s Guaranty of Purchase and Supply Agreement dated January 1, 2008 by
and between KapStone Charleston Kraft LLC and Old World Industries, Inc.

 

10.                                KapStone Paper and Packaging Corporation’s
2009 Employee Stock Purchase Plan.

 

11.                                Services Agreement dated January 1, 2007
between KapStone Paper and Packaging Corporation and KapStone Kraft Paper
Corporation for the provision of executive services by KapStone Paper and
Packaging Corporation to KapStone Kraft Paper Corporation.

 

12.                               KapStone Paper and Packaging Corporation and
American Stock Transfer and Trust Company dated June 18, 2008.

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.02

 

ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

KapStone Kraft Paper Corporation

1101 Skokie Blvd., STE 300
Northbrook, IL 60062

Attention:  Andrea K. Tarbox

Telephone:  847-239-8812

Telecopier:  847-919-3833

Electronic Mail:  Andrea.Tarbox@kapstonepaper.com

 

ADMINISTRATIVE AGENT:

 

Daily Operations Contact:

 

Bank of America

901 Main Street

TX1-492-14-11

Dallas, TX 75202-3714

Attention:  Jacqueline R Jones

Telephone:  214-209-9254

Telecopier: 214-209-9439

Email:  jacqueline.r.jones@baml.com

 

Notices as Administrative Agent:

 

Bank of America, N.A.

Agency Management

Attention:  Fani Davidson

35 South LaSalle Street 5th Floor

Mail Code: IL4-135-05-41

Chicago, IL 60603

Telephone:  312-923-0604

Telecopier:  312-453-4217

fani.davidson@baml.com

 

--------------------------------------------------------------------------------


 

L/C ISSUER:

 

Bank of America, N.A.

Trade Operations

1000 W Temple Street

Mail Code:  CA9-705-07-05

Los Angeles, CA 90012-1514

Attention: Yung, Teela P

Telephone:  213-580-8363

Telecopier:  213-457-8841

Email:  teela.p.yung@baml.com

 

SWING LINE LENDER:

 

Bank of America, N.A.

901 Main Street

Mail Code:  TX1-492-14-11

Dallas, TX  75202

Attention:  Jacqueline R. Jones

Telephone:  214-209-9254

Telecopier:  214-290-9439

Email:  Jacqueline.r.jones@baml.com

 

LOAN CLOSER CONTACT:

 

Bank of America, N.A.

901 Main Street

Mail Code:  TX1-492-14-11

Dallas, TX  75202-3714

Attention:  Michelle Venegas

Telephone:  214-209-1232

Telecopier:  214-290-9486

Email:  michelle.venegas@baml.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                       ,       

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of October     ,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Kapstone Kraft Paper Corporation, a Delaware
corporation (the “Borrower”), Kapstone Paper and Packaging Corporation, a
Delaware corporation (the “Parent”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of Revolving Credit Loans

 

o  A conversion or continuation of [Revolving Credit][Term] Loans

 

1.

On                                                    (a Business Day).

 

 

2.

In the amount of $

 

 

3.

Comprised of                                            

 

 

[Type of Loan requested]

 

 

4.

For Eurodollar Rate Loans: with an Interest Period of               months.

 

[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(b) of the Agreement.](1)

 

--------------------------------------------------------------------------------

(1)                                  Include this sentence in the case of a
Revolving Credit Borrowing.

 

A-1

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

 

 

 

KAPSTONE KRAFT PAPER CORPORATION,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                       ,       

 

To:                              Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of October      ,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Kapstone Kraft Paper Corporation, a Delaware
corporation (the “Borrower”), Kapstone Paper and Packaging Corporation, a
Delaware corporation (the “Parent”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.

On                                                    (a Business Day).

 

 

2.

In the amount of $                                      .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

 

 

 

KAPSTONE KRAFT PAPER CORPORATION,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF TERM NOTE

 

                      ,       

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                     or its registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the Initial Term Loan made by the Lender to the Borrower
under that certain Credit Agreement, dated as of October      , 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Guarantors party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of the
Initial Term Loan made by the Lender from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement.  All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement.  The Initial Term Loan made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business.  The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

C-1-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF).

 

 

 

KAPSTONE KRAFT PAPER CORPORATION,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-1-2

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF INCREMENTAL TERM NOTE

 

                      ,       

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                     or its registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the Incremental Term Loan made by the Lender to the Borrower
under that certain Credit Agreement, dated as of October      , 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Guarantors party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of the
Incremental Term Loan made by the Lender from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement.  All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Incremental Term Note is one of the Incremental Term Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This
Incremental Term Note is also entitled to the benefits of the Guaranty and is
secured by the Collateral.  Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Incremental Term Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  The Incremental
Term Loan made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business.  The Lender
may also attach schedules to this Incremental Term Note and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Incremental Term Note.

 

C-2-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF).

 

 

 

KAPSTONE KRAFT PAPER CORPORATION,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-2-2

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

FORM OF REVOLVING CREDIT NOTE

 

                      ,       

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                     or its registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of October
     , 2011 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among the Borrower, the Guarantors party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral.  Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business.  The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

C-3-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF).

 

 

 

KAPSTONE KRAFT PAPER CORPORATION,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-3-2

--------------------------------------------------------------------------------


 

EXHIBIT C-4

 

FORM OF SWING LINE NOTE

 

                                  

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
BANK OF AMERICA, N.A. or its registered assigns (the “Swing Line Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Borrower under that certain Credit Agreement dated as of
October      , 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined) among the Borrower, the Guarantors
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  All payments of principal and interest shall be made to
the Swing Line Lender in Dollars in immediately available funds.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

 

This Swing Line Note is the Swing Line Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  Swing Line Loans made by the Swing Line Lender shall be
evidenced by one or more loan accounts or records maintained by the Swing Line
Lender in the ordinary course of business. The Swing Line Lender may also attach
schedules to this Swing Line Note and endorse thereon the date, amount and
maturity of its Swing Line Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Swing Line Note.

 

C-4-1

--------------------------------------------------------------------------------


 

THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO
THE CONFLICT OF LAW PRINCIPLES THEREOF).

 

 

 

KAPSTONE KRAFT PAPER CORPORATION,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-4-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                  ,         

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of October     ,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among KAPSTONE KRAFT PAPER CORPORATION, a Delaware
corporation (the “Borrower”), KAPSTONE PAPER AND PACKAGING CORPORATION, a
Delaware corporation (the “Parent”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                       
                                           of the Parent, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Parent and the Borrower, and, after
due and diligent investigation, that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                       The Borrower has delivered the year-end
audited financial statements required by Section 6.01(a) of the Agreement for
the fiscal year of the Parent ended as of the above date, together with the
report and opinion of an independent registered public accounting firm required
by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                       The Borrower has delivered the
unaudited financial statements required by Section 6.01(b) of the Agreement for
the fiscal quarter of the Parent ended as of the above date.  Such consolidated
financial statements fairly present in all material respects the financial
condition and results of operations of the Parent and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to
changes resulting from normal year-end audit adjustments and subject to the
absence of footnotes.

 

2.                                       The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Borrower and the Parent during the accounting
period covered by such financial statements.

 

3.                                       A review of the activities of the
Borrower and the Parent during such fiscal period has been made under the
supervision of the undersigned with a view to determining

 

D-1

--------------------------------------------------------------------------------


 

whether during such fiscal period each of the Borrower and the Parent performed
and observed all of its respective Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned, during such fiscal period the
Borrower and the Parent performed and observed each covenant and condition of
the Loan Documents applicable to it, and no Default has occurred and is
continuing.]

 

—or—

 

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

 

4.                                       The financial covenant analyses and
information set forth on Schedules 1 and 2 attached hereto are true and accurate
on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                             ,                         .

 

 

 

KAPSTONE PAPER AND PACKAGING CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                        ,
                        (“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I.

 

Section 7.14(a) — Total Leverage Ratio.

 

 

 

 

 

 

 

 

 

A.

 

Total Debt at Statement Date

 

$              

 

 

 

 

 

 

 

 

 

B.

 

EBITDA for the four Fiscal Quarter period ending on Statement Date (“Subject
Period”)(1):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

Consolidated Net Income for Subject Period:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

Interest Expense for Subject Period:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

Income tax expense for Subject Period:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

Depreciation and amortization expenses for Subject Period:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

Extraordinary losses (or gains), net of related tax effects for Subject Period:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

Other non-cash charges or losses (or less gains or income) for Subject Period
for which no cash outlay (or cash receipt) is foreseeable:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

Expenses and fees incurred prior to the one-year anniversary of the Closing Date
to consummate the transactions contemplated by the Loan Documents (including,
without limitation, the Related Transactions) in an aggregate amount not
exceeding $16,000,000:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

Restructuring Charges for Subject Period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

Losses (or less gains) from Asset Dispositions for Subject Period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

EBITDA (Lines I.B.1 + 2 + 3 + 4 +/- 5 +/- 6 + 7 + 8 +/- 9):

 

$              

 

--------------------------------------------------------------------------------

(1)  For purposes of calculating the Total Leverage Ratio and the Fixed Charge
Coverage Ratio, (i) EBITDA shall be deemed to be: $49,181,000 for the Fiscal
Quarter ending March 31, 2011, $55,543,000 for the Fiscal Quarter ending
June 30, 2011 and $52,856,000 for the Fiscal Quarter ending September 30, 2011
and (ii) EBITDA for the period from October 1, 2011 to the Closing Date shall be
determined in a manner consistent with clause (i) of the definition thereof.

 

D-3

--------------------------------------------------------------------------------


 

 

 

C.

 

Total Leverage Ratio (Line I.A ¸ Line I.B.10):

 

        to 1

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum permitted:

 

 

 

Calendar Year

 

March 31

 

June 30

 

September 30

 

December 31

2011

 

N/A

 

N/A

 

N/A

 

3.50:1.00

2012

 

3.50:1.00

 

3.50:1.00

 

3.50:1.00

 

3.25:1.00

2013

 

3.25:1.00

 

3.25:1.00

 

3.25:1.00

 

3.00:1.00

Thereafter

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

II.

 

Section 7.14(B) - Fixed Charge Coverage Ratio

 

 

 

 

 

 

 

 

 

A.

 

EBITDA for Subject Period (Line I.B.10 above)(2):

 

$              

 

 

 

 

 

 

 

 

 

B.

 

The sum of income taxes paid in cash by the Loan Parties (other than any taxes
paid on alternative fuel mixture tax credits received prior to the Closing Date
by any Loan Party, to the extent such taxes were accrued for prior to the
Closing Date) for Subject Period(3):

 

$              

 

 

 

 

 

 

 

 

 

C.

 

Cash dividends paid by the Parent during Subject Period(3):

 

$              

 

 

 

 

 

 

 

 

 

D.

 

All Capital Expenditures that are not financed by third party Debt (other than
Debt consisting of Revolving Credit Loans) during Subject Period(3):

 

$              

 

 

 

 

 

 

 

 

 

E.

 

Cash Interest Expense for Subject Period(3):

 

$              

 

 

 

 

 

 

 

 

 

F.

 

Scheduled payments of principal of Funded Debt (including the Term Loans but
excluding the Revolving Credit Loans and the Intercompany Subordinated Debt)
(3):

 

$              

 

 

 

 

 

 

 

 

 

G.

 

Fixed Charge Coverage Ratio (Line II.A - Line II.B – Line II.C - Line II.D) ¸
(Line II.E + Line II.F):

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum required:  1.25:1.00

 

              

 

--------------------------------------------------------------------------------

(2)  For purposes of calculating the Total Leverage Ratio and the Fixed Charge
Coverage Ratio, (i) EBITDA shall be deemed to be: $49,181,000 for the Fiscal
Quarter ending March 31, 2011, $55,543,000 for the Fiscal Quarter ending
June 30, 2011 and $52,856,000 for the Fiscal Quarter ending September 30, 2011
and (ii) EBITDA for the period from October 1, 2011 to the Closing Date shall be
determined in a manner consistent with clause (i) of the definition thereof.

(3)  For any Fiscal Quarter ending during the first three full Fiscal Quarters
following the Closing Date, this amount shall be determined not by taking the
actual amount for such four consecutive Fiscal Quarter period but instead by
dividing (x) the actual amount of this item from the Closing Date to such Fiscal
Quarter end by (y) the number of days from (and including) the Closing Date to
(and including) such Fiscal Quarter end and multiplying the quotient by 365.

 

D-4

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                                 
(“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

Consolidated EBITDA
(in accordance with the definition of EBITDA
as set forth in the Agreement)

 

EBITDA(4)

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve
Months
Ended

 

 

 

 

 

 

 

 

 

 

 

Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ Interest Expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ income tax expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ depreciation expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ amortization expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ extraordinary losses (or less gains), net of related tax effects

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ other non-cash charges or losses (or less gains or income) for which no cash
outlay (or cash receipt) is foreseeable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ expenses and fees incurred to consummate the transactions contemplated by the
Loan Documents (including the Related

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(4)  For purposes of calculating the Total Leverage Ratio and the Fixed Charge
Coverage Ratio, (i) EBITDA shall be deemed to be: $49,181,000 for the Fiscal
Quarter ending March 31, 2011, $55,543,000 for the Fiscal Quarter ending
June 30, 2011 and $52,856,000 for the Fiscal Quarter ending September 30, 2011
and (ii) EBITDA for the period from October 1, 2011 to the Closing Date shall be
determined in a manner consistent with clause (i) of the definition thereof.

 

D-5

--------------------------------------------------------------------------------


 

Transactions) in an aggregate amount for all periods not exceeding $16,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ Restructuring Charges

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ losses (or less gains) from Asset Dispositions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= Consolidated EBITDA

 

 

 

 

 

 

 

 

 

 

 

D-6

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”). 
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

E-1-1

--------------------------------------------------------------------------------


 

3.

Borrower:

Kapstone Kraft Paper Corporation, a Delaware corporation

 

 

 

4.

Administrative Agent:      Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

 

 

5.

Credit Agreement:      Credit Agreement, dated as of October     , 2011, among
the Borrower, the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender.

 

 

 

6.

Assigned Interest:

 

Assignor[s]

 

Assignee[s]

 

Facility
Assigned

 

Aggregate
Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/
Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans

 

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

[7.                                   Trade Date:
                                    ]

 

Effective Date:                                      , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

E-1-2

--------------------------------------------------------------------------------


 

[Consented to and](1) Accepted:

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

[Consented to:](2)

 

 

 

 

 

 

KAPSTONE KRAFT PAPER CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

[Consented to:](3)

 

 

 

 

 

 

[OTHER]

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(2)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

(3)  To be added only if the consent of any other party (e.g. Swing Line Lender,
L/C Issuer) is required by the terms of the Credit Agreement.

 

E-1-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                       Representations and Warranties.

 

1.1.                              Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                              Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.06(b)(v) of the Credit Agreement (subject to such consents, if any,
as may be required under Section 11.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section      thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of Section 3.01(e) of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms

 

E-1-4

--------------------------------------------------------------------------------


 

all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

 

2.                                       Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

3.                                       General Provisions.  This Assignment
and Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

E-1-5

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

1.    FAX ALONG WITH COMMITMENT LETTER TO:  Jenny Huang

FAX (212) 548-9965

 

I.  Borrower Name:            KapStone Kraft Paper Corporation

 

$ 

 

Type of Credit Facility

 

 

II. Legal Name of Lender of Record for Signature Page:

 

 

 

 

·                  Signing Credit Agreement       o YES       o NO

·                  Coming in via Assignment       o YES       o NO

 

III. Type of Lender:

 

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle, Other — please specify)

 

IV. Domestic Address:

 

V. Eurodollar Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI.  Contact Information:

 

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

 

 

 

 

Primary

 

Secondary

 

 

 

Credit Contact

 

Operations Contact

 

Operations Contact

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

 

Does Secondary Operations Contact need copy of notices?   o YES   o NO

 

 

 

Letter of Credit

 

Draft Documentation

 

 

 

 

 

Contact

 

Contact

 

Legal Counsel

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

E-2-1

--------------------------------------------------------------------------------


 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

 

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:

 

 

 

(Bank Name)

 

 

 

 

 

(ABA #)

 

 

 

 

 

(Account #)

 

 

 

 

 

(Attention)

 

 

VIII. Lender’s Fed Wire Payment Instructions:

 

Pay to:

 

 

 

 

(Bank Name)

 

 

 

 

 

 

 

(ABA #)

(City/State)

 

 

 

 

 

 

(Account #)

(Account Name)

 

 

 

 

 

 

(Attention)

 

 

 

IX. Organizational Structure and Tax Status

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):                      -    
                  

 

Tax Withholding Form Delivered to Bank of America*:

 

 

 

W-9

 

 

 

 

 

W-8BEN

 

 

 

 

 

W-8ECI

 

 

 

 

 

W-8EXP

 

 

 

 

 

W-8IMY

 

NON—U.S. LENDER INSTITUTIONS

 

1. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form

 

E-2-2

--------------------------------------------------------------------------------


 

W-8ECI (Income Effectively Connected to a U.S. Trade or Business), or c.)
Form W-8EXP (Certificate of Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.

 

2. Flow-Through Entities

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement.  Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

--------------------------------------------------------------------------------

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

X. Bank of America Payment Instructions:

 

Pay to:

Bank of America, N.A.

 

ABA # 026009593

 

New York, NY

 

Acct. # [REDACTED]

 

Attn: Corporate Credit Services

 

Ref: KapStone Paper and Packaging Corporation

 

E-2-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SECURITY AGREEMENT

 

 

[see attached]

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF MORTGAGE

 

 

[see attached]

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF SECURED PARTY DESIGNATION NOTICE

Date:                  ,          

 

To:

Bank of America, N.A.,

 

as Administrative Agent

 

Agency Management

 

135 South LaSalle Street, 5th Floor

 

Mail Code: IL4-135-05-41

 

Chicago, IL 60603

 

Attention: Fani Davison

 

Ladies and Gentlemen:

 

THIS SECURED PARTY DESIGNATION NOTICE (this “Designation Notice”) is made by
                                   , a                            corporation
(the “[Cash Management Bank/Hedge Bank]”), to BANK OF AMERICA, N.A. (“Bank of
America”), as administrative agent under the Credit Agreement referred to below
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent”).  All capitalized terms not defined herein shall
have the meaning ascribed to them in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, KAPSTONE KRAFT PAPER CORPORATION, a Delaware corporation (the
“Borrower”), KAPSTONE PAPER AND PACKAGING CORPORATION and certain Subsidiaries
of the Borrower (the “Guarantors”), the Lenders party thereto and the
Administrative Agent have entered into that certain Credit Agreement, dated as
of October      , 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) pursuant to which certain loans and
financial accommodations have been made to the Borrower;

 

WHEREAS, in connection with the Credit Agreement, the Borrower and the
Guarantors have executed certain Collateral Documents in favor of certain
holders of the Obligations (the “Secured Parties”);

 

WHEREAS, in connection with the Credit Agreement, a [Cash Management Bank/Hedge
Bank] is permitted to designate its [Cash Management Agreement/Swap Contract] as
a [“Secured Cash Management Agreement”/”Secured Hedge Agreement”] under the
Credit Agreement and the Collateral Documents;

 

WHEREAS, the Credit Agreement requires that the [Cash Management Bank/Hedge
Bank] deliver this Designation Notice to the Administrative Agent; and

 

WHEREAS, the [Cash Management Bank/Hedge Bank] has agreed to execute and deliver
this Designation Notice in order to become a [Cash Management Bank/Hedge Bank]
and Secured Party under the Credit Agreement and the other Loan Documents.

 

--------------------------------------------------------------------------------


 

1.             Designation.  [                    ] hereby designates (x) itself
as a [Cash Management Bank/Hedge Bank] under the Credit Agreement and (y) the
[Cash Management Agreement/Swap Contract] described on Schedule 1 hereto to be a
“[Secured Cash Management Agreement/Secured Hedge Agreement]” and hereby
represents and warrants to the Administrative Agent that such [Cash Management
Agreement/Swap Contract] satisfies all the requirements under the Loan Documents
to be so designated including that such [Cash Management Bank/Hedge Bank] was a
Lender or Affiliate of a Lender at the time such [Cash Management Agreement/Swap
Contract] was entered into.  By executing and delivering this Designation
Notice, the [Cash Management Bank/Hedge Bank], as provided in the Credit
Agreement, hereby agrees to be bound by all of the provisions of the Loan
Documents which are applicable to it as a [Cash Management Bank/Hedge Bank] or a
Secured Party thereunder and hereby (a) confirms that it has received a copy of
the Loan Documents and such other documents and information as it has deemed
appropriate to make its own decision to enter into this Designation Notice,
(b) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto,
and (c) agrees that it will be bound by the provisions of the Loan Documents and
will perform in accordance with its terms all the obligations which by the terms
of the Loan Documents are required to be performed by it as a [Cash Management
Bank/Hedge Bank] or Secured Party (as defined in the Security Agreement). 
Notwithstanding anything to the contrary contained in Section 11.04 of the
Credit Agreement, to the extent (w) there are any amounts owed to the [Cash
Management Bank/Hedge Bank] in respect of Secured Hedge Agreements or Cash
Management Agreements, (x) the Loan Parties for any reason fail to indefeasibly
pay any amount required under subsection (a) or (b) of Section 11.04 of the
Credit Agreement to be paid by them to the Administrative Agent, (y) the
Administrative Agent has taken action with respect of the Collateral or any
breach of the Loan Documents by a Loan Party, and (z) the [Cash Management
Bank/Hedge Bank] shares in the proceeds of such Collateral, the [Cash Management
Bank/Hedge Bank] agrees to indemnify the Administrative Agent with respect to
any action taken by it in respect of (i) the Collateral or (ii) any breach of
the Loan Documents by any Loan Party, and agrees to undertake and fulfill a
portion of the liability of the Lenders under Section 11.04 of the Credit
Agreement (without relieving the Lenders of their obligations) in an amount
equal to, as of any date of determination, the product of (a) the aggregate
liability of the Lenders under Section 11.04 as of such date multiplied by (b) a
fraction, the numerator of which shall be the aggregate amount owed to the [Cash
Management Bank/Hedge Bank] in respect of Secured Hedge Agreements or Cash
Management Agreements and the denominator of which shall be the sum of the
aggregate Outstanding Amount under the Credit Agreement and all amounts owed in
respect of Secured Hedge Agreements or Cash Management Agreements.

 

2.             The address and facsimile number for notices to the undersigned
pursuant to the Credit Agreement is as follows:

 

[set forth address and facsimile number for notices]

 

--------------------------------------------------------------------------------


 

3.             GOVERNING LAW.  THIS DESIGNATION NOTICE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the undersigned has caused this Designation Notice to be
duly executed and delivered as of the date first above written.

 

 

 

[CASH MANAGEMENT BANK/HEDGE BANK]

 

 

a

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

ACCEPTED AND

 

 

ACKNOWLEDGED BY:

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as the Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

[CASH MANAGEMENT AGREEMENT/SWAP CONTRACT]
TO BE SPECIFIED AS A [SECURED CASH MANAGEMENT AGREEMENT/
SECURED HEDGE AGREEMENT]

 

--------------------------------------------------------------------------------